Exhibit 10.1

INTERNATIONAL LETTER OF CREDIT AGREEMENT

Dated as of September 29, 2006

among


GREAT LAKES DREDGE & DOCK CORPORATION,

GREAT LAKES DREDGE & DOCK COMPANY, LLC,

and

WELLS FARGO HSBC TRADE BANK, N.A.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

ARTICLE I.

 

CERTAIN DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS

 

 

 

 

 

 

 

1.1

 

Definitions

 

 

1.2

 

Other Interpretive Provisions

 

 

1.3

 

Accounting Terms

 

 

1.4

 

Times of Day

 

 

 

 

 

 

 

ARTICLE II.

 

LETTERS OF CREDIT

 

 

 

 

 

 

 

2.1

 

Commitment

 

 

2.2

 

International Borrowing Base

 

 

2.3

 

Letters of Credit

 

 

2.4

 

Letter of Credit Requests

 

 

2.5

 

Agreement to Repay Letter of Credit Drawings

 

 

2.6

 

Conflict Between Applications and Agreement

 

 

2.7

 

Increased Costs; Increased Capital

 

 

2.8

 

Default Rate

 

 

2.9

 

Facility Subject to Ex-Im Bank Rules

 

 

2.10

 

Currency Equivalents

 

 

 

 

 

 

 

ARTICLE III.

 

CASH COLLATERAL, PREPAYMENTS AND OTHER PAYMENTS

 

 

 

 

 

 

 

3.1

 

Deposit of Cash Collateral and Required Prepayments

 

 

3.2

 

[RESERVED]

 

 

3.3

 

Place of Payment or Prepayment

 

 

3.4

 

Prepayment Premium or Penalty

 

 

3.5

 

Taxes

 

 

3.6

 

Reduction or Termination of the Commitment

 

 

 

 

 

 

 

ARTICLE IV.

 

FEES

 

 

 

 

 

 

 

4.1

 

Facility Fee

 

 

4.2

 

Letter of Credit Fees

 

 

4.3

 

Fees Not Interest; Nonpayment

 

 

 

 

 

 

 

ARTICLE V.

 

PERMITTED PURPOSES OF LETTERS OF CREDIT

 

 

 

 

 

 

 

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

6.1

 

Organization and Qualification

 

 

 

i


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

6.2

 

Financial Statements; Positive Tangible Net Worth

 

 

6.3

 

Litigation; Contingent Liabilities

 

 

6.4

 

Default

 

 

6.5

 

Title to Assets; Ownership

 

 

6.6

 

Authorization, Validity, Etc.

 

 

6.7

 

Intentionally Omitted

 

 

6.8

 

Taxes

 

 

6.9

 

Conflicting or Adverse Agreements or Restrictions

 

 

6.10

 

Information

 

 

6.11

 

No Consent

 

 

6.12

 

Environmental Matters

 

 

6.13

 

Debt

 

 

6.14

 

Compliance with Laws

 

 

6.15

 

Suspension and Debarment, Etc.

 

 

 

 

 

 

 

ARTICLE VII.

 

CONDITIONS

 

 

 

 

 

 

 

7.1

 

Representations True and No Defaults

 

 

7.2

 

Terms of Sale

 

 

7.3

 

Governmental Approvals

 

 

7.4

 

Letter of Credit Documents

 

 

7.5

 

Required Initial Documents and Certificates

 

 

7.6

 

Ex-Im Bank Acknowledgment, Etc.

 

 

7.7

 

Post-Closing Lien Search

 

 

 

 

 

 

 

ARTICLE VIII.

 

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

8.1

 

Financial Statements and Information

 

 

8.2

 

Books and Records

 

 

8.3

 

Insurance

 

 

8.4

 

Inspection of Property and Records; Audits of Collateral; Etc.

 

 

8.5

 

Notice of Certain Matters

 

 

8.6

 

Security and Further Assurances

 

 

8.7

 

Establishment of Cash Collateral Account

 

 

8.8

 

Maintenance of Property

 

 

8.9

 

Corporate Existence; Payment of Taxes and Claims; Compliance With Laws

 

 

8.10

 

Assignment of International Letter of Credit Proceeds

 

 

8.11

 

Environmental Matters

 

 

8.12

 

Controlling Affiliates

 

 

8.13

 

Assembly of Export Order Summaries

 

 

8.14

 

Delivery of Domestic Loan Documents

 

 

 

ii


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

8.15

 

Reaffirmation of Borrower

 

 

 

 

 

 

 

ARTICLE IX.

 

NEGATIVE COVENANTS

 

 

 

 

 

 

 

9.1

 

Liens

 

 

9.2

 

Merger, Consolidation, Acquisitions, Sales of Assets, Etc.

 

 

9.3

 

Conduct of Business

 

 

9.4

 

Investments

 

 

9.5

 

Financial Covenants

 

 

9.6

 

Debt

 

 

9.7

 

Affiliate Transactions

 

 

9.8

 

Restricted Payments

 

 

9.9

 

Suspension and Debarment, Etc.

 

 

9.10

 

Debt of Eligible Joint Ventures

 

 

 

 

 

 

 

ARTICLE X.

 

EVENTS OF DEFAULT; REMEDIES

 

 

 

 

 

 

 

10.1

 

Events of Default

 

 

10.2

 

Other Remedies

 

 

10.3

 

Collateral Account

 

 

10.4

 

Exit Date Event of Default

 

 

10.5

 

Remedies Cumulative

 

 

 

 

 

 

 

ARTICLE XI.

 

MISCELLANEOUS

 

 

 

 

 

 

 

11.1

 

Waivers, Amendments

 

 

11.2

 

Reimbursement of Expenses

 

 

11.3

 

Notices

 

 

11.4

 

Governing Law

 

 

11.5

 

Survival of Representations, Warranties and Covenants

 

 

11.6

 

Counterparts

 

 

11.7

 

Separability

 

 

11.8

 

Limitation of Liability

 

 

11.9

 

Set-off

 

 

11.10

 

Sale or Assignment

 

 

11.11

 

Interest

 

 

11.12

 

Indemnification

 

 

11.13

 

Payments Set Aside

 

 

11.14

 

Credit Agreement Controls

 

 

11.15

 

Amendment of Financial Covenants

 

 

11.16

 

Waiver of Jury Trial

 

 

11.17

 

USA Patriot Act Notice

 

 

 

iii


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

11.18

 

Time of the Essence

 

 

11.19

 

Final Agreement

 

 

11.20

 

Release of Collateral and Guarantors

 

 

11.21

 

Additional Guarantors

 

 

 

Exhibit A

 

-

 

Definitions

Exhibit B

 

-

 

Form of Note

Exhibit C

 

-

 

Form of Weekly International Borrowing Base Certificate, together with Annexes I
and II

Exhibit D

 

-

 

Form of Compliance Certificate

Exhibit E

 

-

 

Form of Letter of Credit Request

Exhibit F

 

-

 

Form of Guaranty

Exhibit G

 

-

 

Form of Joinder to Guaranty

Exhibit H

 

-

 

Form of Standby Letter of Credit Agreement

Exhibit I

 

-

 

Form of Reaffirmation, Ratification and Assumption Agreement

Exhibit J

 

-

 

Form of Deposit Account Control Agreement

Schedule 1.1

 

-

 

Existing Letters of Credit

Schedule 6.1

 

-

 

Subsidiaries

Schedule 6.3

 

-

 

Litigation

Schedule 6.5

 

-

 

Capital Stock of Borrower; Control Affiliates

Schedule 8.3

 

-

 

Insurance

Schedule 8.7

 

-

 

Export Orders Excluded from the Cash Collateral Account

 

iv


--------------------------------------------------------------------------------


INTERNATIONAL LETTER OF CREDIT AGREEMENT

This International Letter of Credit Agreement is entered into as of
September 29, 2006 among GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware
corporation, the Guarantors from time to time party hereto and WELLS FARGO HSBC
TRADE BANK, N.A. (together with its successors and assigns, the “Bank”).

The Borrower has requested that the Bank provide an international letter of
credit facility, and the Bank is willing to do so on and subject to the terms
and conditions set forth herein.

In consideration of the mutual covenants herein contained, the parties hereto
covenant and agree as follows:


ARTICLE I.
CERTAIN DEFINITIONS AND OTHER INTERPRETIVE PROVISIONS.


1.1                                 DEFINITIONS.  CAPITALIZED TERMS USED IN THIS
AGREEMENT AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM
IN EXHIBIT A TO THIS AGREEMENT.


1.2                                 OTHER INTERPRETIVE PROVISIONS.  WITH
REFERENCE TO THIS AGREEMENT AND EACH OTHER INTERNATIONAL LOAN DOCUMENT, UNLESS
OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER INTERNATIONAL LOAN DOCUMENT:


(A)                                  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL.”  UNLESS THE CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY
ORGANIZATION DOCUMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, RESTATEMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN OR IN
ANY OTHER INTERNATIONAL LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON
SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE
WORDS “HEREIN,” “HEREOF” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED
IN ANY INTERNATIONAL LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH
INTERNATIONAL LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
THEREOF, (IV) ALL REFERENCES IN AN INTERNATIONAL LOAN DOCUMENT TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND
SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THE INTERNATIONAL LOAN DOCUMENT IN
WHICH SUCH REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL
STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR
INTERPRETING SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS
OTHERWISE SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR
SUPPLEMENTED FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL
BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.


--------------------------------------------------------------------------------





(B)                                 IN THE COMPUTATION OF PERIODS OF TIME FROM A
SPECIFIED DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND
INCLUDING;” THE WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE
WORD “THROUGH” MEANS “TO AND INCLUDING.”


(C)                                  SECTION HEADINGS HEREIN AND IN THE OTHER
INTERNATIONAL LOAN DOCUMENTS ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT OR ANY OTHER INTERNATIONAL
LOAN DOCUMENT.


1.3                                 ACCOUNTING TERMS.


(A)                                  ALL ACCOUNTING TERMS NOT SPECIFICALLY
DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP.  THE BORROWER SHALL
MAINTAIN A SYSTEM OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH
SOUND BUSINESS PRACTICES TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN
CONFORMITY WITH GAAP (EXCEPT AS MAY BE OTHERWISE REQUIRED PURSUANT TO SECTION
1.3(B)), AND EACH OF THE FINANCIAL STATEMENTS DESCRIBED BELOW SHALL BE PREPARED
FROM SUCH SYSTEM AND RECORDS.


(B)                                 EXCEPT AS OTHERWISE PROVIDED HEREIN, IF ANY
CHANGES IN ACCOUNTING PRINCIPLES FROM THOSE USED IN THE PREPARATION OF THE MOST
RECENT FINANCIAL STATEMENTS REFERRED TO IN SECTION 8.1 ARE HEREAFTER REQUIRED OR
PERMITTED BY THE RULES, REGULATIONS, PRONOUNCEMENTS AND OPINIONS OF THE
FINANCIAL ACCOUNTING STANDARDS BOARD OF THE AMERICAN INSTITUTE OF CERTIFIED
PUBLIC ACCOUNTANTS (OR SUCCESSORS THERETO OR AGENCIES WITH SIMILAR FUNCTIONS)
AND ARE ADOPTED BY THE BORROWER WITH THE AGREEMENT OF ITS INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS AND SUCH CHANGES RESULT IN A CHANGE IN THE METHOD OF
CALCULATION OF ANY OF THE FINANCIAL COVENANTS, STANDARDS OR TERMS FOUND IN
SECTION 9.5 OR IN THE RELATED DEFINITIONS OF TERMS USED THEREIN, THE PARTIES
HERETO AGREE, SUBJECT TO SECTION 11.15, TO ENTER INTO NEGOTIATIONS IN ORDER TO
AMEND SUCH PROVISIONS SO AS TO REFLECT EQUITABLY SUCH CHANGES WITH THE DESIRED
RESULT THAT THE CRITERIA FOR EVALUATING THE BORROWER’S FINANCIAL CONDITION SHALL
BE THE SAME AFTER SUCH CHANGES AS IF SUCH CHANGES HAD NOT BEEN MADE, PROVIDED
THAT, SUBJECT TO SECTION 11.15, NO CHANGE IN GAAP THAT WOULD AFFECT THE METHOD
OF CALCULATION OF ANY OF THE FINANCIAL COVENANTS, STANDARDS OR TERMS SHALL BE
GIVEN EFFECT IN SUCH CALCULATIONS UNTIL SUCH PROVISIONS ARE AMENDED, IN A MANNER
SATISFACTORY TO THE BANK, SO AS TO REFLECT SUCH CHANGE IN ACCOUNTING PRINCIPLES.


1.4                                 TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED,
ALL REFERENCES HEREIN TO TIMES OF DAY SHALL BE REFERENCES TO CENTRAL TIME
(DAYLIGHT OR STANDARD, AS APPLICABLE).


ARTICLE II.
LETTERS OF CREDIT.


2.1                                 COMMITMENT.


(A)                                  UPON THE TERMS AND CONDITIONS AND RELYING
UPON THE REPRESENTATIONS AND WARRANTIES HEREIN SET FORTH, THE BANK AGREES TO
ISSUE STANDBY LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWER UP TO AN
AGGREGATE FACE AMOUNT NOT EXCEEDING AT ANY ONE TIME OUTSTANDING THE LESSER OF
(I) $20,000,000.00 (SUCH AMOUNT, AS IT MAY BE REDUCED FROM TIME TO TIME PURSUANT
TO SECTION 3.6, BEING THE BANK’S “COMMITMENT”) OR (II) THE INTERNATIONAL
BORROWING BASE.

2


--------------------------------------------------------------------------------





(B)                                 THE BORROWER SHALL EXECUTE AND DELIVER TO
THE BANK, TO EVIDENCE ITS REIMBURSEMENT OBLIGATIONS IN RESPECT OF LETTERS OF
CREDIT, A NOTE WHICH SHALL BE (I) DATED OF EVEN DATE HEREWITH; (II) IN THE
PRINCIPAL AMOUNT OF THE COMMITMENT; AND (III) IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT B, WITH THE BLANKS APPROPRIATELY COMPLETED.


2.2                                 INTERNATIONAL BORROWING BASE.


(A)                                  AS SOON AS AVAILABLE, AND IN ANY EVENT BY
11 A.M. (CENTRAL TIME) EACH WEDNESDAY (OR, IF WEDNESDAY IS NOT A BUSINESS DAY,
THEN ON THE FOLLOWING BUSINESS DAY), THE BORROWER SHALL FURNISH THE BANK AN
INTERNATIONAL BORROWING BASE DETAILED SCHEDULED REPORT IN THE FORM OF EXHIBIT C,
WHICH IS DATED AS OF THE LAST BUSINESS DAY OF THE PREVIOUS CALENDAR WEEK (THE
“WEEKLY INTERNATIONAL BORROWING BASE CERTIFICATE”); PROVIDED, HOWEVER, IN ORDER
TO RECEIVE CREDIT ACCOMMODATIONS HEREUNDER, THE BORROWER SHALL HAVE DELIVERED A
WEEKLY INTERNATIONAL BORROWING BASE CERTIFICATE AT LEAST WITHIN THE PAST SEVEN
(7) CALENDAR DAYS.  THE BANK MAY, ON DEMAND, INSPECT THE DOCUMENTATION
SUPPORTING ANY WEEKLY INTERNATIONAL BORROWING BASE CERTIFICATE.  WITH RESPECT TO
THE WEEKLY INTERNATIONAL BORROWING BASE CERTIFICATE DELIVERED FOR THE FOURTH
WEEK OF EVERY CALENDAR MONTH, SUCH WEEKLY INTERNATIONAL BORROWING BASE
CERTIFICATE SHALL INCLUDE (I) A LIST OF THE ELIGIBLE EXPORT-RELATED ACCOUNTS
RECEIVABLE AND (II) A LIST OF EXPORT ORDERS THAT ARE INCLUDED IN THE
INTERNATIONAL BORROWING BASE, AS AT THE END OF THE PRECEDING MONTH, SUCH LIST TO
BE IN SUCH FORM AND CONTAINING SUCH INFORMATION AND DETAIL AS THE BANK MAY
REASONABLY REQUEST, AND AS IS SATISFACTORY TO THE BANK, TO COMPLY WITH THE
REQUIREMENTS OF THE EX-IM BANK GUARANTY, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, AS TO ELIGIBLE EXPORT-RELATED ACCOUNTS RECEIVABLE,
AGING THEREOF IN THE CUSTOMARY MANNER.  THE INCLUSION OF ANY RECEIVABLE IN THE
WEEKLY INTERNATIONAL BORROWING BASE CERTIFICATE SHALL CONSTITUTE A
REPRESENTATION AND WARRANTY BY THE BORROWER THAT SUCH RECEIVABLE IS AN ELIGIBLE
EXPORT-RELATED ACCOUNTS RECEIVABLE.


(B)                                 TWO BUSINESS DAYS AFTER THE RECEIPT OF ANY
SUCH WEEKLY INTERNATIONAL BORROWING BASE CERTIFICATE (UNLESS THE BANK PRIOR TO
SUCH DATE HAS NOTIFIED THE BORROWER IN WRITING OF ITS DETERMINATION OF A
DIFFERENT INTERNATIONAL BORROWING BASE) THE INTERNATIONAL BORROWING BASE AMOUNT
STATED IN ANY SUCH WEEKLY INTERNATIONAL BORROWING BASE CERTIFICATE SHALL
AUTOMATICALLY BE DEEMED THE INTERNATIONAL BORROWING BASE AMOUNT UNTIL THE
EARLIER OF (I) THE DATE OF THE NEXT DETERMINATION OR (II) THE DATE THE BANK
NOTIFIES THE BORROWER IN WRITING OF ITS DETERMINATION OF A DIFFERENT
INTERNATIONAL BORROWING BASE AND THE BASIS FOR SUCH DETERMINATION.  THE DATE OF
ANY SUCH NOTIFICATION (IF ANY) BY THE BANK IS HEREIN CALLED A “DETERMINATION
DATE” AND ANY INCREASE OR REDUCTION IN THE INTERNATIONAL BORROWING BASE BY THE
BANK SHALL BE EFFECTIVE AS OF SUCH DATE.  EACH DETERMINATION OF THE
INTERNATIONAL BORROWING BASE SHALL BE MADE BY THE BANK IN ITS REASONABLE
BUSINESS JUDGMENT, BASED ON THE MOST RECENT WEEKLY INTERNATIONAL BORROWING BASE
CERTIFICATE FURNISHED BY THE BORROWER AND OTHER INFORMATION AVAILABLE TO THE
BANK.

3


--------------------------------------------------------------------------------





2.3                                 LETTERS OF CREDIT.


(A)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, INCLUDING, WITHOUT LIMITATION, THE APPLICABLE TERMS
AND CONDITIONS SET FORTH IN ARTICLE VII HEREOF, THE BANK AGREES THAT IT WILL,
FOLLOWING ITS RECEIPT OF A LETTER OF CREDIT REQUEST, ISSUE OR CAUSE TO BE ISSUED
FOR THE ACCOUNT OF THE BORROWER ONE OR MORE IRREVOCABLE STANDBY LETTERS OF
CREDIT WHICH CAN BE DRAWN DOWN BY A BUYER ONLY IF THE BORROWER, ANY GUARANTOR OR
AN ELIGIBLE JOINT VENTURE FAILS TO PERFORM ANY OF ITS OBLIGATIONS UNDER AN
EXPORT ORDER (EACH A “LETTER OF CREDIT” AND COLLECTIVELY, THE “LETTERS OF
CREDIT”); PROVIDED THAT THE BANK SHALL BE UNDER NO OBLIGATION TO ISSUE OR CAUSE
TO BE ISSUED ANY LETTER OF CREDIT IF AT THE TIME OF SUCH ISSUANCE:

(I)                                     ANY ORDER, JUDGMENT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ARBITRATOR SHALL PURPORT BY ITS TERMS TO ENJOIN OR
RESTRAIN THE BANK OR WELLS FARGO FROM ISSUING SUCH LETTER OF CREDIT OR ANY
REQUIREMENT OF LAW APPLICABLE TO THE BANK OR WELLS FARGO OR ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER THE BANK OR WELLS FARGO SHALL PROHIBIT, OR
REQUEST THAT THE BANK OR WELLS FARGO REFRAIN FROM, THE ISSUANCE OF LETTERS OF
CREDIT GENERALLY; OR

(II)                                  SUBJECT TO ANY COVER REQUIREMENTS SET
FORTH IN SECTION 10.3 OF THIS AGREEMENT, (X) 25% OF THE STATED AMOUNT OF SUCH
LETTER OF CREDIT PLUS (Y) 25% OF THE AGGREGATE STATED AMOUNT OF ALL OUTSTANDING
LETTERS OF CREDIT PLUS (Z) 100% OF THE AGGREGATE UNPAID DRAWINGS THEN
OUTSTANDING (AFTER GIVING EFFECT TO ALL UNPAID DRAWINGS REIMBURSED PRIOR TO OR
CONCURRENTLY WITH THE ISSUANCE OF SUCH LETTER OF CREDIT) EXCEEDS THE
INTERNATIONAL BORROWING BASE THEN IN EFFECT; OR

(III)                               IF THE STATED AMOUNT OF SUCH LETTER OF
CREDIT PLUS ALL LETTER OF CREDIT OUTSTANDINGS (AFTER GIVING EFFECT TO ALL UNPAID
DRAWINGS REIMBURSED PRIOR TO OR CONCURRENTLY WITH THE ISSUANCE OF SUCH LETTER OF
CREDIT) EXCEEDS THE COMMITMENT; OR

(IV)                              UNLESS THE BANK AND EX-IM BANK SHALL GIVE
THEIR PRIOR WRITTEN CONSENT IN THEIR SOLE DISCRETION, THE EXPIRY DATE OF SUCH
LETTER OF CREDIT IS LATER THAN 12 MONTHS FROM THE DATE OF ISSUANCE OF SUCH
LETTER OF CREDIT; PROVIDED HOWEVER, THE BANK MAY ISSUE OR CAUSE TO BE ISSUED THE
DIYAAR PROJECT LETTER OF CREDIT SO LONG AS THE DIYAAR PROJECT LETTER OF CREDIT
SHALL HAVE AN EXPIRY DATE OF NOT LATER THAN THE LESSER OF (A) 27 MONTHS FROM THE
DATE OF ISSUANCE OF SUCH DIYAAR PROJECT LETTER OF CREDIT AND (B) THE NUMBER OF
MONTHS FROM CLOSING DATE TO THE FINAL DISBURSEMENT DATE.


(B)                                 NOTWITHSTANDING THE FOREGOING, (I) THE BANK
MAY NOT ISSUE OR CAUSE TO BE ISSUED DURING THE FINAL SIXTY (60) DAYS OF THE TERM
OF THIS AGREEMENT ANY LETTERS OF CREDIT WHICH EXPIRE AFTER THE MATURITY DATE
UNLESS THE BANK EITHER HAS DECIDED TO RENEW THIS AGREEMENT OR HAS OBTAINED THE
PRIOR WRITTEN APPROVAL OF EX-IM BANK AND (II) ANY LETTER OF CREDIT THAT SHALL
HAVE AN EXPIRATION DATE AFTER THE MATURITY DATE SHALL BE SUBJECT TO COVER, SUCH
COVER TO BE DELIVERED TO THE BANK THIRTY (30) DAYS PRIOR TO THE MATURITY DATE.

4


--------------------------------------------------------------------------------





(C)                                  THE BORROWER ACKNOWLEDGES THAT THE BANK
WILL BE LIABLE TO WELLS FARGO FOR REIMBURSEMENT OF ANY AND ALL DRAWS UNDER
LETTERS OF CREDIT ISSUED BY WELLS FARGO AND FOR ALL OTHER AMOUNTS REQUIRED TO BE
PAID UNDER THE APPLICABLE APPLICATION AND THE STANDBY LETTER OF CREDIT
AGREEMENT.  ACCORDINGLY, THE BORROWER AGREES TO PAY TO THE BANK ANY AND ALL
AMOUNTS REQUIRED TO BE PAID UNDER THE APPLICABLE APPLICATION AND THE STANDBY
LETTER OF CREDIT AGREEMENT, WHEN AND AS REQUIRED TO BE PAID THEREBY.


(D)                                 FROM AND AFTER THE INITIAL DATE, ALL
EXISTING LETTERS OF CREDIT SHALL BE DEEMED TO HAVE BEEN ISSUED PURSUANT HERETO,
AND SHALL BE SUBJECT TO AND GOVERNED BY THE TERMS AND CONDITIONS HEREOF.


2.4                                 LETTER OF CREDIT REQUESTS.


(A)                                  WHENEVER THE BORROWER DESIRES THAT A LETTER
OF CREDIT BE ISSUED FOR ITS ACCOUNT OR THAT AN EXISTING EXPIRY DATE SHALL BE
EXTENDED, THE BORROWER SHALL DELIVER TO THE BANK ITS PRIOR WRITTEN REQUEST
THEREFORE NOT LATER THAN 12:00 NOON (CENTRAL TIME) ON AT LEAST THE SECOND
BUSINESS DAY PRIOR TO THE REQUESTED ISSUANCE OR EXTENSION DATE, AS THE CASE MAY
BE.  EACH SUCH REQUEST SHALL BE IN THE FORM OF EXHIBIT E ATTACHED HERETO
EXECUTED BY THE BORROWER OR SUCH OTHER FORM (INCLUDING ELECTRONIC REQUESTS)
SATISFACTORY TO THE BANK AND WELLS FARGO IN THEIR SOLE DISCRETION (TOGETHER WITH
THE APPLICATION, A “LETTER OF CREDIT REQUEST”) AND, IN THE CASE OF THE ISSUANCE
OF ANY LETTER OF CREDIT, SHALL BE ACCOMPANIED BY AN APPLICATION THEREFOR,
COMPLETED TO THE SATISFACTION OF THE BANK AND WELLS FARGO, AND SUCH OTHER
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION AS THE BANK AND WELLS
FARGO MAY REASONABLY REQUEST.  EACH LETTER OF CREDIT SHALL BE DENOMINATED IN
DOLLARS OR IN AN APPROVED CURRENCY, SHALL EXPIRE NO LATER THAN THE DATE
SPECIFIED IN SECTION 2.3, SHALL NOT BE IN AN AMOUNT GREATER THAN IS PERMITTED
UNDER SECTION 2.3(A) AND SHALL BE IN SUCH FORM AS MAY BE APPROVED FROM TIME TO
TIME BY THE BANK, WELLS FARGO AND THE BORROWER.


(B)                                 THE MAKING OF EACH LETTER OF CREDIT REQUEST
SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT SUCH
LETTER OF CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE
REQUIREMENTS OF SECTION 2.3(A) AND ARTICLE VII OF THIS AGREEMENT.  UPON ITS
ISSUANCE OF ANY LETTER OF CREDIT OR THE EXTENSION OF THE EXISTING EXPIRY DATE OF
ANY LETTER OF CREDIT, AS THE CASE MAY BE, THE BANK SHALL PROMPTLY NOTIFY THE
BORROWER OF SUCH ISSUANCE OR EXTENSION, WHICH NOTICE SHALL BE ACCOMPANIED BY A
COPY OF THE LETTER OF CREDIT ACTUALLY ISSUED OR A COPY OF ANY AMENDMENT
EXTENDING THE EXISTING EXPIRY DATE OF ANY LETTER OF CREDIT, AS THE CASE MAY BE.


2.5                                 AGREEMENT TO REPAY LETTER OF CREDIT
DRAWINGS.


(A)                                  UPON THE RECEIPT BY THE BANK OF NOTICE OF
ANY DRAWING FROM A BENEFICIARY UNDER A LETTER OF CREDIT, THE BANK PROMPTLY WILL
PROVIDE THE BORROWER WITH TELECOPY NOTICE THEREOF.  THE BORROWER HEREBY AGREES
TO REIMBURSE THE BANK BY MAKING PAYMENT TO THE BANK IN IMMEDIATELY AVAILABLE
FUNDS AT THE PAYMENT OFFICE, FOR ANY PAYMENT MADE BY THE BANK UNDER ANY LETTER
OF CREDIT ISSUED BY IT OR WELLS FARGO (EACH SUCH AMOUNT SO PAID UNTIL
REIMBURSED, AN “UNPAID DRAWING”) ON THE DATE OF SUCH PAYMENT, PROVIDED THAT IF
THE BORROWER SHALL HAVE RECEIVED NOTICE OF ANY DRAWING LATER THAN 11:00 A.M.
(CENTRAL

5


--------------------------------------------------------------------------------





TIME) ON ANY BUSINESS DAY, THEN THE BORROWER SHALL MAKE SUCH PAYMENT NOT LATER
THAN 11:00 A.M. (CENTRAL TIME) ON THE IMMEDIATELY FOLLOWING BUSINESS DAY,
TOGETHER WITH INTEREST ON THE AMOUNT SO PAID BY THE BANK AT THE RATE SPECIFIED
HEREIN, TO THE EXTENT NOT REIMBURSED PRIOR TO 2:00 P.M. (CENTRAL TIME) ON THE
DATE OF SUCH PAYMENT, FROM AND INCLUDING THE DATE PAID BUT EXCLUDING THE DATE
REIMBURSEMENT IS MADE AS PROVIDED ABOVE, SUCH INTEREST TO BE PAYABLE ON DEMAND.


(B)                                 THE BORROWER’S OBLIGATIONS UNDER THIS
SECTION 2.5 TO REIMBURSE THE BANK WITH RESPECT TO UNPAID DRAWINGS (INCLUDING, IN
EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND
ALL CIRCUMSTANCES (EXCEPT AS PROVIDED BELOW WITH RESPECT TO THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF THE BANK OR WELLS FARGO) AND
IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH THE
BORROWER MAY HAVE OR HAVE HAD AGAINST THE BANK OR WELLS FARGO, INCLUDING ANY
DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT (EACH A
“DRAWING”) TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT (OTHER THAN A DEFENSE
BASED UPON THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF THE BANK OR
WELLS FARGO IN DETERMINING WHETHER SUCH DRAWING CONFORMS TO THE TERMS OF THE
LETTER OF CREDIT) OR ANY NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF
THE PROCEEDS OF SUCH DRAWING, INCLUDING ANY OF THE FOLLOWING CIRCUMSTANCES:

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR ANY OF THE OTHER INTERNATIONAL LOAN DOCUMENTS;

(II)                                  THE EXISTENCE OF ANY CLAIM, SETOFF,
DEFENSE OR OTHER RIGHT WHICH THE BORROWER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT
(OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE BANK, WELLS
FARGO, OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, ANY
LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED
TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN THE BORROWER OR ANY
OTHER PERSON AND THE BENEFICIARY NAMED IN ANY SUCH LETTER OF CREDIT);

(III)                               ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT
PRESENTED UNDER THE LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID
OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT;

(IV)                              THE SURRENDER OR IMPAIRMENT OF ANY SECURITY
FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE
INTERNATIONAL LOAN DOCUMENTS;

(V)                                 THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT; OR

(VI)                              ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE
CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWER;

PROVIDED THAT NONE OF THE FOREGOING IS ATTRIBUTABLE TO THE GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT OF THE BANK OR WELLS FARGO.

6


--------------------------------------------------------------------------------





(C)                                  THE BORROWER ALSO AGREES WITH THE BANK
THAT, IN THE ABSENCE OF GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF THE
BANK OR WELLS FARGO, THE BANK SHALL NOT BE RESPONSIBLE FOR, AND THE BORROWER’S
REIMBURSEMENT OBLIGATIONS UNDER SECTION 2.5(A) SHALL NOT BE AFFECTED BY, AMONG
OTHER THINGS, THE VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY ENDORSEMENTS
THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN FACT PROVE TO BE INVALID,
FRAUDULENT OR FORGED, OR ANY DISPUTE BETWEEN THE BORROWER OR ANY OTHER PERSON
AND THE BENEFICIARY OF ANY LETTER OF CREDIT OR ANY OTHER PARTY TO WHICH SUCH
LETTER OF CREDIT MAY BE TRANSFERRED, OR ANY CLAIMS WHATSOEVER OF THE BORROWER OR
ANY OTHER PERSON AGAINST ANY BENEFICIARY OF SUCH LETTER OF CREDIT OR ANY SUCH
TRANSFEREE.


(D)                                 NEITHER THE BANK NOR WELLS FARGO SHALL BE
LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH
OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH
ANY LETTER OF CREDIT, EXCEPT FOR ERRORS OR OMISSIONS CAUSED BY THE BANK’S OR
WELLS FARGO’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.  THE BORROWER
AGREES THAT ANY ACTION TAKEN OR OMITTED BY THE BANK OR WELLS FARGO UNDER OR IN
CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED DRAFTS OR DOCUMENTS, IF DONE
IN THE ABSENCE OF GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT AND IN
ACCORDANCE WITH THE STANDARDS OF CARE SPECIFIED IN THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1994 REVISION), INTERNATIONAL CHAMBER OF
COMMERCE, PUBLICATION NO. 500 (AND ANY SUBSEQUENT REVISIONS THEREOF APPROVED BY
A CONGRESS OF THE INTERNATIONAL CHAMBER OF COMMERCE AND ADHERED TO BY THE BANK)
AND, TO THE EXTENT NOT INCONSISTENT THEREWITH, THE UNIFORM COMMERCIAL CODE OF
THE STATE OF NEW YORK, SHALL NOT RESULT IN ANY LIABILITY OF THE BANK OR WELLS
FARGO TO THE BORROWER OR ANY OTHER PERSON.  IT IS THE INTENT OF THE PARTIES
HERETO THAT NEITHER THE BANK NOR WELLS FARGO SHALL HAVE ANY LIABILITY UNDER THIS
SECTION 2.5 FOR THE ORDINARY SOLE OR CONTRIBUTORY NEGLIGENCE OF THE BANK OR
WELLS FARGO.


2.6                                 CONFLICT BETWEEN APPLICATIONS AND
AGREEMENT.  TO THE EXTENT THAT ANY PROVISION OF ANY APPLICATION RELATED TO ANY
LETTER OF CREDIT OR ANY PROVISION OF THE STANDBY LETTER OF CREDIT AGREEMENT IS
INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF THIS
AGREEMENT SHALL CONTROL.


2.7                                 INCREASED COSTS; INCREASED CAPITAL.


(A)                                  IF THE BANK DETERMINES THAT COMPLIANCE WITH
ANY LAW OR REGULATION OR ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW) ISSUED AFTER THE
CLOSING DATE AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED
TO BE MAINTAINED BY THE BANK OR ANY CORPORATION CONTROLLING THE BANK AND THAT
THE AMOUNT OF SUCH CAPITAL IS INCREASED BY OR BASED UPON THE EXISTENCE OF THE
BANK’S COMMITMENT HEREUNDER AND OTHER COMMITMENTS OF THIS TYPE, THEN, WITHIN
FIFTEEN (15) BUSINESS DAYS AFTER WRITTEN DEMAND BY THE BANK, THE BORROWER SHALL
PAY TO THE BANK, FROM TIME TO TIME AS SPECIFIED BY THE BANK, ADDITIONAL AMOUNTS
SUFFICIENT TO COMPENSATE THE BANK OR SUCH CORPORATION FOR SUCH INCREASE.  A
CERTIFICATE AS TO SUCH AMOUNTS, SHOWING A CALCULATION OF SUCH AMOUNTS IN
REASONABLE DETAIL, SUBMITTED TO THE BORROWER BY THE BANK SHALL BE PRESUMPTIVE
EVIDENCE OF SUCH AMOUNTS.

7


--------------------------------------------------------------------------------





(B)                                 ANYTHING IN THIS SECTION NOTWITHSTANDING: 
(I) THE BORROWER SHALL NOT BE REQUIRED TO PAY TO THE BANK REIMBURSEMENT OR
INDEMNIFICATION WITH REGARD TO ANY COSTS OR EXPENSES DESCRIBED IN THIS SECTION,
UNLESS THE BANK NOTIFIES THE BORROWER IN WRITING OF SUCH COSTS OR EXPENSES
WITHIN NINETY (90) DAYS AFTER THE DATE THE BANK OBTAINED KNOWLEDGE OF THE
CIRCUMSTANCES THAT WOULD CAUSE THE BORROWER TO PAY SUCH ADDITIONAL AMOUNTS; AND
(II) THE BANK SHALL NOT BE PERMITTED TO PASS THROUGH TO THE BORROWER CHARGES AND
COSTS UNDER THIS SECTION ON A DISCRIMINATORY BASIS (I.E., WHICH ARE NOT ALSO
PASSED THROUGH BY THE BANK TO OTHER CUSTOMERS OF THE BANK SIMILARLY SITUATED
WHERE SUCH CUSTOMER IS SUBJECT TO DOCUMENTS PROVIDING FOR SUCH PASS THROUGH).


2.8                                 DEFAULT RATE.  NOTWITHSTANDING ANYTHING SET
FORTH HEREIN TO THE CONTRARY IF ANY UNPAID DRAWING IS NOT PAID WHEN DUE, ALL
OUTSTANDING OBLIGATIONS SHALL BEAR INTEREST AT A FLUCTUATING RATE PER ANNUM
EQUAL TO THE DEFAULT RATE, WHICH INTEREST SHALL BE DUE AND PAYABLE ON DEMAND.


2.9                                 FACILITY SUBJECT TO EX-IM BANK RULES.  THE
BORROWER ACKNOWLEDGES THAT THE BANK IS WILLING TO MAKE ITS COMMITMENT AVAILABLE
TO THE BORROWER BECAUSE EX-IM BANK IS WILLING TO GUARANTY PAYMENT OF A
SIGNIFICANT PORTION OF THE OBLIGATIONS PURSUANT TO THE EX-IM BANK GUARANTY. 
ACCORDINGLY, IN THE EVENT OF ANY INCONSISTENCY AMONG THE INTERNATIONAL LOAN
DOCUMENTS AND THE EX-IM BANK GUARANTY, THE BORROWER AGREEMENT, THE FAST TRACK
AGREEMENT, THE FAST TRACK BORROWER SUPPLEMENT AND THE RULES AND REGULATIONS OF
EX-IM BANK GOVERNING THE WORKING CAPITAL GUARANTY PROGRAM, THE PROVISION THAT IS
THE MORE STRINGENT ON THE BORROWER SHALL CONTROL AND COMPLIANCE WITH ANY SUCH
APPLICABLE RULE OR REGULATION SHALL CONSTITUTE AN ADDITIONAL COVENANT OF THE
BORROWER INCORPORATED HEREIN BY REFERENCE; PROVIDED, HOWEVER, THAT THE FOLLOWING
PROVISIONS SHALL BE DEEMED TO BE WAIVED BY THE TERMS OF THIS AGREEMENT: (1) FAST
TRACK LENDER AGREEMENT SECTION 2(E)(II)(A) WITH RESPECT TO THE REQUIREMENT THAT
THE BORROWER PROVIDE THE BANK WITH A LIEN ON THE DOMESTIC REVOLVING LOAN
COLLATERAL UNDER THE DOMESTIC CREDIT AGREEMENT; (2) SECTION 1.01 OF THE BORROWER
AGREEMENT AND THE EX-IM BANK GUARANTY WITH RESPECT TO THE DEFINITION OF ELIGIBLE
EXPORT-RELATED ACCOUNTS RECEIVABLE REGARDING (I) ACCOUNTS RECEIVABLE OWNED BY
THE ELIGIBLE JOINT VENTURES BEING INCLUDED IN THE DEFINITION OF ELIGIBLE
EXPORT-RELATED ACCOUNTS RECEIVABLE AND (II) AFFILIATE RECEIVABLES BEING INCLUDED
IN THE DEFINITION OF ELIGIBLE EXPORT-RELATED ACCOUNTS RECEIVABLE; (3) SECTION
4.12(B) OF THE EX-IM BANK GUARANTY WITH RESPECT TO THE LENGTH OF THE TERM OF
CERTAIN LETTERS OF CREDIT LONGER THAN 12 MONTHS; (4) SECTION 4.02 OF THE EX-IM
BANK GUARANTY, AS AMENDED BY THE FAST TRACK LENDER AGREEMENT, WITH RESPECT TO
THE REQUIREMENT THAT THE BANK PERFECT ITS SECURITY INTEREST IN EXPORT-RELATED
INVENTORY; (5) SECTION 4.02(A) OF THE EX-IM BANK GUARANTY, AS AMENDED BY THE
FAST TRACK LENDER AGREEMENT, WITH RESPECT TO THE COLLATERAL SECURING THE
DOMESTIC CREDIT AGREEMENT THAT WILL NOT SECURE THE OBLIGATIONS; (6) SECTION 7 OF
THE FAST TRACK AGREEMENT, SECTION 2.07(C) OF THE BORROWER AGREEMENT, AS AMENDED
BY THE FAST TRACK BORROWER SUPPLEMENT AND SECTION 2.08(A) OF THE BORROWER
AGREEMENT, AS AMENDED BY THE FAST TRACK BORROWER SUPPLEMENT WITH RESPECT TO THE
PAYMENT OF ALL FUNDS RECEIVED IN PAYMENT OF THE EXCLUDED EXPORT-RELATED ACCOUNTS
RECEIVABLE INTO A LOCKBOX AND/OR THE CASH COLLATERAL ACCOUNT; (7) SECTION 2.19
OF THE BORROWER AGREEMENT WITH RESPECT TO NAMING THE BANK AS LOSS PAYEE OR
MORTGAGEE ON ITS PROPERTY INSURANCE; AND (8) SECTION 2.22 OF THE BORROWER
AGREEMENT WITH RESPECT TO THE CONSUMMATION OF THE ALDABRA TRANSACTIONS.  THE
BORROWER AND THE BANK HEREBY ACKNOWLEDGE THAT HOLDINGS AND THE PERSONS THAT OWN
20% OR MORE OF THE OWNERSHIP OF HOLDINGS ARE CONTROLLED BY VENTURE CAPITAL

8


--------------------------------------------------------------------------------





FIRMS, PRIVATE EQUITY FIRMS OR OTHER INVESTMENT GROUPS AND ARE THEREFORE NOT
REQUIRED TO GUARANTY THIS AGREEMENT.


2.10                           CURRENCY EQUIVALENTS.  FOR ALL PURPOSES OF THIS
AGREEMENT, (I) THE EQUIVALENT IN DOLLARS OF ANY APPROVED CURRENCY SHALL BE
DETERMINED BY USING THE QUOTED SPOT RATE AT WHICH WELLS FARGO OFFERS TO EXCHANGE
DOLLARS FOR SUCH APPROVED CURRENCY TWO BUSINESS DAYS PRIOR TO THE DATE ON WHICH
SUCH EQUIVALENT IS TO BE DETERMINED AND (II) THE EQUIVALENT IN ANY APPROVED
CURRENCY OF DOLLARS SHALL BE DETERMINED BY USING THE QUOTED SPOT RATE AT WHICH
WELLS FARGO OFFERS TO EXCHANGE SUCH APPROVED CURRENCY FOR DOLLARS TWO BUSINESS
DAYS PRIOR TO THE DATE ON WHICH SUCH EQUIVALENT IS TO BE DETERMINED.  THE
EQUIVALENT IN DOLLARS OF EACH LETTER OF CREDIT MADE IN AN APPROVED CURRENCY
SHALL BE RECALCULATED HEREUNDER ON EACH DATE THAT IT SHALL BE NECESSARY OR
DESIRABLE BY ANY PARTY TO DETERMINE THE AMOUNT OF THE COMMITMENT, THE UNPAID
DRAWINGS, THE LETTER OF CREDIT OBLIGATIONS, THE LETTER OF CREDIT OUTSTANDINGS,
THE OBLIGATIONS OR THE FACE AMOUNT OF ANY LETTER OF CREDIT ON SUCH DATE.


ARTICLE III.
CASH COLLATERAL, PREPAYMENTS AND OTHER PAYMENTS.


3.1                                 DEPOSIT OF CASH COLLATERAL AND REQUIRED
PREPAYMENTS.


(A)                                  THE BORROWER AGREES THAT IF AT ANY TIME THE
BORROWER OR THE BANK DETERMINES THAT (X) 25% OF THE AGGREGATE STATED AMOUNT OF
ALL OUTSTANDING LETTERS OF CREDIT PLUS (Z) 100% OF THE AGGREGATE UNPAID DRAWINGS
THEN OUTSTANDING EXCEEDS THE INTERNATIONAL BORROWING BASE, THE BORROWER WILL,
WITHIN FIVE BUSINESS DAYS AFTER REQUEST FROM THE BANK OR ACTUAL KNOWLEDGE
THEREOF, (I) DELIVER TO THE BANK CASH COLLATERAL IN AN AMOUNT EQUAL TO SUCH
EXCESS, WHICH SHALL BE HELD BY THE BANK TO THE EXTENT AND UNTIL SUCH EXCESS IS
ELIMINATED OR (II) FURNISH ADDITIONAL SECURITY TO THE BANK, IN FORM AND AMOUNT
SATISFACTORY TO THE BANK AND EX-IM BANK.


(B)                                 THE BORROWER AGREES THAT IF AT ANY TIME THE
AGGREGATE PRINCIPAL AMOUNT OF THE LETTER OF CREDIT OUTSTANDINGS EXCEEDS THE
AMOUNT OF THE COMMITMENT, THE BORROWER SHALL IMMEDIATELY DELIVER TO THE BANK
CASH COLLATERAL IN AN AMOUNT EQUAL TO SUCH EXCESS, WHICH, SUBJECT TO SECTION
3.1(C) BELOW, SHALL BE HELD BY THE BANK TO THE EXTENT AND UNTIL SUCH EXCESS IS
ELIMINATED.


(C)                                  CASH COLLATERAL PROVIDED TO THE BANK
PURSUANT TO SECTION 3.1(A) AND (B) ABOVE SHALL BE FIRST APPLIED BY THE BANK TO
THE UNPAID DRAWINGS, IF ANY, AND THE REMAINDER TO BE HELD BY THE BANK IN A
COLLATERAL ACCOUNT.


3.2                                 [RESERVED].


3.3                                 PLACE OF PAYMENT OR PREPAYMENT.  ALL
PAYMENTS AND PREPAYMENTS OF THE OBLIGATIONS MADE IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT OR OF THE NOTE, INCLUDING, WITHOUT LIMITATION,
FEES, REIMBURSEMENTS OR INTEREST, SHALL, SUBJECT TO SECTION 2.5(A), BE MADE TO
THE BANK AT THE PAYMENT OFFICE NO LATER THAN 2:00 P.M. (CENTRAL TIME) ON THE
DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS.

9


--------------------------------------------------------------------------------





3.4                                 PREPAYMENT PREMIUM OR PENALTY.  EACH
PREPAYMENT PURSUANT TO SECTION 3.1 SHALL BE WITHOUT PREMIUM OR PENALTY.


3.5                                 TAXES.  UNLESS REQUIRED BY LAW, ALL PAYMENTS
(WHETHER OF PRINCIPAL, INTEREST, REIMBURSEMENTS OR OTHERWISE) UNDER THIS
AGREEMENT OR ON THE NOTE SHALL BE MADE BY THE BORROWER WITHOUT SET-OFF OR
COUNTERCLAIM AND SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
PRESENT OR FUTURE TAX, LEVY, IMPOST OR ANY OTHER CHARGE, IF ANY, OF ANY NATURE
WHATSOEVER NOW OR HEREAFTER IMPOSED BY ANY TAXING AUTHORITY, BUT EXCLUDING TAXES
IMPOSED ON OR MEASURED BY THE BANK’S NET INCOME (INCLUDING BRANCH PROFITS TAXES)
AND FRANCHISE TAXES IMPOSED ON THE BANK (EACH NON-EXCLUDED TAX, LEVY, IMPOST OR
CHARGE, A “TAX”).  IF THE MAKING OF SUCH PAYMENTS IS PROHIBITED BY LAW UNLESS
SUCH TAX IS DEDUCTED OR WITHHELD THEREFROM, THE BORROWER SHALL PAY TO THE BANK,
ON THE DATE OF EACH SUCH PAYMENT, SUCH ADDITIONAL AMOUNTS AS MAY BE NECESSARY IN
ORDER THAT THE NET AMOUNTS RECEIVED BY THE BANK AFTER SUCH DEDUCTION OR
WITHHOLDING SHALL EQUAL THE AMOUNTS WHICH WOULD HAVE BEEN RECEIVED IF SUCH
DEDUCTION OR WITHHOLDING WERE NOT REQUIRED, PROVIDED THAT THE BORROWER SHALL BE
REQUIRED TO PAY SUCH ADDITIONAL AMOUNTS ONLY IF (A) SUCH WITHHOLDING TAX IS
IMPOSED AS A RESULT OF A CHANGE IN LAW AFTER THE CLOSING DATE (OR, IN THE CASE
OF A TRANSFEREE OF THE BANK, IF SUCH WITHHOLDING TAX IS IMPOSED AS A RESULT OF A
CHANGE IN LAW AFTER THE DATE THE TRANSFEREE BECAME A PARTY HERETO) AND (B) SUCH
WITHHOLDING TAX IS NOT IMPOSED AS A RESULT OF THE FAILURE OF THE BANK (OR ANY
TRANSFEREE OF THE BANK) TO PROVIDE SUCH PROPERLY COMPLETED AND DULY EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE
MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING, BUT ONLY TO THE
EXTENT THE BANK (OR SUCH TRANSFEREE) IS LEGALLY PERMITTED TO PROVIDE SUCH
DOCUMENTATION.


3.6                                 REDUCTION OR TERMINATION OF THE COMMITMENT. 
THE BORROWER MAY AT ANY TIME OR FROM TIME TO TIME REDUCE OR TERMINATE THE
COMMITMENT BY GIVING WRITTEN NOTICE THEREOF NO LATER THAN 2:00 P.M. (CENTRAL
TIME) NOT LESS THAN TWO (2) BUSINESS DAYS’ PRIOR TO SUCH REDUCTION OR
TERMINATION.  ANY REDUCTION IN THE COMMITMENT SHALL BE EFFECTIVE ON THE DATE
SPECIFIED IN THE BORROWER’S NOTICE WITH RESPECT TO SUCH REDUCTION.  THE
COMMITMENT SHALL AUTOMATICALLY TERMINATE ON THE EARLIER OF (I) THE MATURITY DATE
OR (II) IN THE EVENT OF ACCELERATION OF THE MATURITY DATE OF THE NOTE.  EACH
REDUCTION OF THE COMMITMENT HEREUNDER SHALL BE IRREVOCABLE.


ARTICLE IV.
FEES.


4.1                                 FACILITY FEE.  THE BORROWER SHALL PAY TO THE
BANK ON THE CLOSING DATE, AND ON EACH LOAN FACILITY ANNIVERSARY DATE, A
NON-REFUNDABLE FACILITY FEE IN AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE
COMMITMENT AND (Y) THE ANNUAL FACILITY FEE PERCENTAGE; PROVIDED THAT ON THE
SECOND LOAN FACILITY ANNIVERSARY DATE, THE FACILITY FEE SHALL BE PRO RATED FOR A
PERIOD OF TIME EQUAL TO THE GREATER OF (I) THE REMAINING TERM OF THE AGREEMENT
AND (II) SIX MONTHS.  THE FACILITY FEE PAYABLE ON THE CLOSING DATE SHALL BE IN
THE AMOUNT OF $200,000.


4.2                                 LETTER OF CREDIT FEES.  THE BORROWER AGREES
TO PAY THE BANK A FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED FOR THE ACCOUNT
OF THE BORROWER (THE “LETTER OF CREDIT FEE”), IN AN AMOUNT EQUAL TO THE GREATER
OF (I) $750 OR (II) AN AMOUNT COMPUTED AT THE APPLICABLE RATE FOR STANDBY
LETTERS OF CREDIT IN THE DOMESTIC CREDIT AGREEMENT SET FORTH IN SECTION 3.3(A)
THEREOF MINUS 0.25%.  LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY
IN ARREARS ON OR BEFORE THE FIFTH (5TH) BUSINESS DAY FOLLOWING THE END OF EACH
FISCAL QUARTER.  FEES DUE UNDER THIS

10


--------------------------------------------------------------------------------





SECTION 4.2 SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS.  IN ADDITION,
THE BORROWER SHALL PAY TO THE BANK OR WELLS FARGO, AS APPLICABLE, SOLELY FOR ITS
OWN ACCOUNT AS ISSUER OF LETTERS OF CREDIT, ANY APPLICABLE AMENDMENT, TRANSFER,
NEGOTIATION AND OTHER FEES AS DETERMINED IN ACCORDANCE WITH THE BANK’S OR WELLS
FARGO’S THEN CURRENT FEE POLICY.


4.3                                 FEES NOT INTEREST; NONPAYMENT.  THE FEES
DESCRIBED IN THIS AGREEMENT REPRESENT COMPENSATION FOR SERVICES RENDERED AND TO
BE RENDERED SEPARATE AND APART FROM THE LENDING OF MONEY OR THE PROVISION OF
CREDIT AND DO NOT CONSTITUTE COMPENSATION FOR THE USE, DETENTION OR FORBEARANCE
OF MONEY, AND THE OBLIGATION OF THE BORROWER TO PAY EACH FEE DESCRIBED HEREIN
SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, THE OBLIGATION OF THE BORROWER TO
PAY INTEREST, OTHER FEES DESCRIBED IN THIS AGREEMENT, AND EXPENSES OTHERWISE
DESCRIBED IN THIS AGREEMENT.  FEES SHALL BE PAYABLE WHEN DUE IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS.  ALL FEES SHALL BE NON-REFUNDABLE, AND SHALL, TO
THE FULLEST EXTENT PERMITTED BY LAW, BEAR INTEREST, IF NOT PAID WITHIN FIVE (5)
BUSINESS DAYS OF WHEN DUE, AT A RATE PER ANNUM EQUAL TO THE DEFAULT RATE.


ARTICLE V.
PERMITTED PURPOSES OF LETTERS OF CREDIT

The Borrower agrees that the Letters of Credit shall be issued solely to support
one or more of the Borrower’s, any Guarantor’s or any Eligible Joint Venture’s
obligations under an Export Order.  No Letter of Credit may be a Warranty Letter
of Credit; provided, however, a performance Letter of Credit that converts to a
Warranty Letter of Credit at the end of the performance period may be issued so
long as the Bank’s liability thereunder and therefor is eliminated (in a manner
satisfactory to the Bank in its sole discretion) not later than the date when
the warranty period commences.


ARTICLE VI.
REPRESENTATIONS AND WARRANTIES.

The Borrower and, as applicable, each Guarantor each represents and warrants
that:


6.1                                 ORGANIZATION AND QUALIFICATION.  IT AND EACH
OF ITS SUBSIDIARIES (A) IS DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION (EXCEPT TO THE
EXTENT THAT SUCH FAILURE TO BE IN GOOD STANDING UNDER SUCH LAWS COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT); (B) HAS THE POWER TO
OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED; AND (C) IS
DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN ALL JURISDICTIONS IN
WHICH THE FAILURE TO SO QUALIFY OR BE IN GOOD STANDING COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  AS OF THE CLOSING DATE, THE
BORROWER HAS NO SUBSIDIARIES OTHER THAN THOSE LISTED ON SCHEDULE 6.1.


6.2                                 FINANCIAL STATEMENTS; POSITIVE TANGIBLE NET
WORTH.  THE BORROWER HAS FURNISHED THE BANK WITH THE FOLLOWING FINANCIAL
STATEMENTS:  (A) ITS YEAR-END ANNUAL AUDITED FINANCIAL STATEMENTS FOR THE FISCAL
YEAR ENDED DECEMBER 31, 2005; AND (B) ITS UNAUDITED CONSOLIDATED BALANCE SHEET,
STATEMENT OF EARNINGS AND STATEMENT OF CASH FLOW AS AT AND FOR THE THREE MONTH
PERIOD ENDED JUNE 30, 2006.  THESE STATEMENTS HAVE BEEN PREPARED IN CONFORMITY
WITH GAAP, EXCEPT, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS, FOR THE
ABSENCE OF FOOTNOTE DISCLOSURE AND FOR YEAR-END AUDIT ADJUSTMENTS.  SUCH
STATEMENTS FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE

11


--------------------------------------------------------------------------------





CONSOLIDATED FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AND THE
CONSOLIDATED RESULTS OF ITS OPERATIONS AS AT THE DATES AND FOR THE PERIODS
INDICATED.  SINCE DECEMBER 31, 2005, THERE HAS BEEN NO CHANGE IN ANY
CIRCUMSTANCES, FACTS OR CONDITIONS NOR SHALL AN EVENT HAVE TAKEN PLACE WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  DURING THE PERIOD FROM JUNE 30, 2006 TO THE CLOSING
DATE, THE BORROWER HAS HAD A POSITIVE TANGIBLE NET WORTH, AS DETERMINED IN
ACCORDANCE WITH GAAP.  FOR THE PURPOSE OF THIS DETERMINATION, NET WORTH (AS
DETERMINED IN ACCORDANCE WITH GAAP) MUST BE (I) INCREASED BY ANY DEBT OF THE
BORROWER AND ITS SUBSIDIARIES SUBORDINATED TO THE INDEBTEDNESS EVIDENCED BY THIS
AGREEMENT AND (II) DECREASED BY ALL INTANGIBLE ASSETS (INCLUDING, WITHOUT
LIMITATION, ALL PATENTS, LICENSES, GOODWILL, SUBSCRIPTION LISTS, CAPITALIZED
SOFTWARE, ORGANIZATION EXPENSES, COVENANTS NOT TO COMPETE, AND INVESTMENTS IN
AND MONIES DUE FROM AFFILIATES, OFFICERS AND DIRECTORS OF THE BORROWER AND ITS
SUBSIDIARIES).


6.3                                 LITIGATION; CONTINGENT LIABILITIES.  OTHER
THAN AS SET FORTH ON SCHEDULE 6.3, THERE IS NO MATERIAL ACTION OR PROCEEDING
PENDING OR, TO THE KNOWLEDGE OF THE LOAN PARTIES, OVERTLY THREATENED AGAINST OR
INVOLVING THE BORROWER OR ANY SUBSIDIARY BEFORE ANY COURT, ADMINISTRATIVE AGENCY
OR ARBITRATOR THE RESULTS OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  OTHER THAN ANY LIABILITY INCIDENT TO THE ACTIONS OR
PROCEEDINGS DISCLOSED ON SCHEDULE 6.3, OR PROVIDED FOR OR DISCLOSED IN THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.2, AS OF THE CLOSING DATE, NONE OF
THE BORROWER OR ANY OF THE BORROWER’S SUBSIDIARIES HAS ANY CONTINGENT
LIABILITIES WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


6.4                                 DEFAULT.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS (I) IN DEFAULT UNDER ANY AGREEMENT OR INSTRUMENT TO WHICH ANY OF
SUCH PERSONS IS A PARTY OR BY WHICH ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS
IS BOUND OR AFFECTED, WHICH DEFAULT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (II) IN DEFAULT UNDER OR IN VIOLATION OF THE PROVISIONS
OF ANY GOVERNMENTAL REQUIREMENT (EXCEPT WHERE SUCH DEFAULT OR VIOLATION COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT) OR (III) IN
DEFAULT IN ANY MATERIAL RESPECT WITH ANY MATERIAL PROVISIONS OF ANY EXPORT ORDER
(WHICH IS INCLUDED IN THE INTERNATIONAL BORROWING BASE), WHICH HAS NOT BEEN
WAIVED BY THE APPLICABLE PARTY THERETO.  NO EVENT OF DEFAULT OR DEFAULT HAS
OCCURRED AND IS CONTINUING.


6.5                                 TITLE TO ASSETS; OWNERSHIP.


(A)                                  THE BORROWER AND EACH SUBSIDIARY HAS GOOD
AND MARKETABLE TITLE TO, OR A VALID LEASEHOLD INTEREST IN, ITS MATERIAL
PROPERTIES, SUBJECT TO NO LIENS EXCEPT AS PERMITTED BY SECTION 9.1 HEREOF.


(B)                                 AS OF THE CLOSING DATE, EXCEPT AS PERMITTED
IN SECTION 9.1 HEREOF, THE PERSONS IDENTIFIED ON SCHEDULE 6.5 DIRECTLY OWN, FREE
AND CLEAR OF ALL LIENS OR RESTRICTIONS ON TRANSFERABILITY OR VOTING, ONE HUNDRED
PERCENT (100%) OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE BORROWER AND
ALL SUCH SHARES ARE VALIDLY ISSUED, FULLY PAID AND NON ASSESSABLE.  AS OF THE
CLOSING DATE, THERE ARE NO OUTSTANDING WARRANTS, OPTIONS, CONTRACTS OR
COMMITMENTS OF ANY KIND ENTITLING ANY PERSON TO PURCHASE OR OTHERWISE ACQUIRE
(I) ANY SHARES OF THE CAPITAL STOCK OF THE BORROWER OR (II) ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SHARES OF SUCH CAPITAL STOCK.  AS OF
THE CLOSING DATE, NO SECURITIES ARE OUTSTANDING WHICH ARE CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY SHARES OF CAPITAL

12


--------------------------------------------------------------------------------





STOCK OF THE BORROWER.  AS OF THE CLOSING DATE, THE PERSONS IDENTIFIED ON
SCHEDULE 6.5 AS CONTROLLING AFFILIATES ARE THE ONLY CONTROLLING AFFILIATES OF
THE BORROWER (OTHER THAN CONTROLLING AFFILIATES THAT ARE NOT REQUIRED TO EXECUTE
A GUARANTY PURSUANT TO SECTION 6(C) OF THE FAST TRACK LENDER AGREEMENT).


6.6                                 AUTHORIZATION, VALIDITY, ETC.  IT HAS THE
POWER AND AUTHORITY TO MAKE, EXECUTE, DELIVER AND CARRY OUT THE INTERNATIONAL
LOAN DOCUMENTS TO WHICH IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED THEREIN
AND TO PERFORM ITS OBLIGATIONS THEREUNDER AND ALL SUCH ACTION HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY PROCEEDINGS ON ITS PART.  THE INTERNATIONAL LOAN
DOCUMENTS TO WHICH ANY LOAN PARTY IS A PARTY HAVE BEEN DULY AND VALIDLY EXECUTED
AND DELIVERED BY SUCH LOAN PARTY AND CONSTITUTE VALID AND LEGALLY BINDING
OBLIGATIONS OF SUCH LOAN PARTY ENFORCEABLE AGAINST SUCH LOAN PARTY IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS, EXCEPT AS LIMITED BY DEBTOR LAWS.  THE LIENS
CREATED BY THE INTERNATIONAL SECURITY DOCUMENTS WILL CONSTITUTE VALID AND
PERFECTED LIENS ON THE COLLATERAL DESCRIBED THEREIN SUPERIOR IN RIGHT TO ALL
OTHER LIENS, EXCEPT FOR PERMITTED LIENS.


6.7                                 INTENTIONALLY OMITTED.


6.8                                 TAXES.  THE BORROWER AND EACH SUBSIDIARY HAS
TIMELY FILED, OR HAS CAUSED TO BE TIMELY FILED, ALL TAX RETURNS AND REPORTS
REQUIRED BY APPLICABLE LAW, HAS TIMELY PAID, OR HAS CAUSED TO BE TIMELY PAID,
ALL APPLICABLE TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWING BY BORROWER
AND EACH SUCH SUBSIDIARY AND WILL TIMELY PAY, OR CAUSE TO BE TIMELY PAID, ALL
SUCH ITEMS IN THE FUTURE AS THEY BECAME DUE AND PAYABLE.  THE BORROWER OR ANY
SUBSIDIARY MAY, HOWEVER, DEFER PAYMENT OF ANY CONTESTED TAXES; PROVIDED, THAT
BORROWER OR SUCH SUBSIDIARY (A) IN GOOD FAITH CONTESTS BORROWER’S OBLIGATION TO
PAY SUCH TAXES BY APPROPRIATE PROCEEDINGS PROMPTLY AND DILIGENTLY INSTITUTED AND
CONDUCTED; (B) NOTIFIES THE BANK IN WRITING OF THE COMMENCEMENT OF, AND ANY
MATERIAL DEVELOPMENT IN, THE PROCEEDINGS; (C) POSTS BONDS OR TAKES ANY OTHER
STEPS REQUIRED TO KEEP THE CONTESTED TAXES FROM BECOMING A LIEN UPON ANY OF THE
COLLATERAL; AND (D) MAINTAINS ADEQUATE RESERVES THEREFORE IN CONFORMITY WITH
GAAP.  THE BORROWER IS NOT AWARE OF ANY PROPOSED TAX ASSESSMENT BY ANY TAXING
AUTHORITY OR OF ANY CLAIMS BY ANY GOVERNMENTAL AUTHORITY FOR ANY UNPAID TAXES
WHICH COULD REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, IN EACH CASE
EXCEPT LIABILITIES CONTESTED IN GOOD FAITH OR FOR WHICH ADEQUATE RESERVES HAVE
BEEN PROVIDED.


6.9                                 CONFLICTING OR ADVERSE AGREEMENTS OR
RESTRICTIONS.  NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN
PARTY OF THE INTERNATIONAL LOAN DOCUMENTS TO WHICH IT IS A PARTY, ANY EXPORT
ORDER TO WHICH IT IS A PARTY AND WHICH IS INCLUDED IN THE INTERNATIONAL
BORROWING BASE, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY
NOR FULFILLMENT OF AND COMPLIANCE WITH THE RESPECTIVE TERMS, CONDITIONS AND
PROVISIONS THEREOF, WILL CONFLICT WITH OR RESULT IN A BREACH OF ANY OF THE
TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN
ANY VIOLATION OF, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF
THE PROPERTY OF THE BORROWER OR ANY SUBSIDIARY (OTHER THAN LIENS CREATED UNDER
THE INTERNATIONAL LOAN DOCUMENTS AND, IN CONNECTION WITH THE EXECUTION, DELIVERY
AND PERFORMANCE OF ANY EXPORT ORDER, PERMITTED LIENS) PURSUANT TO, (A) THE
ORGANIZATION DOCUMENTS OF SUCH PERSON; (B) ANY GOVERNMENTAL REQUIREMENT; OR
(C) THE TERMS, CONDITIONS OR PROVISIONS OF ANY MATERIAL CONTRACT TO WHICH SUCH
PERSON IS A PARTY OR BY WHICH IT IS BOUND OR TO WHICH IT IS SUBJECT.


6.10                           INFORMATION.  NEITHER THIS AGREEMENT NOR ANY
OTHER DOCUMENT, CERTIFICATE OR WRITTEN STATEMENT FURNISHED TO THE BANK BY OR ON
BEHALF OF THE BORROWER OR ANY SUBSIDIARY IN

13


--------------------------------------------------------------------------------





CONNECTION WITH THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY EXPORT ORDER
INCLUDED IN THE INTERNATIONAL BORROWING BASE OR ANY WEEKLY INTERNATIONAL
BORROWING BASE CERTIFICATE) CONTAINS ANY STATEMENT OF MATERIAL FACT WHICH IS
UNTRUE OR INCORRECT IN ANY MATERIAL RESPECT OR OMITS TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN AND THEREIN NOT
MISLEADING IN ANY MATERIAL RESPECT IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
SUCH INFORMATION WAS PROVIDED AS OF THE TIME WHEN DELIVERED.  AS OF THE CLOSING
DATE, THERE IS NO FACT CURRENTLY KNOWN TO ANY LOAN PARTY WHICH NOW OR IN THE
FUTURE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND WHICH
HAS NOT BEEN SET FORTH OR REFERRED TO IN THIS AGREEMENT, THE OTHER INTERNATIONAL
LOAN DOCUMENTS, OR SUCH DOCUMENTS, CERTIFICATES OR STATEMENTS HERETOFORE
FURNISHED TO THE BANK.


6.11                           NO CONSENT.  EXCEPT TO THE EXTENT OBTAINED, NO
AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH,
ANY PERSON OR ANY GOVERNMENTAL AUTHORITY IS REQUIRED FOR THE DUE EXECUTION,
DELIVERY, AND PERFORMANCE (A) BY ANY LOAN PARTY OF ANY INTERNATIONAL LOAN
DOCUMENT TO WHICH IT IS A PARTY OR THE BORROWINGS HEREUNDER, IN EACH CASE AS
CONTEMPLATED HEREIN, OR THE EFFECTUATION OF THE TRANSACTIONS CONTEMPLATED UNDER
ANY INTERNATIONAL LOAN DOCUMENT TO WHICH IT IS A PARTY, EXCEPT (I) FILINGS AND
RECORDINGS TO PERFECT THE LIENS CREATED UNDER THE INTERNATIONAL LOAN DOCUMENTS
AND (II) THOSE WHICH, IF NOT OBTAINED, COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT, OR (B) OF ANY EXPORT ORDER BY THE PARTIES THERETO OR
THE EFFECTUATION OF THE TRANSACTIONS CONTEMPLATED THEREUNDER, EXCEPT THOSE
WHICH, IF NOT OBTAINED, COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


6.12                           ENVIRONMENTAL MATTERS.  THE BORROWER AND EACH
SUBSIDIARY (A) OWNS, POSSESSES OR OTHERWISE HOLDS, AND IS IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF, ALL GOVERNMENTAL APPROVALS UNDER ENVIRONMENTAL LAWS
NECESSARY FOR THE OWNERSHIP OR LEASE AND OPERATION OF ITS PROPERTY AND THE
CARRYING ON OF ITS BUSINESS AS NOW CONDUCTED OR PROPOSED TO BE CONDUCTED, EXCEPT
WHERE THE FAILURE COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND (B) IS IN COMPLIANCE WITH ALL GOVERNMENTAL REQUIREMENTS RELATING TO
THE ENVIRONMENT EXCEPT WHERE THE FAILURE COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  THERE ARE NO CIVIL, CRIMINAL OR ADMINISTRATIVE
ACTIONS, INVESTIGATIONS OR PROCEEDINGS OR CLAIMS PENDING OR, TO THE BEST
KNOWLEDGE OF THE BORROWER, THREATENED AGAINST THE BORROWER OR ANY SUBSIDIARY,
FOR NONCOMPLIANCE WITH ENVIRONMENTAL LAWS OR ARISING OUT OF THE PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS AT, ON OR UNDER ANY PROPERTY NOW OWNED, LEASED OR
OPERATED BY THE BORROWER OR ANY SUBSIDIARY WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


6.13                           DEBT.  AS OF THE CLOSING DATE, THE FINANCIAL
STATEMENTS REFERRED TO IN SECTION 6.2 CONTAIN A COMPLETE AND ACCURATE DISCLOSURE
IN ALL MATERIAL RESPECTS OF ALL DEBT OF THE BORROWER AND ITS SUBSIDIARIES
OUTSTANDING AS OF THE RESPECTIVE DATES OF SUCH FINANCIAL STATEMENTS, EXCEPT FOR
GUARANTIES PERMITTED BY SECTION 6.2(F) (OR ANY COMPARABLE SECTION) OF THE
DOMESTIC CREDIT AGREEMENT.  AS OF THE CLOSING DATE, NONE OF THE BORROWER OR ANY
OF ITS SUBSIDIARIES HAS INCURRED ANY OTHER DEBT SINCE THE RESPECTIVE DATES OF
SUCH FINANCIAL STATEMENTS, EXCEPT AS WOULD HAVE BEEN PERMITTED UNDER SECTION 9.6
OF THIS AGREEMENT HAD THIS AGREEMENT BEEN IN EFFECT AT THE TIME OF THE
INCURRENCE OF ANY SUCH ADDITIONAL DEBT.


6.14                           COMPLIANCE WITH LAWS.  THE BORROWER AND EACH
SUBSIDIARY HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL PROVISIONS OF ALL
APPLICABLE LAWS AND REGULATIONS, INCLUDING THOSE RELATING TO BORROWER’S
OWNERSHIP OF REAL OR PERSONAL PROPERTY, THE CONDUCT AND LICENSING OF

14


--------------------------------------------------------------------------------





BORROWER’S BUSINESS, THE PAYMENT AND WITHHOLDING OF TAXES, ERISA AND OTHER
EMPLOYEE MATTERS, SAFETY AND ENVIRONMENTAL MATTERS.


6.15                           SUSPENSION AND DEBARMENT, ETC.  NEITHER THE
BORROWER NOR ANY OF ITS PRINCIPALS (AS DEFINED BELOW) ARE (A) DEBARRED,
SUSPENDED, PROPOSED FOR DEBARMENT WITH A FINAL DETERMINATION STILL PENDING,
DECLARED INELIGIBLE OR VOLUNTARILY EXCLUDED (AS SUCH TERMS ARE DEFINED UNDER ANY
OF THE DEBARMENT REGULATIONS REFERRED TO BELOW) FROM PARTICIPATING IN
PROCUREMENT OR NONPROCUREMENT TRANSACTIONS WITH ANY U.S. FEDERAL GOVERNMENT
DEPARTMENT OR AGENCY PURSUANT TO ANY OF THE DEBARMENT REGULATIONS (AS DEFINED
BELOW) OR (B) INDICTED, CONVICTED OR HAD A CIVIL JUDGMENT RENDERED AGAINST THE
BORROWER OR ANY OF ITS PRINCIPALS FOR ANY OF THE OFFENSES LISTED IN ANY OF THE
DEBARMENT REGULATIONS.  FOR THE PURPOSES HEREOF, (1) ”PRINCIPALS” SHALL MEAN ANY
OFFICER, DIRECTOR, OWNER, PARTNER, KEY EMPLOYEE, OR OTHER PERSON WITH PRIMARY
MANAGEMENT OR SUPERVISORY RESPONSIBILITIES WITH RESPECT TO THE BORROWER; OR ANY
OTHER PERSON (WHETHER OR NOT AN EMPLOYEE) WHO HAS CRITICAL INFLUENCE ON OR
SUBSTANTIVE CONTROL OVER THE TRANSACTION COVERED BY THIS AGREEMENT AND (2) THE
“DEBARMENT REGULATIONS” SHALL MEAN (X) THE GOVERNMENT WIDE DEBARMENT AND
SUSPENSION (NONPROCUREMENT) REGULATIONS (COMMON RULE), 53 FED. REG. 19204
(MAY 26, 1988), (Y) SUBPART 9.4 (DEBARMENT, SUSPENSION AND INELIGIBILITY) OF THE
FEDERAL ACQUISITION REGULATIONS, 48 C.F.R. 9.400-9.409 AND (Z) THE REVISED
GOVERNMENT WIDE DEBARMENT AND SUSPENSION (NONPROCUREMENT) REGULATIONS (COMMON
RULE), 60 FED. REG. 33037 (JUNE 26, 1995).


ARTICLE VII.
CONDITIONS.

The obligation of the Bank to issue each Letter of Credit is subject to the
following conditions:


7.1                                 REPRESENTATIONS TRUE AND NO DEFAULTS.


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWER AND THE GUARANTORS CONTAINED IN THE INTERNATIONAL LOAN DOCUMENTS SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF THE
ISSUANCE OF ANY LETTER OF CREDIT, AS THOUGH MADE ON AND AS OF SUCH DATE EXCEPT
FOR ANY REPRESENTATION OR WARRANTY WHICH IS SPECIFIED AS BEING MADE AS OF AN
EARLIER DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL ONLY SPEAK AS
TO SUCH EARLIER DATE; AND


(B)                                 NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.


7.2                                 TERMS OF SALE.  LETTERS OF CREDIT SHALL BE
ISSUED ONLY AGAINST EXPORT ORDERS, COPIES OF WHICH HAVE BEEN DELIVERED TO THE
BANK, IF THE BANK OR EX-IM BANK REQUIRES, AND WHICH ARE MAINTAINED ON FILE WITH
THE BORROWER.  EACH LETTER OF CREDIT HEREUNDER IS SUBJECT TO THE CONDITION
PRECEDENT THAT THE BANK SHALL HAVE REVIEWED AND APPROVED IN ITS SOLE DISCRETION
THE TERMS AND CONDITIONS, INCLUDING WITHOUT LIMITATION THAT THERE EXISTS
SATISFACTORY EVIDENCE THAT THE ITEMS WILL IN FACT BE EXPORTED, OF THE APPLICABLE
EXPORT ORDER.


7.3                                 GOVERNMENTAL APPROVALS.  THE BORROWER AND
EACH GUARANTOR AND THE BANK SHALL HAVE OBTAINED ALL GOVERNMENTAL APPROVALS
REQUIRED FOR THE MAKING AND CARRYING OUT OF THIS AGREEMENT, THE ISSUANCE OF
LETTERS OF CREDIT PURSUANT HERETO AND THE ISSUANCE OF THE NOTE AND THE

15


--------------------------------------------------------------------------------





EXECUTION, DELIVERY AND PERFORMANCE OF THE APPLICABLE EXPORT ORDER THAT IS
INCLUDED IN THE INTERNATIONAL BORROWING BASE.  WITHOUT LIMITATION OF THE
FOREGOING, NO LETTER OF CREDIT SHALL BE ISSUED HEREUNDER (A) IN VIOLATION OF THE
EX-IM BANK GUARANTY OR CONTRARY TO THE INSTRUCTIONS OF EX-IM BANK OR
(B) FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT THAT IS CONTINUING OR OF ANY
EVENT WHICH BUT FOR THE GIVING OF NOTICE OR THE LAPSE OF TIME OR BOTH WOULD
CONSTITUTE AN EVENT OF DEFAULT PURSUANT TO SECTION 4.10 OF THE EX-IM BANK
GUARANTY.


7.4                                 LETTER OF CREDIT DOCUMENTS.  ON THE DATE OF
THE ISSUANCE OF ANY LETTER OF CREDIT, THE BANK SHALL HAVE RECEIVED FROM THE
BORROWER A LETTER OF CREDIT REQUEST IN RESPECT OF LETTERS OF CREDIT TO BE ISSUED
ON SUCH ISSUANCE DATE TOGETHER WITH SUCH OTHER DOCUMENTS AND CERTIFICATES
RELATING TO THE TRANSACTIONS HEREIN CONTEMPLATED AS THE BANK MAY REASONABLY
REQUEST.


7.5                                 REQUIRED INITIAL DOCUMENTS AND
CERTIFICATES.  ON OR BEFORE THE ISSUANCE OF THE FIRST LETTER OF CREDIT HEREUNDER
(THE “INITIAL DATE”), THE BANK SHALL HAVE RECEIVED FROM THE BORROWER OR, AS
APPLICABLE, EACH GUARANTOR THE FOLLOWING, IN EACH CASE IN FORM, SCOPE AND
SUBSTANCE SATISFACTORY TO THE BANK:

(I)                                     THE SBA/EX-IM BANK JOINT APPLICATION,
DULY EXECUTED BY THE PARTIES THERETO, TOGETHER WITH THE $100 APPLICATION FEE
RELATED THERETO;

(II)                                  THE BORROWER AGREEMENT DULY EXECUTED BY
THE PARTIES THERETO;

(III)                               THE FAST TRACK BORROWER SUPPLEMENT DULY
EXECUTED BY THE PARTIES THERETO;

(IV)                              THIS AGREEMENT DULY EXECUTED BY THE PARTIES
HERETO, TOGETHER WITH ALL SCHEDULES AND EXHIBITS THERETO;

(V)                                 THE NOTE DULY EXECUTED BY THE BORROWER;

(VI)                              THE INTERNATIONAL SECURITY AGREEMENT DULY
EXECUTED BY THE PARTIES THERETO;

(VII)                           THE INTERNATIONAL PLEDGE AGREEMENT DULY EXECUTED
BY THE PARTIES THERETO;

(VIII)                        THE STANDBY LETTER OF CREDIT AGREEMENT DULY
EXECUTED BY THE PARTIES THERETO;

(IX)                                AN OFFICER’S CERTIFICATE OF THE BORROWER
SIGNED IN THE NAME OF THE BORROWER BY ITS PRESIDENT, CHIEF FINANCIAL OFFICER,
VICE PRESIDENT OR SECRETARY, AND DATED AS OF THE CLOSING DATE TO WHICH ARE
ATTACHED TRUE AND CORRECT COPIES OF THE ORGANIZATION DOCUMENTS OF THE BORROWER
AND CORPORATE RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF THE BORROWER
AUTHORIZING THE TRANSACTIONS CONTEMPLATED BY THE INTERNATIONAL LOAN DOCUMENTS;

16


--------------------------------------------------------------------------------


(X)                                   SUCH CERTIFICATES AS MAY BE APPROPRIATE TO
DEMONSTRATE THE CONTINUED EXISTENCE AND GOOD STANDING OF THE BORROWER IN ITS
JURISDICTION OF ORGANIZATION;

(XI)                                AN OFFICER’S CERTIFICATE OF EACH GUARANTOR
SIGNED IN THE NAME OF SUCH GUARANTOR BY ITS PRESIDENT, CHIEF FINANCIAL OFFICER,
VICE PRESIDENT OR SECRETARY, AND DATED AS OF THE CLOSING DATE TO WHICH ARE
ATTACHED TRUE AND CORRECT COPIES OF THE ORGANIZATION DOCUMENTS OF SUCH GUARANTOR
AND RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OR MANAGERS OF SUCH
GUARANTOR AUTHORIZING THE TRANSACTIONS CONTEMPLATED BY THE INTERNATIONAL LOAN
DOCUMENTS;

(XII)                             SUCH CERTIFICATES AS MAY BE APPROPRIATE TO
DEMONSTRATE THE CONTINUED EXISTENCE AND GOOD STANDING OF EACH GUARANTOR IN ITS
JURISDICTION OF ORGANIZATION;

(XIII)                          A WEEKLY INTERNATIONAL BORROWING BASE
CERTIFICATE DATED WITHIN FIVE (5) CALENDAR DAYS PRECEDING THE INITIAL DATE;

(XIV)                         COPIES OF UCC FINANCING STATEMENTS AND ALL OTHER
REQUISITE FILING DOCUMENTS NECESSARY TO PERFECT THE LIENS GRANTED PURSUANT TO
THE INTERNATIONAL SECURITY DOCUMENTS AND, IF APPLICABLE, DULY EXECUTED RELEASES
OR ASSIGNMENTS OF LIENS AND UCC-3 FINANCING STATEMENTS IN RECORDABLE FORM, EACH
IN FORM AND SUBSTANCE SATISFACTORY TO THE BANK, AND FILED WITH THE APPROPRIATE
FILING OFFICES, COVERING ALL OF THE COLLATERAL SUBJECT THERETO, AS MAY BE
NECESSARY TO REFLECT THAT THE LIENS GRANTED TO THE BANK ARE OF THE PRIORITY
REQUIRED BY SECTION 9.1 HEREOF;

(XV)                            THE FACILITY FEE REQUIRED UNDER SECTION 4.1;

(XVI)                         THE BORROWER’S MONTHLY EXPORT-RELATED ACCOUNTS
RECEIVABLE AGING SCHEDULE SHOWING ALL OF THE BORROWER’S EXPORT-RELATED ACCOUNTS
RECEIVABLE AS OF THE LAST DAY OF THE CALENDAR MONTH IMMEDIATELY PRECEDING THE
CLOSING DATE;

(XVII)                      THE BORROWER’S FINANCIAL STATEMENTS DESCRIBED IN
SECTION 6.2;

(XVIII)                   AN EXCEPTIONS APPROVAL LETTER PROPERLY SIGNED BY EX-IM
BANK;

(XIX)                           THE GUARANTY, DULY EXECUTED AND DELIVERED BY
EACH GUARANTOR;

(XX)                              A CONTROL AGREEMENT IN THE FORM OF EXHIBIT J
HERETO FOR THE CASH COLLATERAL ACCOUNT AT WELLS FARGO, DULY EXECUTED BY BANK,
WELLS FARGO AND THE BORROWER;

(XXI)                           A COPY OF THE STANDING INSTRUCTION AGREEMENT
EXECUTED BY AHLI UNITED BANK;

17


--------------------------------------------------------------------------------




(XXII)                        A CUSTOMARY OPINION DATED AS OF THE CLOSING DATE
OF LEGAL COUNSEL TO THE BORROWER AND GUARANTOR AS TO SUCH MATTERS AS THE BANK
MAY REASONABLY REQUEST;

(XXIII)                     ANY AMENDMENTS AND/OR CONSENTS REQUIRED TO THE
DOMESTIC LOAN DOCUMENTS AND THE TRAVELERS AGREEMENT (AS DEFINED IN THE DOMESTIC
CREDIT AGREEMENT) TO ALLOW THE LIENS GRANTED PURSUANT TO THE INTERNATIONAL
SECURITY DOCUMENTS;

(XXIV)                    A CONFIRMATION OF THE PLEDGE OF EACH GUARANTOR’S
EQUITY INTERESTS IN THE DURRAT JOINT VENTURE, EXECUTED BY EACH OTHER MEMBER OF
THE DURRAT JOINT VENTURE; AND

(XXV)                       ANY FURTHER DOCUMENTATION OR EVIDENCE THAT THE BANK
OR EX-IM BANK MAY REQUIRE.

In addition, as of the Initial Date, all legal matters incident to the
transactions herein contemplated shall be reasonably satisfactory to the Bank.


7.6                                 EX-IM BANK ACKNOWLEDGMENT, ETC.  ON OR
BEFORE THE INITIAL DATE, EX-IM BANK SHALL HAVE RECEIVED FROM THE BANK COPIES OF
ALL DOCUMENTS REQUIRED PURSUANT TO THE EX-IM BANK GUARANTY AND THE FAST TRACK
AGREEMENT.  THE BANK SHALL HAVE RECEIVED FROM EX-IM BANK A LOAN AUTHORIZATION
AGREEMENT EXECUTED BY EX-IM BANK, TOGETHER WITH ALL OTHER ITEMS REFERRED TO IN
PARAGRAPH 3 OF THE FAST TRACK AGREEMENT.


7.7                                 POST-CLOSING LIEN SEARCH.  AFTER THE CLOSING
DATE, THE BANK SHALL HAVE RECEIVED THE RESULTS OF ALL POST-CLOSING LIEN SEARCHES
CONFIRMING THAT THE BANK HAS OBTAINED A PERFECTED SECURITY INTEREST IN THE
COLLATERAL OF THE PRIORITY REQUIRED BY SECTION 9.1.


ARTICLE VIII.
AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as the Borrower requests
issuance of Letters of Credit hereunder and until payment in full of all
Obligations, the expiry of all Letters of Credit and the termination of this
Agreement, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 8.1 and 8.5) cause each Subsidiary to:


8.1                                 FINANCIAL STATEMENTS AND INFORMATION. 
DELIVER TO THE BANK:


(A)                                  WITHIN 90 DAYS AFTER THE END OF EACH FISCAL
YEAR OF THE BORROWER, THE ANNUAL AUDITED FINANCIAL STATEMENTS OF THE BORROWER
AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR;


(B)                                 WITHIN 75 DAYS AFTER THE FIRST CALENDAR DAY
OF EACH FISCAL YEAR, A BUDGET FOR SUCH FISCAL YEAR, WHICH BUDGET SHALL BE
PREPARED ON A FISCAL QUARTER BASIS AND SHALL CONTAIN A PROJECTED, CONSOLIDATED
BALANCE SHEET, CONSOLIDATED STATEMENT OF EARNINGS (BROKEN OUT IN REASONABLE
DETAIL BY BUSINESS SEGMENT) AND A CONSOLIDATED STATEMENT OF CASH FLOW OF THE
BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR.  IT IS UNDERSTOOD THAT

18


--------------------------------------------------------------------------------





(I) ANY PROJECTIONS OR BUDGET FURNISHED TO THE BANK ARE SUBJECT TO SIGNIFICANT
UNCERTAINTIES AND CONTINGENCIES, WHICH ARE BEYOND THE CONTROL OF THE BORROWER
AND ITS SUBSIDIARIES, (II) NO ASSURANCE IS GIVEN BY THE BORROWER AND ITS
SUBSIDIARIES THAT SUCH PROJECTIONS WILL BE REALIZED, AND (III) THE ACTUAL
RESULTS MAY DIFFER FROM SUCH PROJECTIONS AND SUCH DIFFERENCES MAY BE MATERIAL;


(C)                                  WITHIN 45 DAYS AFTER THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR, THE QUARTERLY UNAUDITED FINANCIAL STATEMENTS OF
THE BORROWER AND ITS SUBSIDIARIES;


(D)                                 A WEEKLY INTERNATIONAL BORROWING BASE
CERTIFICATE AS REQUIRED BY SECTION 2.2(A);


(E)                                  THE NOTICES AND INFORMATION REQUIRED TO BE
DELIVERED BY SECTION 6.1(F) (OR ANY COMPARABLE SECTION) OF THE DOMESTIC CREDIT
AGREEMENT;


(F)                                    WITH REASONABLE PROMPTNESS AFTER THE
SENDING OR FILING THEREOF, COPIES OF ALL REPORTS AND REGISTRATIONS STATEMENTS
WHICH THE BORROWER OR ANY SUBSIDIARY FILES WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE;


(G)                                 IN CONNECTION WITH THE DURRAT PROJECT AND
THE DIYAAR PROJECT, WITHIN 45 DAYS AFTER THE END OF EACH CALENDAR MONTH, (I)
COPIES OF ALL STANDING INSTRUCTIONS DELIVERED TO AHLI UNITED BANK (TO THE EXTENT
NOT PREVIOUSLY DELIVERED), (II) MONTHLY STATEMENTS OF THE AHLI UNITED BANK
DEPOSIT ACCOUNT, AND (III) COPIES OF ANY AND ALL INVOICES ISSUED BY (X) THE
DURRAT JOINT VENTURE TO DURRAT, (Y) THE DIYAAR JOINT VENTURE TO DIYAAR AND (Z)
GREAT LAKES LLC TO (I) THE DURRAT JOINT VENTURE AND (II) THE DIYAAR JOINT
VENTURE; AND


(H)                                 SUCH ADDITIONAL FINANCIAL OR OTHER
INFORMATION AS THE BANK MAY REASONABLY REQUEST.

Together with each delivery of the Annual Audited Financial Statements and the
Quarterly Unaudited Financial Statements, the Borrower will deliver to the Bank
a Compliance Certificate substantially in the form of Exhibit D hereto, showing
(in reasonable detail and appropriate calculations and computations in form
reasonably satisfactory to the Bank) compliance with the financial covenants set
forth in Section 9.5, stating that there exists no Event of Default or Default,
or, if any such Event of Default or Default exists, stating the nature thereof,
the period of existence thereof and what action the Borrower has taken or
proposes to take with respect thereto.  The Bank is authorized to deliver a copy
of any information and financial statement delivered to it pursuant to this
Agreement to Ex-Im Bank and any Governmental Authority having jurisdiction over
the Bank.


8.2                                 BOOKS AND RECORDS.  MAINTAIN, AND CAUSE ITS
SUBSIDIARIES TO MAINTAIN, PROPER BOOKS OF RECORD AND ACCOUNT IN ACCORDANCE WITH
GAAP (INCLUDING RECORDS RELATING TO COLLATERAL) WHICH ACCURATELY REFLECT ALL OF
ITS BUSINESS AFFAIRS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES
IN ALL MATERIAL RESPECTS.


8.3                                 INSURANCE.  MAINTAIN, AND CAUSE ITS
SUBSIDIARIES TO MAINTAIN, INSURANCE WITH FINANCIALLY SOUND, RESPONSIBLE AND
REPUTABLE COMPANIES IN SUCH TYPES (INCLUDING, WITHOUT LIMITATION, FIRE AND
CASUALTY) AND AMOUNTS AND AGAINST SUCH CASUALTIES, RISKS AND CONTINGENCIES AS

19


--------------------------------------------------------------------------------





IS CUSTOMARILY CARRIED BY OWNERS OF SIMILAR BUSINESSES AND PROPERTIES, AND
FURNISH TO THE BANK, TOGETHER WITH EACH DELIVERY OF ANNUAL AUDITED FINANCIAL
STATEMENTS UNDER SECTION 8.1(A), CERTIFICATES OF INSURANCE EVIDENCING THE
INSURANCE CARRIED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
BORROWER WILL COMPLY WITH THE INSURANCE REQUIREMENTS SET FORTH IN EACH
INTERNATIONAL SECURITY DOCUMENT TO WHICH THE BORROWER IS A PARTY.  FOR PURPOSES
HEREOF, THE BORROWER’S TYPES AND AMOUNTS OF INSURANCE SET FORTH IN SCHEDULE 8.3
SHALL BE ACCEPTABLE TO THE BANK.


8.4                                 INSPECTION OF PROPERTY AND RECORDS; AUDITS
OF COLLATERAL; ETC.


(A)                                  PERMIT, AND CAUSE ITS SUBSIDIARIES TO
PERMIT, ANY PERSON DESIGNATED BY THE BANK IN WRITING TO VISIT AND INSPECT ANY OF
THE PROPERTIES, BOOKS AND FINANCIAL RECORDS OF THE BORROWER AND ITS SUBSIDIARIES
AND DISCUSS ITS AFFAIRS AND FINANCES WITH ITS OFFICERS, ALL AT SUCH TIMES DURING
NORMAL BUSINESS HOURS AS THE BANK MAY REASONABLY REQUEST AT A MUTUALLY AGREEABLE
TIME, AND CAUSE ITS OFFICERS AND EMPLOYEES TO GIVE FULL COOPERATION AND
ASSISTANCE IN CONNECTION THEREWITH.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE BORROWER WILL PERMIT, AND CAUSE ITS SUBSIDIARIES TO PERMIT, ANY
OFFICER OR EMPLOYEE OF, OR AGENT DESIGNATED BY, THE BANK TO HAVE ACCESS TO,
EXAMINE AND INSPECT THE COLLATERAL AND TO AUDIT AND MAKE COPIES FROM THE
BORROWER’S AND ANY SUBSIDIARIES’ RECORDS, FILES AND BOOKS OF ACCOUNT IN ORDER TO
VERIFY SUCH COLLATERAL.


(B)                                 THE BORROWER WILL, FROM TIME TO TIME, ON A
QUARTERLY BASIS (OTHER THAN THE FOURTH FISCAL QUARTER), PERMIT THE BANK, AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR ANOTHER APPROPRIATE ENTITY ACCEPTABLE
TO THE BANK TO AUDIT THE BORROWER’S BOOKS, RECORDS AND PROCEDURES WITH RESPECT
TO INVENTORY, ACCOUNTS RECEIVABLE AND OTHER COLLATERAL.  THIS INSPECTION SHALL
INCLUDE A PHYSICAL INSPECTION OF THE COLLATERAL IN ACCORDANCE WITH NORMAL
COMMERCIAL LENDING PRACTICES, EXCEPT THAT A BOOK AUDIT SHALL BE MADE OF THE
BORROWER’ ACCOUNTS RECEIVABLE AND ANY INTANGIBLE COLLATERAL.  PROMPTLY AFTER THE
CONCLUSION OF EACH SUCH AUDIT, THE BORROWER SHALL PAY TO THE BANK ITS REASONABLE
AND CUSTOMARY OUT-OF-POCKET EXPENSES ASSOCIATED WITH SUCH AUDIT.


8.5                                 NOTICE OF CERTAIN MATTERS.  PROMPTLY, BUT IN
ANY EVENT WITHIN FIVE (5) BUSINESS DAYS, NOTIFY THE BANK IN WRITING OF THE
OCCURRENCE OF ANY OF THE FOLLOWING:


(A)                                  THE BORROWER OR ANY GUARANTOR (I) APPLIES
FOR, CONSENTS TO OR SUFFERS THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY,
A RECEIVER, CUSTODIAN, TRUSTEE, LIQUIDATOR OR SIMILAR FIDUCIARY OF ITSELF OR OF
ALL OR A SUBSTANTIAL PART OF ITS PROPERTY OR CALLS A MEETING OF ITS CREDITORS,
(II) ADMITS IN WRITING ITS INABILITY, OR IS GENERALLY UNABLE, TO PAY ITS DEBTS
AS THEY BECOME DUE OR CEASES OPERATIONS OF ITS PRESENT BUSINESS, (III) MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (IV) COMMENCES A VOLUNTARY CASE
UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (V)
IS ADJUDICATED AS BANKRUPT OR INSOLVENT, (VI) FILES A PETITION SEEKING TO TAKE
ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS, (VII) ACQUIESCES
TO, OR FAILS TO HAVE DISMISSED WITHIN THIRTY (30) DAYS, ANY PETITION FILED
AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR (VII) TAKES
ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

20


--------------------------------------------------------------------------------





(B)                                 ANY LIEN IN ANY OF THE COLLATERAL, GRANTED
OR INTENDED BY THE INTERNATIONAL LOAN DOCUMENTS TO BE GRANTED TO BANK, CEASES TO
BE A VALID, ENFORCEABLE, PERFECTED, FIRST PRIORITY LIEN (OR A LESSER PRIORITY IF
EXPRESSLY PERMITTED PURSUANT TO SECTION 6 OF THE LOAN AUTHORIZATION AGREEMENT)
SUBJECT ONLY TO PERMITTED LIENS;


(C)                                  THE ISSUANCE OF ANY LEVY, ASSESSMENT,
ATTACHMENT, SEIZURE OR LIEN, OTHER THAN A PERMITTED LIEN, AGAINST ANY OF THE
COLLATERAL WHICH IS NOT STAYED OR LIFTED WITHIN THIRTY (30) CALENDAR DAYS;


(D)                                 ANY PROCEEDING IS COMMENCED BY OR AGAINST
THE BORROWER OR ANY GUARANTOR FOR THE LIQUIDATION OF ITS ASSETS OR DISSOLUTION;


(E)                                  ANY LITIGATION IS FILED AGAINST THE
BORROWER OR ANY GUARANTOR WHICH HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE
AN EX-IM MATERIAL ADVERSE EFFECT AND SUCH LITIGATION IS NOT WITHDRAWN OR
DISMISSED WITHIN THIRTY (30) CALENDAR DAYS OF THE FILING THEREOF;


(F)                                    ANY DEFAULT OR EVENT OF DEFAULT UNDER THE
INTERNATIONAL LOAN DOCUMENTS;


(G)                                 ANY FAILURE TO COMPLY WITH ANY TERMS OF THE
LOAN AUTHORIZATION AGREEMENT;


(H)                                 ANY MATERIAL PROVISION OF THIS AGREEMENT OR
ANY OTHER INTERNATIONAL LOAN DOCUMENT FOR ANY REASON CEASES TO BE VALID, BINDING
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS;


(I)                                     ANY EVENT WHICH HAS HAD OR COULD
REASONABLY BE EXPECTED TO HAVE AN EX-IM MATERIAL ADVERSE EFFECT;


(J)                                     THE AGGREGATE OUTSTANDING AMOUNT OF
DISBURSEMENTS EXCEEDS THE APPLICABLE EXPORT-RELATED BORROWING BASE;


(K)                                  THE EXISTENCE OF ANY CONDITION REQUIRING A
MANDATORY PREPAYMENT OR DEPOSIT OF CASH COLLATERAL PURSUANT TO SECTION 3.1
HEREOF;


(L)                                     ANY FAILURE TO PAY WHEN DUE ANY AMOUNT
PAYABLE TO THE BANK BY THE BORROWER OR ANY SUBSIDIARY UNDER ANY NON-EX-IM BANK
GUARANTEED LOAN(S) EXTENDED BY THE BANK TO THE BORROWER OR ANY SUBSIDIARY;


(M)                               ANY ACTUAL BREACH, OR THREATENED BREACH MADE
IN WRITING, IN ANY MATERIAL RESPECT OF ANY MATERIAL PROVISION OF ANY EXPORT
ORDER INCLUDED IN THE INTERNATIONAL BORROWING BASE, BY ANY PARTY TO ANY SUCH
CONTRACT; OR


(N)                                 THE BORROWER HAS INCLUDED IN THE
INTERNATIONAL BORROWING BASE ANY ACCOUNTS RECEIVABLE THAT NO LONGER QUALIFIES AS
ELIGIBLE EXPORT-RELATED ACCOUNTS RECEIVABLE.

21


--------------------------------------------------------------------------------





8.6                                 SECURITY AND FURTHER ASSURANCES.  EACH LOAN
PARTY SHALL, FROM TIME TO TIME AS THE BANK MAY REASONABLY REQUEST, AT THE
BORROWER’S OWN EXPENSE, PROMPTLY EXECUTE AND DELIVER ALL SUCH FURTHER
INSTRUMENTS (INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
ADDITIONAL SECURITY AGREEMENTS, AND FINANCING STATEMENTS) AND DO SUCH OTHER ACTS
AS THE BANK MAY REASONABLY REQUEST FOR THE PURPOSE OF PROTECTING OR PERFECTING
ANY LIEN CREATED OR GRANTED OR INTENDED TO BE CREATED OR GRANTED IN THE
INTERNATIONAL SECURITY DOCUMENTS OR IN ORDER TO ENSURE THAT ANY SUCH LIEN IS OF
THE PRIORITY PURPORTED TO BE GRANTED THEREBY AND AS REQUIRED BY SECTION 9.1
HEREOF, OR IN ORDER TO POLICE OR PROTECT ANY COLLATERAL OR OTHERWISE TO CARRY
OUT MORE EFFECTUALLY THE PURPOSES AND INTENT OF THE INTERNATIONAL LOAN
DOCUMENTS.


8.7                                 ESTABLISHMENT OF CASH COLLATERAL ACCOUNT. 
ESTABLISH AND MAINTAIN A DEPOSIT ACCOUNT WITH WELLS FARGO, IN WHICH PAYMENTS
RELATED TO EXPORT-RELATED ACCOUNTS RECEIVABLE WILL BE DEPOSITED DIRECTLY BY WIRE
TRANSFER (THE “CASH COLLATERAL ACCOUNT”); PROVIDED, HOWEVER, THAT PAYMENTS FROM
DURRAT AND DIYAAR WILL BE DEPOSITED IN AN ACCOUNT AT AHLI UNITED BANK (THE “AHLI
UNITED BANK DEPOSIT ACCOUNT”) WITH THE PORTION OF SUCH PAYMENTS BELONGING TO THE
BORROWER OR GUARANTOR TO BE DEPOSITED IN THE CASH COLLATERAL ACCOUNT REASONABLY
PROMPTLY, AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS (AS DEFINED IN THE
STANDING INSTRUCTION AGREEMENT), FROM THE DATE OF THE DEPOSIT IN THE AHLI UNITED
BANK DEPOSIT ACCOUNT AND, PROVIDED, FURTHER THAT (I) PAYMENTS RELATED TO THE
EXPORT ORDERS IDENTIFIED ON SCHEDULE 8.7 AND (II) PAYMENTS RELATED TO EXPORT
ORDERS THAT HAVE A CONTRACTUAL VALUE OF LESS THAN $1,000,000 AND WHICH ARE NOT
INCLUDED IN THE INTERNATIONAL BORROWING BASE (COLLECTIVELY, THE “EXCLUDED
EXPORT-RELATED ACCOUNTS RECEIVABLE”) SHALL NOT BE REQUIRED TO BE DEPOSITED INTO
THE CASH COLLATERAL ACCOUNT.  THE CASH COLLATERAL ACCOUNT, INCLUDING THE
WITHDRAWAL AND RELEASE OF FUNDS THEREFROM, SHALL BE GOVERNED BY THE CONTROL
AGREEMENT IN THE FORM OF EXHIBIT J HERETO.  SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE BANK WILL DELIVER ORDERS TO WELLS FARGO
PROVIDING FOR A DAILY TRANSFER OF ALL FUNDS FROM THE CASH COLLATERAL ACCOUNT TO
THE BORROWER’S OPERATING ACCOUNT AT BANK OF AMERICA, N.A. OR SUCH OTHER ACCOUNT
AS THE BORROWER MAY DIRECT IN WRITING FROM TIME TO TIME.


8.8                                 MAINTENANCE OF PROPERTY.  MAINTAIN IN GOOD
REPAIR, WORKING ORDER AND CONDITION, EXCEPTING ORDINARY WEAR AND TEAR AND DAMAGE
DUE TO CASUALTY, ALL OF ITS MATERIAL PROPERTIES WHICH ARE USED IN THE CONDUCT OF
ITS BUSINESS (WHETHER OWNED OR LEASED BY SUCH PARTY) AND MAKE OR CAUSE TO BE
MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF, IN EACH CASE
CONSISTENT WITH SOUND BUSINESS PRACTICES; PROVIDED THAT SUCH OBLIGATION SHALL
NOT APPLY TO PROPERTY THAT THE BORROWER OR SUCH SUBSIDIARY REASONABLY DETERMINES
IN GOOD FAITH THAT MAINTENANCE THEREOF IS NO LONGER ECONOMICALLY DESIRABLE.


8.9                                 CORPORATE EXISTENCE; PAYMENT OF TAXES AND
CLAIMS; COMPLIANCE WITH LAWS.


(A)                                  EXCEPT AS OTHERWISE PERMITTED BY THE
DOMESTIC CREDIT AGREEMENT, MAINTAIN, AND CAUSE EACH SUBSIDIARY TO MAINTAIN, ITS
EXISTENCE;


(B)                                 PAY, AND CAUSE TO BE PAID, ALL TAXES,
ASSESSMENTS, GOVERNMENTAL CHARGES, CLAIMS FOR LABOR, AND OTHER OBLIGATIONS THAT
HAVE BECOME DUE AND PAYABLE AND THAT BY LAW HAVE OR MAY GIVE RISE TO A LIEN ON
SUCH PERSON’S PROPERTY OTHER THAN LIENS PERMITTED BY SECTION 9.1, PROVIDED THAT
NONE OF THE BORROWER OR ANY SUBSIDIARY SHALL BE REQUIRED TO PAY SUCH TAX,
ASSESSMENT, GOVERNMENTAL CHARGE, CLAIM FOR LABOR OR OTHER OBLIGATIONS

22


--------------------------------------------------------------------------------





WHICH (I) IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS WHICH WILL
PREVENT THE FORFEITURE OR SALE OF ANY PROPERTY OR ANY MATERIAL INTERFERENCE WITH
THE USE THEREOF BY SUCH PERSON, AND HAS BEEN ADEQUATELY RESERVED AGAINST IN
ACCORDANCE WITH GAAP, AND (II) IF NOT SO PAID, COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT; AND


(C)                                  COMPLY, AND CAUSE EACH SUBSIDIARY TO
COMPLY, WITH ALL GOVERNMENTAL REQUIREMENTS EXCEPT WHERE FAILURE TO SO COMPLY
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


8.10                           ASSIGNMENT OF INTERNATIONAL LETTER OF CREDIT
PROCEEDS.  EACH LETTER OF CREDIT OR BANK GUARANTY ISSUED IN FAVOR OF THE
BORROWER WITH RESPECT TO THE SALE OF ITEMS RELATED TO EXPORT ORDERS TO BE
FINANCED UNDER THIS AGREEMENT AND INCLUDED IN THE INTERNATIONAL BORROWING BASE,
IF ANY, (A) SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE BANK,
AND (B) SHALL BE ISSUED IN THE MANNER REQUIRED BY THE BANK BY FINANCIAL
INSTITUTIONS REASONABLY ACCEPTABLE TO THE BANK.  IF REQUIRED BY THE BANK, ANY
SUCH LETTER OF CREDIT OR BANK GUARANTY SHALL PROVIDE FOR AN ASSIGNMENT OF
PROCEEDS THEREOF, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE BANK.


8.11                           ENVIRONMENTAL MATTERS.  AT ALL TIMES:


(A)                                  COMPLY, AND CAUSE EACH SUBSIDIARY TO
COMPLY, WITH ALL APPLICABLE GOVERNMENTAL REQUIREMENTS AND GOVERNMENTAL APPROVALS
UNDER ENVIRONMENTAL LAWS EXCEPT WHERE FAILURE TO SO COMPLY COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(B)                                 PROMPTLY NOTIFY THE BANK AFTER BECOMING
AWARE OF ANY ENFORCEMENT, CLEANUP, REMOVAL OR OTHER GOVERNMENTAL OR REGULATORY
ACTIONS INSTITUTED OR THREATENED IN WRITING AGAINST BORROWER OR ANY SUBSIDIARY
PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS WHICH COULD REASONABLY BE EXPECTED
TO RESULT IN LIABILITIES OF BORROWER OR ITS SUBSIDIARIES IN EXCESS OF $3,000,000
(TO THE EXTENT NOT COVERED BY INSURANCE OR THIRD PARTY INDEMNIFICATION).


8.12                           CONTROLLING AFFILIATES.  IF ANY PERSON SHALL
BECOME A CONTROLLING AFFILIATE AFTER THE CLOSING DATE, THEN THE BORROWER (A)
WILL CAUSE SUCH CONTROLLING AFFILIATE IF REQUIRED UNDER SECTION 6(C) OF THE FAST
TRACK LENDER AGREEMENT, TO EXECUTE AND DELIVER TO THE BANK THE GUARANTY WITHIN
THIRTY (30) DAYS OF BECOMING A CONTROLLING AFFILIATE AND (II) TO EXECUTE AND
DELIVER TO THE BANK THE SECURITY AGREEMENT WITHIN THIRTY (30) DAYS OF BECOMING A
CONTROLLING AFFILIATE, IF SUCH CONTROLLING AFFILIATE’S ASSETS WILL BE INCLUDED
IN THE INTERNATIONAL BORROWING BASE.


8.13                           ASSEMBLY OF EXPORT ORDER SUMMARIES.  IN THE EVENT
THE BORROWER HAS FURNISHED SUMMARIES OF EXPORT ORDERS TO THE BANK PURSUANT TO
SECTION 2.2(A), AT LEAST ONCE EACH CALENDAR QUARTER, MAKE AVAILABLE TO THE BANK
A SAMPLING OF SUCH EXPORT ORDERS SELECTED BY THE BANK REPRESENTING AT LEAST 10%
OF THE AGGREGATE U.S. DOLLAR VOLUME OF ALL EXPORT ORDERS AND 10% OF THE NUMBER
OF EXPORT ORDERS SUPPORTING LETTERS OF CREDIT ISSUED DURING THE PRECEDING
CALENDAR QUARTER AVAILABLE FOR THE BANK’S REVIEW AND INSPECTION.

23


--------------------------------------------------------------------------------





8.14                           DELIVERY OF DOMESTIC LOAN DOCUMENTS.  DELIVER OR
CAUSE TO BE DELIVERED TO THE BANK PROMPTLY AFTER THE EFFECTIVENESS THEREOF, ANY
AMENDMENTS, MODIFICATIONS, RENEWALS AND EXTENSIONS OF THE DOMESTIC CREDIT
AGREEMENT.


8.15                           REAFFIRMATION OF BORROWER.  CONTEMPORANEOUSLY
WITH THE CONSUMMATION OF THE ALDABRA TRANSACTIONS, THE SUCCESSOR BORROWER SHALL
EXECUTE AND DELIVER TO THE BANK A REAFFIRMATION, RATIFICATION AND ASSUMPTION
AGREEMENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT I AND SUCH OTHER
DOCUMENTS AS MAY BE REASONABLY REQUESTED BY THE BANK OR EX-IM BANK TO ASSURE
THEMSELVES OF THE CONTINUING EFFECTIVENESS OF THE INTERNATIONAL LOAN DOCUMENTS
BEING REAFFIRMED, RATIFIED AND ASSUMED BY THE SUCCESSOR BORROWER.


ARTICLE IX.
NEGATIVE COVENANTS.

So long as the Borrower may request issuance of Letters of Credit hereunder and
until payment in full of all Obligations and termination of this Agreement,
unless the Bank shall otherwise give its prior written consent in its sole and
absolute discretion:


9.1                                 LIENS.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN UPON
ANY OF ITS PROPERTIES, OR THE PROCEEDS THEREOF, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXCEPT (A)  LIENS PERMITTED PURSUANT TO SECTION 6.2(H) (OR SUCH
COMPARABLE SECTION) OF THE DOMESTIC CREDIT AGREEMENT, PROVIDED THAT NO SUCH
LIENS (OTHER THAN PERMITTED LIENS) SHALL ENCUMBER THE COLLATERAL SUBJECT TO THE
INTERNATIONAL SECURITY DOCUMENTS, AND (B) LIENS IN FAVOR OF THE BANK CREATED
UNDER THE INTERNATIONAL LOAN DOCUMENTS.


9.2                                 MERGER, CONSOLIDATION, ACQUISITIONS, SALES
OF ASSETS, ETC.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE BANK AND EX-IM BANK,
THE BORROWER WILL NOT: (A) MERGE, CONSOLIDATE OR OTHERWISE COMBINE WITH ANY
OTHER PERSON, (B) ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR CAPITAL
STOCK OF ANOTHER PERSON; (C) SELL, LEASE, TRANSFER, ASSIGN OR OTHERWISE DISPOSE
OF ANY OF ITS ASSETS, EXCEPT FOR THE SALE OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS AND THE DISPOSITION OF OBSOLETE EQUIPMENT IN THE ORDINARY COURSE OF
BUSINESS; (D) MAKE ANY MATERIAL CHANGE IN ITS ORGANIZATIONAL STRUCTURE OR
IDENTITY, OR (E) ENTER INTO ANY AGREEMENT TO DO ANY OF THE FOREGOING; EXCEPT
THAT THE BORROWER MAY CONSUMMATE THE ALDABRA TRANSACTIONS.


9.3                                 CONDUCT OF BUSINESS.  THE BORROWER SHALL
NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS OR
ACTIVITY OTHER THAN (I) THE BUSINESSES OF DREDGING, AGGREGATE MINING AND SUPPLY,
TOWING SERVICES, MARINE CONSTRUCTION, DREDGING RECLAMATION ACTIVITIES AND
DEMOLITIONS; AND (II) ANY BUSINESSES OR ACTIVITIES REASONABLY RELATED,
COMPLIMENTARY OR INCIDENTAL THERETO, OR THE COMMERCIAL AND INDUSTRIAL DEMOLITION
BUSINESS.


9.4                                 INVESTMENTS.  THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO MAKE ANY INVESTMENTS, EXCEPT AS PERMITTED BY
SECTION 6.2(B) (OR ANY COMPARABLE SECTION) OF THE DOMESTIC CREDIT AGREEMENT OR
OTHERWISE CONSENTED TO BY THE DOMESTIC LENDERS UNDER THE DOMESTIC CREDIT
AGREEMENT BUT NOT OTHERWISE PROHIBITED BY SECTION 9.2.  THIS SECTION 9.4 SHALL
NOT BE CONSTRUED TO PROHIBIT ADVANCES MADE TO EMPLOYEES, OFFICERS AND DIRECTORS
IN THE USUAL, CUSTOMARY AND ORDINARY COURSE OF BUSINESS.

24


--------------------------------------------------------------------------------





9.5                                 FINANCIAL COVENANTS.


(A)                                  CAPITAL EXPENDITURES.

(I)                                     THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT MAKE OR PERMIT CAPITAL EXPENDITURES IN AN AGGREGATE
AMOUNT IN EXCESS OF $22,000,000 DURING ANY FISCAL YEAR (WITH RESPECT TO ANY SUCH
FISCAL YEAR, THE “BASE CAPITAL EXPENDITURE AMOUNT”); PROVIDED, HOWEVER, THAT THE
BASE CAPITAL EXPENDITURE AMOUNT FOR ANY FISCAL YEAR AFTER FISCAL YEAR 2006 MAY
BE INCREASED BY (A) AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (I) THE BASE
CAPITAL EXPENDITURE AMOUNT FOR THE IMMEDIATELY PRECEDING FISCAL YEAR, OVER
(II) THE ACTUAL AMOUNT OF CAPITAL EXPENDITURES MADE BY THE BORROWER AND ITS
SUBSIDIARIES DURING SUCH IMMEDIATELY PRECEDING FISCAL YEAR; PLUS (B) THE AMOUNT
OF CAPITAL EXPENDITURES PERMITTED IN THE IMMEDIATELY SUCCEEDING FISCAL YEAR
(PROVIDED THAT THE BASE CAPITAL EXPENDITURE AMOUNT FOR SUCH SUCCEEDING FISCAL
YEAR SHALL BE REDUCED BY THE AMOUNT OF ANY INCREASE PURSUANT TO THIS CLAUSE (B);
AND PROVIDED, FURTHER, THAT IN NO EVENT SHALL THE AMOUNT OF CAPITAL EXPENDITURES
MADE BY THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES IN ANY FISCAL YEAR EXCEED
$26,000,000).


(B)                                 MAXIMUM TOTAL LEVERAGE.

(I)                                     THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “TOTAL LEVERAGE RATIO”) OF (I) THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF TOTAL FUNDED DEBT AS OF THE LAST DAY OF ANY
FISCAL QUARTER ENDING DURING THE PERIODS DESCRIBED BELOW TO (II) ADJUSTED
CONSOLIDATED EBITDA FOR THE FOUR (4) CONSECUTIVE FISCAL QUARTER PERIOD ENDING AS
OF SUCH DATE, TO EXCEED THE CORRESPONDING RATIO SET FORTH BELOW OPPOSITE SUCH
PERIOD:

Period

 

Ratio

 

Closing Date through and including September 30, 2006

 

5.60 to 1.00

 

October 1, 2006 through and including December 31, 2006

 

5.00 to 1.00

 

January 1, 2007 through and including December 31, 2007

 

4.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

4.50 to 1.00

 

January 1, 2009 through and including December 31, 2009

 

4.00 to 1.00

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 

 


(C)                                  MAXIMUM SENIOR LEVERAGE.

(I)                                     THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “SENIOR LEVERAGE RATIO”) OF (I) THE
AGGREGATE UNPAID PRINCIPAL AMOUNT OF SENIOR DEBT AS OF LAST DAY OF ANY FISCAL
QUARTER ENDING DURING THE PERIODS DESCRIBED BELOW TO (II) ADJUSTED CONSOLIDATED
EBITDA FOR THE FOUR (4) CONSECUTIVE FISCAL QUARTER PERIOD ENDING AS OF SUCH
DATE, TO EXCEED THE CORRESPONDING RATIO SET FORTH BELOW OPPOSITE SUCH PERIOD:

Period

 

Ratio

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 through and including December 31, 2007

 

1.75 to 1.00

 

 

25


--------------------------------------------------------------------------------




 

January 1, 2008 through and including December 31, 2008

 

1.50 to 1.00

 

January 1, 2009 through and thereafter

 

1.25 to 1.00

 

 


(D)                                 INTEREST COVERAGE RATIO.

(I)                                     THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES SHALL NOT PERMIT THE RATIO (THE “INTEREST COVERAGE RATIO”) OF
(I) ADJUSTED CONSOLIDATED EBITDA FOR ANY FOUR (4) CONSECUTIVE FISCAL QUARTER
PERIOD ENDING AS OF THE LAST DAY OF ANY FISCAL QUARTER ENDING DURING THE PERIODS
DESCRIBED BELOW TO (II) INTEREST EXPENSE FOR SUCH PERIOD ENDING AS OF SUCH DATE,
TO BE LESS THAN THE CORRESPONDING RATIO SET FORTH BELOW OPPOSITE SUCH PERIOD:

Period

 

Ratio

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 through and including December 31, 2008

 

2.25 to 1.00

 

January 1, 2009 through and thereafter

 

2.50 to 1.00

 

 


9.6                                 DEBT.  THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR OTHERWISE BECOME OR REMAIN
LIABLE WITH RESPECT TO ANY DEBT, OTHER THAN, WITHOUT DUPLICATION, THE FOLLOWING:


(A)                                  DEBT TO THE BANK; AND


(B)                                 DEBT PERMITTED BY SECTION 6.2(I) (OR ANY
COMPARABLE SECTION) OF THE DOMESTIC CREDIT AGREEMENT.


9.7                                 AFFILIATE TRANSACTIONS.  THE BORROWER SHALL
NOT, NOR SHALL IT PERMIT ANY SUBSIDIARY TO, ENTER INTO, OR CAUSE, SUFFER OR
PERMIT TO EXIST ANY ARRANGEMENT OR CONTRACT WITH ANY OF ITS OTHER AFFILIATES (AS
DEFINED IN THE DOMESTIC CREDIT AGREEMENT) UNLESS SUCH ARRANGEMENT OR CONTRACT IS
FAIR AND EQUITABLE TO BORROWER OR SUCH SUBSIDIARY AND IS AN ARRANGEMENT OR
CONTRACT OF THE KIND WHICH WOULD BE ENTERED INTO BY A PRUDENT PERSON IN THE
POSITION OF BORROWER OR SUCH SUBSIDIARY WITH A PERSON THAT IS NOT ONE OF ITS
AFFILIATES (AS DEFINED IN THE DOMESTIC CREDIT AGREEMENT); PROVIDED, HOWEVER,
THAT NOTHING IN THIS SECTION 9.7 SHALL PROHIBIT (I) ANY TRANSACTIONS OTHERWISE
PERMITTED HEREBY PURSUANT TO ANY MANAGEMENT AGREEMENT (AS DEFINED IN THE
DOMESTIC CREDIT AGREEMENT) OR ANY TAX SHARING AGREEMENT (AS DEFINED IN THE
DOMESTIC CREDIT AGREEMENT), (II) ANY TRANSACTION AMONG THE BORROWER AND ANY
SUBSIDIARY GUARANTOR (AS DEFINED IN THE DOMESTIC CREDIT AGREEMENT) OR (III) THE
NASDI RESTRUCTURING (AS DEFINED IN THE DOMESTIC CREDIT AGREEMENT).


9.8                                 RESTRICTED PAYMENTS.  THE BORROWER WILL NOT
DECLARE, PAY OR MAKE, OR OFFER TO PAY OR MAKE ANY RESTRICTED PAYMENT (DIRECTLY
OR INDIRECTLY THROUGH AN AFFILIATE (AS DEFINED IN THE DOMESTIC CREDIT
AGREEMENT)), EXCEPT AS PERMITTED UNDER SECTION 6.2(C) (OR ANY COMPARABLE
SECTION) OF THE DOMESTIC CREDIT AGREEMENT.


9.9                                 SUSPENSION AND DEBARMENT, ETC.  UNLESS
AUTHORIZED BY EX-IM BANK, THE BORROWER WILL NOT KNOWINGLY ENTER INTO ANY
TRANSACTIONS IN CONNECTION WITH THE ITEMS WITH ANY PERSON WHO

26


--------------------------------------------------------------------------------





IS DEBARRED, SUSPENDED, DECLARED INELIGIBLE OR VOLUNTARILY EXCLUDED FROM
PARTICIPATION IN PROCUREMENT OR NONPROCUREMENT TRANSACTIONS WITH ANY U.S.
FEDERAL GOVERNMENT DEPARTMENT OR AGENCY PURSUANT TO ANY OF THE DEBARMENT
REGULATIONS.  THE BORROWER WILL PROVIDE IMMEDIATE WRITTEN NOTICE TO THE BANK IF
AT ANY TIME IT LEARNS THAT THE CERTIFICATION SET FORTH IN SECTION 6.15 WAS
ERRONEOUS WHEN MADE OR HAS BECOME ERRONEOUS BY REASON OF CHANGED CIRCUMSTANCES.


9.10                           DEBT OF ELIGIBLE JOINT VENTURES.   THE BORROWER
SHALL NOT, NOR SHALL IT PERMIT ANY SUBSIDIARY, TO CONSENT TO THE INCURRENCE OF
DEBT BY ANY ELIGIBLE JOINT VENTURE.


ARTICLE X.
EVENTS OF DEFAULT; REMEDIES.


10.1                           EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING
EVENTS SHALL OCCUR, THEN THE BANK MAY (A) BY WRITTEN NOTICE TO THE BORROWER,
DECLARE THE COMMITMENT OF THE BANK AND THE OBLIGATION OF THE BANK TO ISSUE OR
CAUSE TO BE ISSUED LETTERS OF CREDIT TO BE TERMINATED, WHEREUPON THE SAME SHALL
FORTHWITH TERMINATE, AND (B) BY WRITTEN NOTICE TO THE BORROWER DECLARE ALL
OUTSTANDING OBLIGATIONS, TO BE FORTHWITH DUE AND PAYABLE, WHEREUPON ALL
OUTSTANDING OBLIGATIONS SHALL BECOME AND BE FORTHWITH DUE AND PAYABLE WITHOUT
PRESENTMENT, DEMAND, PROTEST, OR FURTHER NOTICE OF ANY KIND (INCLUDING, WITHOUT
LIMITATION, NOTICE OF DEFAULT, NOTICE OF INTENT TO ACCELERATE AND NOTICE OF
ACCELERATION), ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER;
PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY EVENT OF DEFAULT DESCRIBED IN
SECTIONS 10.1(D), (E) AND (F) HEREOF, THE COMMITMENT OF THE BANK AND THE
OBLIGATION OF THE BANK TO ISSUE OR CAUSE TO BE ISSUED LETTERS OF CREDIT
HEREUNDER SHALL AUTOMATICALLY BE TERMINATED AND ALL OUTSTANDING OBLIGATIONS
SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT PRESENTMENT,
DEMAND, PROTEST, OR ANY NOTICE OF ANY KIND (INCLUDING, WITHOUT LIMITATION,
NOTICE OF DEFAULT, NOTICE OF INTENT TO ACCELERATE AND NOTICE OF ACCELERATION),
ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER:


(A)                                  FAILURE TO MAKE PAYMENTS WHEN DUE.  THE
BORROWER DOES NOT PAY, REPAY OR PREPAY ON THE DATE WHEN DUE (I) ANY UNPAID
DRAWINGS OR (II) ANY OTHER OBLIGATIONS AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR FIVE (5) BUSINESS DAYS; OR


(B)                                 MISREPRESENTATION OR BREACH OF WARRANTY. 
ANY REPRESENTATION OR WARRANTY MADE BY ANY LOAN PARTY HEREIN, IN ANY OTHER
INTERNATIONAL LOAN DOCUMENT, OR IN ANY AMENDMENT, WAIVER OR MODIFICATION THEREOF
SHALL BE INCORRECT, FALSE OR MISLEADING IN ANY MATERIAL RESPECT WHEN MADE; OR


(C)                                  VIOLATION OF COVENANTS.

(I)                                     ANY LOAN PARTY SHALL FAIL DULY AND
PUNCTUALLY TO PERFORM OR OBSERVE ANY COVENANT OR AGREEMENT BINDING ON SUCH LOAN
PARTY UNDER SECTION 8.4, 8.5 (OTHER THAN 8.5(K)), 8.9(A), 8.12, 8.15 OR ARTICLE
IX OF THIS AGREEMENT; OR

(II)                                  ANY LOAN PARTY SHALL FAIL DULY AND
PUNCTUALLY TO PERFORM OR OBSERVE ANY COVENANT OR AGREEMENT BINDING ON SUCH LOAN
PARTY UNDER SECTION 8.1, 8.2 AND 8.5(K) OF THIS AGREEMENT, AND SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR TEN (10) BUSINESS DAYS AFTER AN AUTHORIZED OFFICER
OF SUCH LOAN PARTY FIRST HAS KNOWLEDGE OF SUCH FAILURE OR SUCH LOAN PARTY
RECEIVES WRITTEN NOTICE THEREOF FROM THE BANK, WHICHEVER IS EARLIER; OR

27


--------------------------------------------------------------------------------




(III)                               ANY LOAN PARTY SHALL FAIL DULY AND
PUNCTUALLY TO PERFORM OR OBSERVE ANY COVENANT OR AGREEMENT BINDING ON SUCH LOAN
PARTY UNDER THIS AGREEMENT (OTHER THAN AS PROVIDED IN SUBSECTION (A) ABOVE OR IN
CLAUSE (I) OR (II) OF THIS SUBSECTION (C)) OR UNDER ANY OF THE OTHER
INTERNATIONAL LOAN DOCUMENTS (OTHER THAN THE GUARANTY), AND SUCH FAILURE SHALL
CONTINUE UNREMEDIED FOR THIRTY (30) DAYS AFTER AN AUTHORIZED OFFICER FIRST HAS
KNOWLEDGE OF SUCH FAILURE OR SUCH LOAN PARTY RECEIVES WRITTEN NOTICE THEREOF
FROM THE BANK, WHICHEVER IS EARLIER; OR


(D)                                 BANKRUPTCY AND OTHER MATTERS.  ANY LOAN
PARTY (A) APPLIES FOR, CONSENTS TO OR SUFFERS THE APPOINTMENT OF, OR THE TAKING
OF POSSESSION BY, A RECEIVER, A CUSTODIAN, TRUSTEE, LIQUIDATOR OR SIMILAR
FIDUCIARY OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY OR CALLS A
MEETING OF ITS CREDITORS, (B) ADMITS IN WRITING ITS ABILITY, OR IS GENERALLY
UNABLE, TO PAY ITS DEBTS AS THEY BECOME DUE OR CEASES OPERATIONS OF ITS PRESENT
BUSINESS, (C) MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (D)
COMMENCES A VOLUNTARY CASE UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS NOW OR
HEREAFTER IN EFFECT), (E) IS ADJUDICATED AS BANKRUPT OR INSOLVENT, (F) FILES A
PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF
DEBTORS, (G) ACQUIESCES TO, OR FAILS TO HAVE DISMISSED WITHIN THIRTY (30) DAYS,
ANY PETITION FILED AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY
LAWS, OR (H) TAKES ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;
OR


(E)                                  BANKRUPTCY OF SUBSIDIARY.

(I)                                     ANY SUBSIDIARY OF THE BORROWER (OTHER
THAN A LOAN PARTY) SHALL GENERALLY NOT PAY ITS DEBTS AS SUCH DEBTS BECOME DUE,
OR SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY, OR SHALL
MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR

(II)                                  ANY PROCEEDING SHALL BE INSTITUTED BY OR
AGAINST ANY SUBSIDIARY OF THE BORROWER (OTHER THAN A LOAN PARTY) SEEKING TO
ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING LIQUIDATION (OTHER THAN IN A
TRANSACTION PERMITTED UNDER SECTION 6.2(A)(I) OR ANY COMPARABLE SECTION OF THE
DOMESTIC CREDIT AGREEMENT), WINDING UP, REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
PROTECTION, RELIEF OR COMPOSITION OF IT OR ITS DEBTS UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR RELIEF OF DEBTORS OR SEEKING THE
ENTRY OF AN ORDER FOR RELIEF OR THE APPOINTMENT OF A RECEIVER, TRUSTEE OR OTHER
SIMILAR OFFICIAL FOR IT OR FOR ANY SUBSTANTIAL PART OF ITS PROPERTY AND, IN THE
CASE OF ANY SUCH PROCEEDING INSTITUTED AGAINST IT (BUT NOT INSTITUTED BY IT),
EITHER SUCH PROCEEDING SHALL REMAIN UNDISMISSED, UNDISCHARGED, UNVACATED,
UNBONDED OR UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS, OR ANY OF THE ACTIONS
SOUGHT IN SUCH PROCEEDING (INCLUDING THE ENTRY OF AN ORDER FOR RELIEF AGAINST,
OR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL
FOR, IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY) SHALL OCCUR; OR

(III)                               ANY SUBSIDIARY OF THE BORROWER (OTHER THAN A
LOAN PARTY) SHALL TAKE ANY CORPORATE ACTION PURSUANT TO A RESOLUTION OR CONSENT
OF ITS BOARD OF DIRECTORS OR SHAREHOLDERS TO AUTHORIZE ANY OF THE ACTIONS SET
FORTH IN THIS SECTION 10.1(E).

28


--------------------------------------------------------------------------------





(F)                                    DISSOLUTION.  ANY PROCEEDING IS COMMENCED
BY OR AGAINST ANY LOAN PARTY FOR THE LIQUIDATION OF ITS ASSETS OR DISSOLUTION;
OR


(G)                                 COLLATERAL AND LIENS.

(I)                                     ANY LIEN IN ANY OF THE COLLATERAL,
GRANTED OR INTENDED BY THE INTERNATIONAL LOAN DOCUMENTS TO BE GRANTED TO THE
BANK, CEASES TO BE A VALID, ENFORCEABLE, PERFECTED, FIRST PRIORITY LIEN (OR
LESSER PRIORITY IF EXPRESSLY PERMITTED PURSUANT TO SECTION 6 OF THE LOAN
AUTHORIZATION AGREEMENT) SUBJECT ONLY TO PERMITTED LIENS; OR

(II)                                  ANY LEVY, ASSESSMENT, ATTACHMENT, SEIZURE
OR LIEN, OTHER THAN A PERMITTED LIEN, IS MADE AGAINST ANY OF THE COLLATERAL
WHICH IS NOT STAYED OR LIFTED WITHIN THIRTY (30) CALENDAR DAYS; OR


(H)                                 CROSS-DEFAULT TO EXPORT ORDERS.  THE
BORROWER IS IN BREACH IN ANY MATERIAL RESPECT OF ANY MATERIAL PROVISION OF ANY
EXPORT ORDER INCLUDED IN THE INTERNATIONAL BORROWING BASE, WHICH HAS NOT BEEN
WAIVED BY THE APPLICABLE PARTY THERETO; OR


(I)                                     CROSS-DEFAULT TO DOMESTIC LOAN
DOCUMENTS.

(I)                                     AFTER GIVING EFFECT TO ANY APPLICABLE
GRACE OR CURE PERIOD, AN “EVENT OF DEFAULT” UNDER AND AS DEFINED IN THE DOMESTIC
CREDIT AGREEMENT SHALL HAVE OCCURRED, UNLESS THE SAME SHALL HAVE BEEN WAIVED BY
THE DOMESTIC LENDERS IN ACCORDANCE WITH THE TERMS OF THE DOMESTIC CREDIT
AGREEMENT; OR

(II)                                  OR, UNLESS WAIVED IN WRITING BY EX-IM
BANK, THE DOMESTIC CREDIT AGREEMENT HAS BEEN TERMINATED OR CEASES TO BE IN FULL
FORCE AND EFFECT FOR ANY REASON; OR


(J)                                     CROSS-DEFAULT TO NON-EX-IM BANK DEBT. 
THE BORROWER OR ANY GUARANTOR FAILS TO PAY WITHIN THIRTY (30) CALENDAR DAYS OF
THE DATE WHEN DUE ANY AMOUNT PAYABLE TO THE BANK UNDER ANY LOAN OR OTHER
EXTENSION OF CREDIT FROM THE BANK TO THE BORROWER OR SUCH GUARANTOR WHICH IS NOT
GUARANTEED BY EX-IM BANK, UNLESS THE SAME SHALL HAVE BEEN WAIVED BY THE BANK IN
ACCORDANCE WITH THE TERMS THEREOF; OR


(K)                                  CROSS-ACCELERATION TO OTHER DEBT.

(I)                                     THE BORROWER OR ANY GUARANTOR SHALL FAIL
TO PAY ANY DEBT IN AN AGGREGATE PRINCIPAL AMOUNT IN EXCESS OF $5,000,000 AT ITS
FINAL SCHEDULED MATURITY DATE; OR

(II)                                  ANY BREACH OR EVENT OF DEFAULT SHALL OCCUR
UNDER ANY INSTRUMENT, AGREEMENT OR INDENTURE PERTAINING TO ANY DEBT REFERRED TO
IN CLAUSE (I) ABOVE, IF THE EFFECT THEREOF, AFTER GIVING EFFECT TO ANY
APPLICABLE GRACE OR CURE PERIOD, IS TO ACCELERATE THE MATURITY OF SUCH DEBT OR
CAUSE SUCH DEBT TO BE DECLARED DUE AND PAYABLE OR REQUIRED TO BE PREPAID (OTHER
THAN BY A REGULARLY SCHEDULED REQUIRED

29


--------------------------------------------------------------------------------




PREPAYMENT), REPURCHASED OR REDEEMED PRIOR TO THE ORIGINALLY STATED MATURITY
THEREOF; OR


(L)                                     UNDISCHARGED JUDGMENT.  FINAL JUDGMENT
SHALL BE RENDERED AGAINST ANY LOAN PARTY OR SUBSIDIARY OF THE BORROWER IN AN
AMOUNT IN EXCESS OF $5,000,000 (TO THE EXTENT NOT COVERED BY INSURANCE) AND THE
SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 30 DAYS DURING WHICH EXECUTION
SHALL NOT BE EFFECTIVELY STAYED, RELEASED, BONDED OR VACATED; OR


(M)                               CROSS-DEFAULT TO BORROWER AGREEMENT, LOAN
AUTHORIZATION AGREEMENT AND FAST TRACK BORROWER SUPPLEMENT.  THE BORROWER FAILS
TO COMPLY WITH ANY PROVISION CONTAINED IN THE BORROWER AGREEMENT, THE LOAN
AUTHORIZATION AGREEMENT OR THE FAST TRACK BORROWER SUPPLEMENT AND SUCH FAILURE
IS NOT CURED WITHIN THIRTY (30) CALENDAR DAYS AFTER THE OCCURRENCE OF SUCH
FAILURE; OR


(N)                                 CHANGE OF CONTROL.  A CHANGE OF CONTROL (AS
DEFINED IN THE DOMESTIC CREDIT AGREEMENT) SHALL OCCUR; OR


(O)                                 IMPAIRMENT OF EX-IM BANK GUARANTY.  THE
EX-IM BANK GUARANTY SHALL CEASE TO BE IN FULL FORCE AND EFFECT OR SHALL BE
DECLARED NULL AND VOID OR THE VALIDITY OR ENFORCEABILITY THEREOF SHALL BE
CONTESTED, CHALLENGED OR DENIED BY EX-IM BANK, THE BORROWER, ANY GOVERNMENTAL
AUTHORITY, ANY AFFILIATE OF THE BORROWER OR ANY SUBSIDIARY OR ANY GUARANTOR; OR


(P)                                 IMPAIRMENT OF INTERNATIONAL LOAN DOCUMENTS,
EXPORT ORDERS.  ANY MATERIAL PROVISION OF THIS AGREEMENT, THE NOTE, ANY EXPORT
ORDER INCLUDED IN THE INTERNATIONAL BORROWING BASE, OR ANY OTHER INTERNATIONAL
LOAN DOCUMENT SHALL CEASE FOR ANY REASON (OTHER THAN BY REASON OF ANY ACTION OR
INACTION BY THE BANK) TO BE IN FULL FORCE AND EFFECT AGAINST ANY LOAN PARTY
(OTHER THAN IN ACCORDANCE WITH ITS TERMS) OR SHALL BE DECLARED NULL AND VOID OR
THE VALIDITY OR ENFORCEABILITY HEREOF OR THEREOF SHALL BE CONTESTED, CHALLENGED
OR DENIED BY THE BORROWER, ANY GOVERNMENTAL AUTHORITY, ANY AFFILIATE OF THE
BORROWER OR ANY SUBSIDIARY OF SUCH BORROWER OR ANY GUARANTOR; OR


(Q)                                 DISTRIBUTIONS IN VIOLATION OF THE EX-IM BANK
GUARANTY.  THE BORROWER SHALL HAVE IN GOOD FAITH REQUESTED AND THE BANK SHALL
HAVE MADE A DISBURSEMENT THAT UNINTENTIONALLY TURNS OUT TO BE IN VIOLATION OF
THE EX-IM BANK GUARANTY, AND THE BORROWER SHALL NOT HAVE REPAID SUCH
DISBURSEMENT PROMPTLY UPON LEARNING OF SUCH VIOLATION;


(R)                                    MATERIAL LITIGATION.  ANY LITIGATION IS
FILED AGAINST THE BORROWER OR ANY GUARANTOR WHICH HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE AN EX-IM MATERIAL ADVERSE EFFECT AND SUCH LITIGATION IS NOT
WITHDRAWN OR DISMISSED WITHIN THIRTY (30) CALENDAR DAYS OF THE FILING THEREOF;
OR


(S)                                  GUARANTY.  ANY BREACH OR DEFAULT OCCURS
UNDER THE GUARANTY, OR THE GUARANTY IS TERMINATED OR ANY OBLIGATION TO PERFORM
THEREUNDER IS TERMINATED, OR ANY GUARANTOR ATTEMPTS TO REVOKE THE GUARANTY.

30


--------------------------------------------------------------------------------



10.2                           OTHER REMEDIES.  IN ADDITION TO AND CUMULATIVE OF
ANY RIGHTS OR REMEDIES EXPRESSLY PROVIDED FOR IN THIS ARTICLE X, IF ANY ONE OR
MORE EVENTS OF DEFAULT SHALL HAVE OCCURRED (OTHER THAN AN EXIT DATE EVENT OF
DEFAULT), THE BANK MAY PROCEED TO PROTECT AND ENFORCE ITS RIGHTS HEREUNDER BY
ANY APPROPRIATE PROCEEDINGS AND THE LIENS EVIDENCED BY THE INTERNATIONAL
SECURITY DOCUMENTS SHALL BE SUBJECT TO FORECLOSURE IN ANY MANNER PROVIDED FOR
THEREIN OR PROVIDED FOR BY LAW AS THE BANK MAY ELECT.  THE BANK MAY ALSO PROCEED
EITHER BY THE SPECIFIC PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN
THIS AGREEMENT OR THE OTHER INTERNATIONAL LOAN DOCUMENTS OR BY ENFORCING THE
PAYMENT OF THE OBLIGATIONS PROVIDED UNDER THIS AGREEMENT OR THE OTHER
INTERNATIONAL LOAN DOCUMENTS OR OTHERWISE EXISTING UNDER ANY LAW.  THE BANK
SHALL NOT, HOWEVER, BE UNDER ANY OBLIGATION TO MARSHAL ANY ASSETS IN FAVOR OF
THE BORROWER OR AGAINST OR IN PAYMENT OF ANY OR ALL OBLIGATIONS UNDER ANY
INTERNATIONAL LOAN DOCUMENT.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT (OTHER
THAN AN EXIT DATE EVENT OF DEFAULT), IT IS HEREBY ACKNOWLEDGED AND AGREED EX-IM
BANK SHALL HAVE THE RIGHT TO (A) DIRECT THE BANK TO MAKE DEMAND HEREUNDER AND
UNDER THE OTHER INTERNATIONAL LOAN DOCUMENTS AND (B) REQUEST THAT THE BANK
DECLARE ALL OUTSTANDING OBLIGATIONS, TO BE FORTHWITH DUE AND PAYABLE, AND THE
BANK SHALL HAVE NO LIABILITY TO THE BORROWER FOR COMPLYING WITH SUCH DIRECTIONS
OR REQUIREMENTS.


10.3                           COLLATERAL ACCOUNT.  THE BORROWER HEREBY AGREES
THAT IN THE EVENT OF (A) THE OCCURRENCE OF THE MATURITY DATE, (B) THE
TERMINATION OF THE COMMITMENT OR (C) UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (OTHER THAN AN EXIT DATE EVENT OF DEFAULT),
IT SHALL, IF REQUESTED BY THE BANK IN WRITING, PROVIDE TO THE BANK COVER EQUAL
TO 100% OF THE THEN AGGREGATE AMOUNT OF LETTER OF CREDIT OUTSTANDINGS, WHICH
COVER SHALL BE HELD BY THE BANK IN A COLLATERAL ACCOUNT TO BE MAINTAINED BY THE
BANK.  THE BORROWER HEREBY AGREES TO EXECUTE AND DELIVER TO THE BANK SUCH
SECURITY AGREEMENTS, PLEDGES OR OTHER DOCUMENTS AS THE BANK MAY, FROM TIME TO
TIME, REQUIRE TO PERFECT THE PLEDGE, LIEN AND SECURITY INTEREST IN AND TO ANY
SUCH FUNDS PROVIDED FOR IN THIS SECTION 10.3.  UPON THE PAYMENT OR EXPIRY OF ALL
LETTER OF CREDIT OUTSTANDINGS, ALL SUCH COLLATERAL SHALL BE PROMPTLY RELEASED TO
THE BORROWER IN DUE COURSE AT BORROWER’S COST.


10.4                           EXIT DATE EVENT OF DEFAULT.  ON THE DATE THAT IS
THIRTY (30) DAYS AFTER THE DATE THAT WELLS FARGO NOTIFIES THE BORROWER THAT IT
IS ASSIGNING ITS INTERESTS IN THE DOMESTIC CREDIT AGREEMENT TO A PERSON OTHER
THAN WELLS FARGO, AN AFFILIATE OF WELLS FARGO OR AN AFFILIATE OF THE BANK AND AN
EXIT DATE HAS OCCURRED DURING SUCH THIRTY DAY PERIOD, THEN AN EXIT DATE EVENT OF
DEFAULT SHALL BE DEEMED TO HAVE OCCURRED AND THE COMMITMENT OF THE BANK AND THE
OBLIGATION OF THE BANK TO ISSUE OR CAUSE TO BE ISSUED LETTERS OF CREDIT
HEREUNDER SHALL (UNLESS EX-IM BANK SHALL HAVE CONSENTED TO THE ISSUANCE OF
ADDITIONAL LETTERS OF CREDIT) AUTOMATICALLY BE TERMINATED, WHEREUPON THE SAME
SHALL FORTHWITH TERMINATE AND NO ADDITIONAL LETTERS OF CREDIT SHALL BE ISSUED
WITHOUT EX-IM BANK’S WRITTEN CONSENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
IF THE ONLY EVENT OF DEFAULT THAT HAS OCCURRED AND IS CONTINUING IS AN EXIT DATE
EVENT OF DEFAULT, THEN THE BANK AND THE SECURED PARTY (AS DEFINED IN THE
INTERNATIONAL SECURITY AGREEMENT) SHALL NOT HAVE THE RIGHT TO EXERCISE ANY RIGHT
OR REMEDY (OTHER THAN THOSE RIGHTS AND REMEDIES SET FORTH IN THIS SECTION 10.4)
THAT MAY ONLY BE EXERCISED UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT.


10.5                           REMEDIES CUMULATIVE.  NO REMEDY, RIGHT OR POWER
CONFERRED UPON THE BANK IS INTENDED TO BE EXCLUSIVE OF ANY OTHER REMEDY, RIGHT
OR POWER GIVEN HEREUNDER OR NOW OR HEREAFTER

31


--------------------------------------------------------------------------------





EXISTING AT LAW, IN EQUITY, OR OTHERWISE, AND ALL SUCH REMEDIES, RIGHTS AND
POWERS SHALL BE CUMULATIVE.


ARTICLE XI.
MISCELLANEOUS.


11.1                           WAIVERS, AMENDMENTS.  NO FAILURE OR DELAY ON THE
PART OF THE BANK IN EXERCISING ANY POWER OR RIGHT HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR
POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR
POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT OR POWER.  NO COURSE OF DEALING BETWEEN THE BORROWER OR ANY
SUBSIDIARY OF SUCH BORROWER, ANY GUARANTOR AND THE BANK SHALL OPERATE AS A
WAIVER OF ANY RIGHT OF THE BANK OR EX-IM BANK.  NO AMENDMENT, MODIFICATION OR
WAIVER OF ANY PROVISION OF THIS AGREEMENT, THE NOTE OR ANY OTHER INTERNATIONAL
LOAN DOCUMENT NOR CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM SHALL IN
ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE (I) APPROVED BY EX-IM BANK AND
(II) IN WRITING SIGNED BY ALL THE PARTIES THERETO, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR
WHICH GIVEN.  EXCEPT AS OTHERWISE PROVIDED BY ANY INTERNATIONAL LOAN DOCUMENT OR
APPLICABLE LAW, NO NOTICE TO OR DEMAND ON THE BORROWER IN ANY CASE SHALL ENTITLE
THE BORROWER TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER
CIRCUMSTANCES.


11.2                           REIMBURSEMENT OF EXPENSES.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE CONSUMMATED, THE BORROWER
AGREES TO REIMBURSE THE BANK FOR ITS REASONABLE OUT-OF-POCKET EXPENSES,
INCLUDING THE REASONABLE FEES AND EXPENSES OF OUTSIDE COUNSEL TO THE BANK, IN
CONNECTION WITH SUCH TRANSACTIONS, OR ANY OF THEM, OR OTHERWISE IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER INTERNATIONAL LOAN DOCUMENT, INCLUDING (A) THE
NEGOTIATION, PREPARATION, EXECUTION, ADMINISTRATION, MODIFICATION AND
ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER INTERNATIONAL LOAN DOCUMENT, AND
(B) REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE BANK IN CONNECTION WITH
DUE DILIGENCE, TRANSPORTATION AND DUPLICATION.  THE BORROWER AGREES TO PAY ANY
AND ALL STAMP, DOCUMENTARY AND OTHER SIMILAR TAXES WHICH MAY BE PAYABLE OR
DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE NOTE OR ANY OTHER INTERNATIONAL LOAN DOCUMENT, AND TO SAVE THE
BANK HARMLESS FROM ANY AND ALL LIABILITIES WITH RESPECT TO OR RESULTING FROM ANY
DELAY OR OMISSION TO PAY ANY SUCH TAXES.  THE OBLIGATIONS OF THE BORROWER UNDER
THIS SECTION 11.2 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND/OR THE
PAYMENT OF THE OBLIGATIONS.


11.3                           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS
PROVIDED FOR HEREIN SHALL BE IN WRITING (INCLUDING FACSIMILE OR CABLE
COMMUNICATION) AND SHALL BE MAILED, TELECOPIED, CABLED OR DELIVERED, ADDRESSED
AS FOLLOWS:


(A)                                  IF TO THE BORROWER OR ANY GUARANTOR:

32


--------------------------------------------------------------------------------




Great Lakes Dredge & Dock Corporation
2122 York Road
Oak Brook, Illinois  60523
Attention:  Ms. Deborah A. Wensel
Telephone No.:  630-574-2948
Telefax No.:  630-574-3007


(B)                                 IF TO THE BANK:

Wells Fargo HSBC Trade Bank, N.A.
1000 Louisiana Street, Fourth Floor
Houston, Texas 77002
Attention:  Mr. Scott Gildea
Telephone No.:  (713) 319-1374
Telefax No.:  (713) 739-1087

or to such other address as shall be designated by such party in a written
notice to the other party.  All such notices and communications shall, when
mailed, telecopied, transmitted, cabled, or sent by reputable overnight courier
become effective (i) five (5) days after deposited in the mail, (ii) when
transmitted to the telecopier, or delivered to the cable company, or (iii) on
the following Business Day after deposit with the overnight courier, except that
notices and communications to the Bank shall not be effective until actually
received by the Bank.


11.4                           GOVERNING LAW.  THIS AGREEMENT, THE OTHER
INTERNATIONAL LOAN DOCUMENTS (UNLESS ANY SUCH INTERNATIONAL LOAN DOCUMENT
EXPRESSLY PROVIDES OTHERWISE), AND THE LETTERS OF CREDIT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICTS OF LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


11.5                           SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
COVENANTS.  ALL REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED HEREIN OR
MADE IN WRITING BY THE BORROWER AND THE GUARANTORS IN CONNECTION HEREWITH SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE NOTE, AND WILL BIND
AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES
HERETO, WHETHER SO EXPRESSED OR NOT.  NO INVESTIGATION AT ANY TIME MADE BY OR ON
BEHALF OF THE BANK SHALL DIMINISH THE BANK’S RIGHT TO RELY THEREON.


11.6                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS, AND BY THE PARTIES HERETO ON SEPARATE COUNTERPARTS, AND
EACH COUNTERPART, WHEN SO EXECUTED AND DELIVERED, SHALL CONSTITUTE AN ORIGINAL
INSTRUMENT, AND ALL SUCH SEPARATE COUNTERPARTS SHALL CONSTITUTE BUT ONE AND THE
SAME INSTRUMENT.


11.7                           SEPARABILITY.  SHOULD ANY CLAUSE, SENTENCE,
PARAGRAPH OR SECTION OF THIS AGREEMENT BE JUDICIALLY DECLARED TO BE INVALID,
UNENFORCEABLE OR VOID, SUCH DECISION SHALL NOT HAVE THE EFFECT OF INVALIDATING
OR VOIDING THE REMAINDER OF THIS AGREEMENT, AND THE PARTIES HERETO AGREE THAT
THE PART OR PARTS OF THIS AGREEMENT SO HELD TO BE INVALID, UNENFORCEABLE OR VOID
WILL BE

33


--------------------------------------------------------------------------------





DEEMED TO HAVE BEEN STRICKEN HEREFROM AND THE REMAINDER WILL HAVE THE SAME FORCE
AND EFFECTIVENESS AS IF SUCH PART OR PARTS HAD NEVER BEEN INCLUDED HEREIN.


11.8                           LIMITATION OF LIABILITY.  NO CLAIM MAY BE MADE BY
THE BORROWER OR THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, OR
AGENTS OF THE BORROWER AGAINST THE BANK OR THE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, ATTORNEYS, OR AGENTS OF THE BANK FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR
ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH; AND THE BORROWER
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR ANY SUCH
DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST
IN ITS FAVOR.


11.9                           SET-OFF.  IF AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, THE BORROWER HEREBY GIVES AND CONFIRMS TO THE BANK A RIGHT OF
SET-OFF OF ALL MONEYS, SECURITIES AND OTHER PROPERTY OF THE BORROWER (WHETHER
SPECIAL, GENERAL OR LIMITED) AND THE PROCEEDS THEREOF, NOW OR HEREAFTER
DELIVERED TO REMAIN WITH OR IN TRANSIT IN ANY MANNER TO THE BANK, ITS
CORRESPONDENTS OR ITS AGENTS FROM OR FOR THE BORROWER, WHETHER FOR SAFEKEEPING,
CUSTODY, PLEDGE, TRANSMISSION, COLLECTION OR OTHERWISE OR COMING INTO POSSESSION
OF THE BANK IN ANY WAY, AND ALSO, ANY BALANCE OF ANY DEPOSIT ACCOUNTS AND
CREDITS OF THE BORROWER WITH, AND ANY AND ALL CLAIMS OF SECURITY FOR THE PAYMENT
OF THE OBLIGATIONS, AND THE BORROWER HEREBY AUTHORIZE THE BANK AT ANY TIME OR
TIMES, WITHOUT PRIOR NOTICE, TO APPLY SUCH MONEY, SECURITIES, OTHER PROPERTY,
PROCEEDS, BALANCES, CREDITS OF CLAIMS, OR ANY PART OF THE FOREGOING, TO SUCH
OBLIGATIONS IN SUCH AMOUNTS AS IT MAY SELECT, WHETHER SUCH LIABILITIES BE
CONTINGENT, UNMATURED OR OTHERWISE, AND WHETHER ANY COLLATERAL SECURITY THEREFOR
IS DEEMED ADEQUATE OR NOT.  THE RIGHTS DESCRIBED HEREIN SHALL BE IN ADDITION TO
ANY COLLATERAL SECURITY DESCRIBED IN ANY SEPARATE AGREEMENT EXECUTED BY THE
BORROWER.


11.10                     SALE OR ASSIGNMENT.  THE BANK MAY ASSIGN ITS RIGHTS
HEREUNDER AND UNDER EACH OTHER INTERNATIONAL LOAN DOCUMENT AND THE LIENS GRANTED
PURSUANT TO THE INTERNATIONAL SECURITY DOCUMENTS ONLY TO EX-IM BANK IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE EX-IM BANK GUARANTY. 
NOTWITHSTANDING THE FOREGOING, THE BANK MAY ASSIGN, TRANSFER, NEGOTIATE, SELL OR
PARTICIPATE ALL OR PART OF ITS INTERESTS AND RIGHTS IN THE LETTERS OF CREDIT TO
AN AFFILIATE OR SUBSIDIARY OF THE BANK, PROVIDED THAT THE BANK RETAINS ALL
OBLIGATIONS UNDER THE EX-IM BANK GUARANTY WITH RESPECT TO EX-IM BANK AND THE
INTERNATIONAL LOAN DOCUMENTS.


11.11                     INTEREST.  ALL AGREEMENTS BETWEEN THE BORROWER, ANY
GUARANTOR AND THE BANK, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
WRITTEN OR ORAL, ARE HEREBY EXPRESSLY LIMITED SO THAT IN NO CONTINGENCY OR EVENT
WHATSOEVER, WHETHER BY REASON OF DEMAND BEING MADE ON THE NOTE OR OTHERWISE,
SHALL THE AMOUNT PAID, OR AGREED TO BE PAID, TO THE BANK FOR THE USE,
FORBEARANCE, OR DETENTION OF THE MONEY TO BE LOANED UNDER THIS AGREEMENT OR
OTHERWISE OR FOR THE PAYMENT OR PERFORMANCE OF ANY COVENANT OR OBLIGATION
CONTAINED HEREIN OR IN ANY OTHER INTERNATIONAL LOAN DOCUMENT EXCEED THE HIGHEST
LAWFUL RATE.  IF, AS A RESULT OF ANY CIRCUMSTANCES WHATSOEVER, FULFILLMENT OF
ANY PROVISION HEREOF OR OF ANY OF SUCH DOCUMENTS, AT THE TIME PERFORMANCE OF
SUCH PROVISION SHALL BE DUE, SHALL INVOLVE TRANSCENDING THE LIMIT OF VALIDITY
PRESCRIBED BY APPLICABLE USURY LAW, THEN, IPSO FACTO, THE OBLIGATION TO BE
FULFILLED SHALL BE REDUCED TO THE LIMIT OF SUCH VALIDITY, AND IF, FROM ANY SUCH
CIRCUMSTANCE, THE BANK SHALL EVER RECEIVE INTEREST OR ANYTHING WHICH MIGHT BE
DEEMED INTEREST UNDER APPLICABLE LAW WHICH WOULD EXCEED THE HIGHEST LAWFUL RATE,
SUCH AMOUNT WHICH WOULD BE EXCESSIVE INTEREST SHALL BE APPLIED

34


--------------------------------------------------------------------------------





TO THE REDUCTION OF THE PRINCIPAL AMOUNT OWING ON ACCOUNT OF THE OBLIGATIONS OR
THE AMOUNTS OWING ON OTHER OBLIGATIONS OF THE BORROWER OR ANY GUARANTOR TO THE
BANK UNDER ANY INTERNATIONAL LOAN DOCUMENT AND NOT TO THE PAYMENT OF INTEREST,
OR IF SUCH EXCESSIVE INTEREST EXCEEDS THE UNPAID PRINCIPAL BALANCE OF THE
OBLIGATIONS AND THE AMOUNTS OWING ON OTHER OBLIGATIONS OF THE BORROWER AND ANY
GUARANTOR TO THE BANK UNDER ANY INTERNATIONAL LOAN DOCUMENT, AS THE CASE MAY BE,
SUCH EXCESS SHALL BE REFUNDED TO THE BORROWER OR SUCH GUARANTOR, AS APPLICABLE. 
ALL SUMS PAID OR AGREED TO BE PAID TO THE BANK FOR THE USE, FORBEARANCE, OR
DETENTION OF THE INDEBTEDNESS OF THE BORROWER AND THE GUARANTORS TO THE BANK
SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED,
ALLOCATED, AND SPREAD THROUGHOUT THE FULL TERM OF SUCH INDEBTEDNESS UNTIL
PAYMENT IN FULL OF THE PRINCIPAL THEREOF (INCLUDING THE PERIOD OF ANY RENEWAL OR
EXTENSION THEREOF) SO THAT THE INTEREST ON ACCOUNT OF SUCH INDEBTEDNESS SHALL
NOT EXCEED THE HIGHEST LAWFUL RATE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT OR THE NOTE, IT IS UNDERSTOOD AND AGREED THAT IF AT
ANY TIME THE RATE OF INTEREST WHICH ACCRUES ON THE OUTSTANDING OBLIGATIONS SHALL
EXCEED THE HIGHEST LAWFUL RATE, THE RATE OF INTEREST WHICH ACCRUES ON THE
OUTSTANDING OBLIGATIONS SHALL BE LIMITED TO THE HIGHEST LAWFUL RATE, BUT ANY
SUBSEQUENT REDUCTIONS IN THE RATE OF INTEREST WHICH ACCRUES ON THE OUTSTANDING
OBLIGATIONS SHALL NOT REDUCE THE RATE OF INTEREST WHICH ACCRUES ON THE
OUTSTANDING OBLIGATIONS BELOW THE HIGHEST LAWFUL RATE UNTIL THE TOTAL AMOUNT OF
INTEREST ACCRUED ON THE OUTSTANDING OBLIGATIONS EQUALS THE AMOUNT OF INTEREST
WHICH WOULD HAVE ACCRUED IF SUCH INTEREST RATE HAD AT ALL TIMES BEEN IN EFFECT. 
THE TERMS AND PROVISIONS OF THIS SECTION 11.11 SHALL CONTROL AND SUPERSEDE EVERY
OTHER PROVISION OF ALL AGREEMENTS BETWEEN THE BORROWER, THE GUARANTORS AND THE
BANK.


11.12                     INDEMNIFICATION.  EACH OF THE LOAN PARTIES AGREES TO
INDEMNIFY, DEFEND, AND SAVE HARMLESS THE BANK AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, AND ATTORNEYS, AND EACH OF THEM (THE “INDEMNIFIED PARTIES”),
FROM AND AGAINST ALL CLAIMS, ACTIONS, SUITS, AND OTHER LEGAL PROCEEDINGS,
DAMAGES, COSTS, INTEREST, CHARGES, REASONABLE COUNSEL FEES, AND OTHER EXPENSES
AND PENALTIES WHICH ANY OF THE INDEMNIFIED PARTIES MAY SUSTAIN OR INCUR BY
REASON OF OR ARISING OUT OF (I) THE ISSUANCE OF ANY LETTER OF CREDIT HEREUNDER,
THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE NOTE AND THE OTHER
INTERNATIONAL LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY AND THE EXERCISE AND ENFORCEMENT OF ANY OF THE BANK’S
RIGHTS UNDER THIS AGREEMENT, THE NOTE AND THE OTHER INTERNATIONAL LOAN DOCUMENTS
OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, DAMAGES, COSTS, AND EXPENSES
INCURRED BY ANY OF THE INDEMNIFIED PARTIES IN INVESTIGATING, PREPARING FOR,
DEFENDING AGAINST, OR PROVIDING EVIDENCE, PRODUCING DOCUMENTS, OR TAKING ANY
OTHER ACTION IN RESPECT OF ANY COMMENCED OR THREATENED LITIGATION UNDER ANY
FEDERAL SECURITIES LAW OR ANY SIMILAR LAW OF ANY JURISDICTION OR AT COMMON LAW
OR (II) ANY VIOLATIONS OF ANY LAW OR ANY ACTION TAKEN OR OMITTED TO BE TAKEN
WHICH COULD RESULT IN A VIOLATION OF ANY ENVIRONMENTAL LAW, OR IMPOSE ANY
LIABILITY ON THE INDEMNIFIED PARTIES FOR DAMAGE TO HEALTH OR THE ENVIRONMENT; 
PROVIDED HOWEVER THAT NO INDEMNIFIED PARTY SHALL BE ENTITLED TO THE BENEFITS OF
THIS SECTION 11.12 TO THE EXTENT OF ANY BAD FAITH, GROSS NEGLIGENCE, OR WILLFUL
MISCONDUCT BY AN

35


--------------------------------------------------------------------------------





INDEMNIFIED PARTY.  THIS AGREEMENT IS INTENDED TO PROTECT AND INDEMNIFY THE
INDEMNIFIED PARTIES AGAINST ALL RISKS HEREBY ASSUMED BY THE LOAN PARTIES.  THE
OBLIGATIONS OF THE LOAN PARTIES UNDER THIS SECTION 11.12 SHALL SURVIVE ANY
EXERCISE OF THE POWER OF SALE GRANTED IN ANY INTERNATIONAL SECURITY DOCUMENT TO
WHICH ANY OF THE LOAN PARTIES ARE A PARTY, ANY FORECLOSURE OF THE LIENS CREATED
BY ANY INTERNATIONAL SECURITY DOCUMENT TO WHICH ANY OF THE LOAN PARTIES ARE A
PARTY, OR CONVEYANCE IN LIEU OF FORECLOSURE, THE REPAYMENT OF THE OBLIGATIONS,
THE DISCHARGE AND RELEASE OF ANY PERSON UNDER ANY INTERNATIONAL LOAN DOCUMENT
AND ANY TERMINATION OF THIS AGREEMENT.


11.13                     PAYMENTS SET ASIDE.  TO THE EXTENT THAT THE BORROWER
MAKES A PAYMENT OR PAYMENTS TO THE BANK OR THE BANK ENFORCES ANY SECURITY
INTEREST OR EXERCISES ITS RIGHT OF SETOFF, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR SETOFF OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE AND/OR
REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY
DEBTOR LAW OR EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH RECOVERY, THE
OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED, AND ALL RIGHTS
AND REMEDIES THEREFOR, SHALL BE REVIVED AND SHALL CONTINUE IN FULL FORCE AND
EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SETOFF HAD
NOT OCCURRED.


11.14                     CREDIT AGREEMENT CONTROLS.  IF THERE ARE ANY CONFLICTS
OR INCONSISTENCIES BETWEEN THIS AGREEMENT AND ANY OF THE OTHER INTERNATIONAL
LOAN DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL PREVAIL AND CONTROL.


11.15                     AMENDMENT OF FINANCIAL COVENANTS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE PARTIES HERETO AGREE THAT ANY AMENDMENT TO
OR WAIVER TO THE FINANCIAL COVENANTS SET FORTH IN SECTION 6.3 (OR ANY COMPARABLE
SECTION) OF THE DOMESTIC CREDIT AGREEMENT OR ANY RELATED TERM OR DEFINITION USED
THEREIN SHALL, SUBJECT TO THE PRIOR WRITTEN APPROVAL OF EX-IM BANK AND BANK,
AUTOMATICALLY AMEND OR WAIVE THE CORRESPONDING FINANCIAL COVENANTS SET FORTH IN
SECTION 9.5 OF THIS AGREEMENT AND ANY RELATED TERM OR DEFINITION USED THEREIN IN
THE SAME MANNER.  SUBJECT TO THE PRIOR WRITTEN APPROVAL OF EX-IM BANK, THE BANK
AGREES TO EXECUTE AN AMENDMENT OR WAIVER TO THIS AGREEMENT TO DOCUMENT SUCH
AUTOMATIC AMENDMENT OR WAIVER OF THE FINANCIAL COVENANTS AND RELATED TERMS AND
CONDITIONS.


11.16                     WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAWS, THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER
THIS AGREEMENT OR INTERNATIONAL LOAN DOCUMENTS, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY INTERNATIONAL
LOAN DOCUMENT AND AGREE THAT ANY ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.


11.17                     USA PATRIOT ACT NOTICE.  THE BANK HEREBY NOTIFIES
BORROWER THAT, PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT, AND THE
BANK’S POLICIES AND PRACTICES, THE BANK IS REQUIRED TO OBTAIN, VERIFY AND RECORD
CERTAIN INFORMATION AND DOCUMENTATION THAT IDENTIFIES BORROWER,

36


--------------------------------------------------------------------------------





WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF BORROWER AND SUCH OTHER
INFORMATION THAT WILL ALLOW THE BANK TO IDENTIFY BORROWER IN ACCORDANCE WITH THE
USA PATRIOT ACT.  IN ADDITION, BORROWER SHALL (I) ENSURE THAT NO PERSON WHO OWNS
A CONTROLLING INTEREST IN OR OTHERWISE CONTROLS BORROWER OR ANY SUBSIDIARY OF
BORROWER IS OR SHALL BE LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSON LIST OR OTHER SIMILAR LISTS MAINTAINED BY THE OFFICE OF FOREIGN ASSETS
CONTROL (“OFAC”), THE DEPARTMENT OF THE TREASURY OR INCLUDED IN ANY EXECUTIVE
ORDERS, (II) NOT USE OR PERMIT THE USE OF THE PROCEEDS OF THE LOAN TO VIOLATE
ANY OF THE FOREIGN ASSET CONTROL REGULATIONS OF OFAC OR ANY ENABLING STATUTE OR
EXECUTIVE ORDER RELATING THERETO, AND (III) COMPLY, AND CAUSE ITS SUBSIDIARIES
TO COMPLY, WITH ALL APPLICABLE LAWS.


11.18                     TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE OF THE
INTERNATIONAL LOAN DOCUMENTS.


11.19                     FINAL AGREEMENT.  THIS WRITTEN AGREEMENT AND THE
INTERNATIONAL LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.


11.20                     RELEASE OF COLLATERAL AND GUARANTORS.  SUBJECT TO THE
PRIOR WRITTEN APPROVAL OF EX-IM BANK, THE BANK HEREBY AGREES TO RELEASE, OR
CAUSE TO BE RELEASED, THE LIENS HELD BY IT UNDER THE INTERNATIONAL LOAN
DOCUMENTS AND THE GUARANTY UPON PAYMENT IN FULL IN CASH OF ALL THE OBLIGATIONS
(OTHER THAN UNASSERTED CONTINGENT AND INDEMNIFICATION OBLIGATIONS), TERMINATION
OF THE COMMITMENT AND REDUCTION OF THE LETTER OF CREDIT OUTSTANDINGS TO ZERO (OR
THE MAKING OF OTHER ARRANGEMENTS SATISFACTORY TO THE BANK).


11.21                     ADDITIONAL GUARANTORS.  EACH PERSON THAT BECOMES A
GUARANTOR AFTER THE CLOSING DATE SHALL EXECUTE AND DELIVER A JOINDER TO GUARANTY
IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT G AND SHALL THEREAFTER BE A
PARTY TO THIS AGREEMENT AS A GUARANTOR.

[The Balance of This Page is Left Blank Intentionally]

37


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement effective as of the date first
written above.

BORROWER:

 

 

 

 

 

GREAT LAKES DREDGE &

 

 

DOCK CORPORATION

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Deborah A. Wensel

 

 

Senior Vice President, Chief Financial Officer

 

 

and Treasurer

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

 

 

GREAT LAKES DREDGE &

 

 

DOCK COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Deborah A. Wensel

 

 

Senior Vice President, Chief Financial Officer

 

 

and Treasurer

 

 

 

 

 

 

 

BANK:

 

 

 

 

 

 

 

WELLS FARGO HSBC TRADE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Scott Gildea

 

 

 

Scott Gildea

 

 

Vice President

 

38


--------------------------------------------------------------------------------


EXHIBIT “A”

CERTAIN DEFINITIONS

As used in the Agreement, the following words and terms shall have the
respective meanings indicated opposite each of them:

“1933 Act” means the Securities Act of 1933, as amended from time to time.

“Accounts Receivable” shall mean all of the Loan Parties’ now owned or hereafter
acquired (a) “accounts” (as such term is defined in the UCC), other receivables,
book debts and other forms of obligations, whether arising out of goods sold or
services rendered or from any other transaction; (b) rights in, to and under all
purchase orders or receipts for goods or services; (c) rights to any goods
represented or purported to be represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods); (d) moneys due
or to become due to such Borrower under all purchase orders and contracts (which
includes Export Orders) for the sale of goods or the performance of services or
both by Borrower (whether or not yet earned by performance on the part of
Borrower), including the proceeds of the foregoing; (e) any notes, drafts,
letters of credit, insurance proceeds or other instruments, documents and
writings evidencing or supporting the foregoing; and (f) all collateral security
and guarantees of any kind given by any other Person with respect to any of the
foregoing.

“Adjusted Consolidated EBITDA” means EBITDA plus adjustments, without
duplication, required or permitted by Regulation S-X of the 1933 Act.

“Affiliate” shall mean (i) all persons, companies or other entities owning or
otherwise controlling twenty percent (20%) or more of the voting share capital
(or equivalent right of ownership) of the Borrower, or having the power to
direct the Borrower’s policies or management whether by contract or otherwise
(each such person, company or other entity, a “Controlling Affiliate”), (ii) all
companies or other entities in which a Controlling Affiliate owns or otherwise
controls twenty percent (20%) or more of the voting share capital (or equivalent
right of ownership) or has the power to direct the policies or management of,
whether by contract or otherwise and (iii) all companies or other entities in
which the Borrower owns or otherwise controls twenty percent (20%) or more of
the voting share capital (or equivalent right of ownership) of or has the power
to direct the policies or management of, whether by contract or otherwise.

“Agreement” shall mean this International Letter of Credit Agreement, as the
same may be amended, restated, modified, supplemented or otherwise changed from
time to time.

“Ahli United Bank Deposit Account” shall have the meaning set forth in Section
8.7.

“Aldabra Transactions” means the mergers and other transactions contemplated by
the Aldabra Transaction Documents.

A-1


--------------------------------------------------------------------------------




“Aldabra Transaction Documents” means that certain Agreement and Plan of Merger
dated as of June 20, 2006 (the “Merger Agreement”) by and among GLDD
Acquisitions Corp., a Delaware corporation, Aldabra Acquisition Corporation, a
Delaware corporation, Aldabra Merger Sub, L.L.C., a Delaware limited liability
company, Madison Dearborn Capital Partners IV, L.P., a Delaware limited
partnership, solely in its capacity as Company Representative, and Terrapin
Partners LLC, solely in its capacity as Buyer Representative, and such other
documents, instruments and agreements executed and/or delivered pursuant to the
Merger Agreement, all as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Annual Audited Financial Statements” shall mean, as to any Person, the year-end
consolidated financial statements of such Person (consolidated balance sheet,
consolidated statement of earnings, and consolidated cash flow statements), all
prepared in conformity with GAAP and audited by Deloitte & Touche LLP or other
independent certified public accountants reasonably satisfactory to the Bank and
Ex-Im Bank.  Annual Financial Statements shall also include unaudited
consolidating financial statements certified on behalf of such Person by an
Authorized Officer of such Person who is the chief financial officer, treasurer,
assistant treasurer or controller of the Borrower, as fairly presenting in all
material respects the consolidating financial condition of such Person and its
Subsidiaries.

“Annual Facility Fee Percentage” shall mean 1.00%.

“Application” shall mean an application, in such form as the Bank or Wells Fargo
may specify from time to time, requesting the Bank cause a Letter of Credit to
be issued.

“Approved Currency” means (a) Bahrain Dinars, (b) so long as the Borrower enters
into Rate Protection Agreements if required by Ex-Im Bank and satisfactory Ex-Im
Bank and Bank, (i) Qatari Riyals, (ii) Kuwati Dinars, (iii) UAE Dirhams, (iv)
Euros, (v) British Pound Sterling, and (vi) Canadian Dollars and (c) subject to
the prior written approval of the Bank and Ex-Im Bank, any other lawful currency
other than Dollars which is freely transferable and convertible into Dollars.

“Authorized Officer” means, with respect to any Loan Party, the President, Chief
Executive Officer, Chief Financial Officer, Treasurer, any Vice President or
Secretary of such Loan Party whose signatures and incumbency shall have been
certified to the Bank pursuant to Section 7.5.

“Bahrain Dinar” means mean the lawful currency of the Kingdom of Bahrain.

“Base Capital Expenditure Amount” have the meaning specified in
Section 9.5(a)(ii).

“Borrower” shall mean the Original Borrower and from and after the consummation
of the Aldabra Transactions, the Successor Borrower, and any successors and
assigns.

“Borrower Agreement” shall mean the Borrower Agreement dated as of the Closing
Date executed by the Borrower and the Bank, as amended, restated, supplemented
or otherwise modified from time to time.

A-2


--------------------------------------------------------------------------------




“Business Day” means a day of the year on which banks are not required or
authorized to close in any of the Kingdom of Bahrain, New York City, San
Francisco or Chicago.

“Buyer” shall mean an entity which has entered into one or more Export Orders
with any Loan Party or an Eligible Joint Venture or who is an obligor on
Export-Related Accounts Receivable.

“Capital Expenditures” means, for any period, the aggregate amount of all
expenditures of the Borrower and its Subsidiaries for fixed or capital assets
made or incurred during such period (whether or not paid in cash and including
that portion of Capitalized Leases which is capitalized on the consolidated
balance sheet of the Borrower and its Subsidiaries) which, in accordance with
GAAP, would be classified as capital expenditures; provided, however, that, for
any such period, such aggregate amount shall be reduced by the sum of (in each
case to the extent the following would otherwise be required to be capitalized
on the consolidated balance sheet of the Borrower and its Subsidiaries) (a)
proceeds received from the sale of fixed or capital assets which have been
applied, within one year of receipt thereof, to the purchase or cost of design,
installation, construction, repair or improvement of fixed or capital assets
used or useful in the business of the Borrower and its Subsidiaries; (b)
insurance or requisition proceeds or condemnation awards received in connection
with the damage, destruction, requisition or condemnation of fixed or capital
assets which have been applied, within one year of receipt thereof, to the
purchase or cost of design, installation, construction, repair or improvement of
fixed or capital assets used or useful in the business of the Borrower and its
Subsidiaries; (c) proceeds of indemnity claims made by Holdings or the Borrower
pursuant to the Acquisition Agreement (as defined in the Domestic Credit
Agreement) to the extent used in connection with the purchase or cost of design,
installation, construction, repair or improvement of fixed or capital assets
used or useful in the business of the Borrower and its Subsidiaries in
connection with such indemnity claim; (d) with regard to equipment purchased
simultaneously with the trade-in of existing equipment of the Borrower or its
Subsidiaries, the amount of the credit extended for such trade-in; (e)
expenditures for vessels identified to be sold by the Borrower or any of its
Subsidiaries and then leased-back (on an operating lease basis) by the Borrower
or any of its Subsidiaries to the extent that such sale occurs within 180 days
of the completion of such vessel and the Borrower has notified the Domestic
Lenders in writing in reasonable detail of the timing, facts and circumstances
of such sale and lease-back to the extent that the aggregate amount of such
expenditures does not exceed $15,000,000 at any time (provided that if any
vessel so identified is not sold, the amount of the expenditures made that
relate to such vessel shall be added back to the amount of Capital Expenditures
for the Fiscal Quarter in which such expenditure was made), and (f) the
repurchase of the vessels set forth on Schedule 6.3(a) to the Domestic Credit
Agreement for the amounts set forth on Schedule 6.3(a) to the Domestic Credit
Agreement.  Anything herein to the contrary notwithstanding, Capital
Expenditures shall not include expenditures made as consideration or purchase
price for Permitted Business Acquisitions (as defined in the Domestic Credit
Agreement).

“Capital Good” shall mean a capital good (e.g., manufacturing equipment,
licensing agreements) that will establish or expand foreign production capacity
of an exportable good.

A-3


--------------------------------------------------------------------------------




“Capitalized Lease” means, with respect to any Person, any lease of any property
by that Person as lessee, the obligation for Rentals with respect to which is
required to be accounted for as a capital lease on the balance sheet of such
person in accordance with GAAP.

“Capitalized Rentals” means, as of the date of any determination, the amount at
which the aggregate Rentals due and to become due under all Capitalized Leases
under which the Borrower or any of its Subsidiaries is a lessee would be
reflected as a liability on a consolidated balance sheet of the Borrower and its
Subsidiaries.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) including,
without limitation, membership interests and partnership interests or units, and
any and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral Account” shall have the meaning set forth in Section 8.7.

“Closing Date” shall mean September 29, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder issued by the Internal Revenue Service.

“Collateral” shall mean all Collateral as defined in the International Security
Agreement and the International Pledge Agreement.

“Commitment” shall have the meaning set forth in Section 2.1(a).

“Compliance Certificate” shall mean a certificate executed by an Authorized
Officer of the Borrower who is the chief financial officer, treasurer, assistant
treasurer or controller of the Borrower, substantially in the form of Exhibit D,
with such changes as acceptable to the Bank.

“Controlling Affiliate” shall have the meaning set forth in the definition of
“Affiliate”.

“Country Limitation Schedule” shall have the meaning set forth in the Borrower
Agreement.

“Cover” means (a) a letter of credit with terms and from a bank acceptable to
the Bank in its sole discretion or (b) immediately available funds to be held by
the Bank in a collateral account maintained by the Bank at its principal office
and collaterally assigned to the Bank as security for the Obligations using
documentation reasonably satisfactory to Bank in the amount required by any
applicable provision hereof.  Such letter of credit or amount of immediately
available funds shall be retained by Bank (and with respect to the amount of
immediately available funds, in such collateral account) until such time as the
applicable Letter of Credits shall have expired and reimbursement obligations,
if any, with respect thereto shall have been fully satisfied; provided, however,
that at such time if a Default or Event of Default has occurred and is
continuing, Bank shall not be required to release such letter of credit or
amount in any Cover until such Default or Event of Default shall have been cured
or waived.

A-4


--------------------------------------------------------------------------------




“Credit Accommodation” shall mean, collectively, Disbursements and issuances of
Letter of Credit.

“Debt” means and includes, with respect to any Person, (i) indebtedness for
borrowed money, (ii) obligations evidenced by bonds (including, without
limitation, license, bid, performance, lien or payment bonds), debentures, notes
or other similar instruments, (iii) obligations which have been incurred in
connection with the acquisition of property or services (including, without
limitation, obligations to pay the deferred purchase price of property or
services), excluding trade payables and accrued expenses incurred in the
ordinary course of business, (iv) obligations secured by any Lien or other
charge upon property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such obligations,
(v) obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person,
notwithstanding the fact that the rights and remedies of the seller, lender or
lessor under such agreement in the event of default are limited to repossession
or sale of property, (vi) the principal amount of Capitalized Rentals under any
Capitalized Lease, (vii) reimbursement obligations with respect to letters of
credit, and (viii) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through (vii)
above.  For the avoidance of doubt, notwithstanding FAS 150, the Capital Stock
of Holdings issued in connection with the Initial Capital Contribution (as
defined in the Domestic Credit Agreement), and all other Capital Stock issued by
Holdings thereafter having substantially the same terms, shall not constitute
Debt (including for the purpose of calculation the covenants in Section 9.5) so
long as such Capital Stock does not require any cash payments or dividends
thereon or require any mandatory redemption or repurchase prior to the date one
year after the maturity of the Obligations (as defined in the Domestic Credit
Agreement).

“Debtor Laws” shall mean all applicable liquidation, conservatorship,
bankruptcy, moratorium, arrangement, receivership, insolvency, reorganization or
other similar laws affecting creditors’ rights generally, or general equitable
principles, regardless of whether enforcement is sought in a proceeding at law
or in equity.

“Default” means an event which, with the lapse of time or the giving of notice,
or both, would be an Event of Default.

“Default Rate” shall mean the lower of (a) the Highest Lawful Rate, or (b) a
rate per annum equal to the Prime Rate plus two percent (2%).

“Determination Date” shall have the meaning set forth in Section 2.2(b).

“Disbursement” shall mean an advance to fund a Drawing under a Letter of Credit
issued or caused to be issued by the Bank for the account of Borrower.

“Diyaar” shall mean Diyaar Al Muharraq Company W.L.L.

“Diyaar Joint Venture” means a joint venture to created between Great Lakes LLC
and  Nass Contracting Company WLL for the purpose of carrying out the Diyaar
Project.

A-5


--------------------------------------------------------------------------------




“Diyaar Project” shall mean the performance of dredging, reclamation and shore
protection works off the coast of Al Muharraq in the Kingdom of Bahrain.

“Diyaar Project Letter of Credit” shall mean a Letter of Credit that (i) is
issued in connection with the Diyaar Project and (ii) shall have a face amount
of approximately $15 million.

“Dollars” and “$” shall mean lawful currency of the United States of America.

“Domestic Credit Agreement” shall mean the Credit Agreement dated as of
December 22, 2003, among Holdings, the Borrower, the other Loan Parties from
time to time party thereto, the financial institutions from time to time party
thereto and Bank of America, N.A., as Administrative Agent and an Issuing
Lender, as the same may be amended, restated, supplemented, modified, refunded,
refinanced or replaced, in whole or in part, from time to time.

“Domestic Lenders” shall mean Bank of America, N.A., as administrative agent,
and other agents, arrangers and lenders now or hereafter party to the Domestic
Credit Agreement.

“Domestic Loan Documents” shall mean the Domestic Credit Agreement and the other
“Loan Documents” as defined in the Domestic Credit Agreement, and all
amendments, restatements, supplements, modifications, renewals, extensions,
increases and rearrangements of, and substitutions for, any of the foregoing.

“Drawings” shall have the meaning set forth in Section 2.5(b).

“Durrat” shall mean Durrat Khaleej Al Bahrain Company.

“Durrat Joint Venture” means the Great Lakes Nass Joint Venture created pursuant
to the Joint Venture Agreement dated December 19, 2004 between Great Lakes LLC
(as successor to Great Lakes Dredge & Dock Company) and Nass Contracting Company
WLL.

“Durrat Project” shall mean the performance of reclamation and dredging and
shore protection works at Durrat Al Bahrain.

“EBITDA” means, with respect to any period, as determined in accordance with
GAAP, the sum of the amounts for such period of Net Income, (a) plus, without
duplication and to the extent reflected as a charge in the consolidated
statement of such Net Income for such period:  (i) depreciation, depletion and
amortization expense, (ii) federal, state, local and foreign income taxes,
(iii) Interest Expense, (iv) transaction fees and expenses incurred in
connection with the Transactions (as defined in the Domestic Credit Agreement)
to the extent not exceeding in the aggregate $17,000,000, (v) non-cash charges
and losses, (vi) any amounts included in the calculation of Net Income for
amortization or non-cash charges for the write-off or impairment of goodwill,
intangibles or other purchase accounting adjustments related to the accounting
for the Transactions or other acquisitions under GAAP (including Financial
Accounting Standards No. 141 and 142), (vii) fees and expenses incurred in
connection with the Bonding Agreement (as defined in the Domestic Credit
Agreement) and the Equipment Financing Debt (as defined in the Domestic Credit
Agreement), (viii) management fees paid pursuant to any Management Agreement (as
defined in the Domestic Credit Agreement) to the extent permitted to be paid

A-6


--------------------------------------------------------------------------------




under the Domestic Credit Agreement, and (ix) Net Income attributable to the
minority equity interest in NASDI (as defined in the Domestic Credit Agreement)
that is not owned by the Borrower to the extent the Net Income in respect of
such minority equity interest is received by the Borrower, (b) minus, without
duplication, (i) non-cash gains and (ii) Net Income attributable to the minority
equity interest in NASDI that is not owned, directly or indirectly, by the
Borrower to the extent the Net Income in respect of such minority equity
interest is distributed to the holder or holders of such minority equity
interest, and (c) plus, without duplication, cash dividends received by the
Borrower or any Subsidiary from Amboy Aggregates, a New Jersey joint venture,
and any other equity joint ventures.

“Eligible Export-Related Accounts Receivable” shall mean Export-Related Accounts
Receivable of the Loan Parties meeting all of the following criteria as of the
date of any determination of Eligible Export-Related Accounts Receivable:


(A)                                  THE ACCOUNT DEBTOR’S OBLIGATION TO PAY THE
ACCOUNT RECEIVABLE IS NOT CONDITIONAL UPON SUCH ACCOUNT DEBTOR’S APPROVAL OR THE
ACCOUNT RECEIVABLE IS NOT SUBJECT TO ANY REPURCHASE OBLIGATION OR RETURN RIGHT,
OTHER THAN WARRANTY OBLIGATIONS IN THE ORDINARY COURSE OF BUSINESS;


(B)                                 THE ACCOUNT RECEIVABLE SHALL ARISE FROM THE
PERFORMANCE BY ONE OR MORE OF THE BORROWER OR ANY SUBSIDIARY OF SERVICES WHICH
HAVE BEEN FULLY AND SATISFACTORILY PERFORMED, OR FROM THE ABSOLUTE SALE BY ONE
OR MORE OF THE BORROWER OR ANY SUBSIDIARY OF GOODS (I) IN WHICH ONE OR MORE OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES HAD SOLE AND COMPLETE OWNERSHIP AND
(II) WHICH HAVE BEEN SHIPPED AND DELIVERED TO THE ACCOUNT DEBTOR, WHICH SHALL
EVIDENCE WHICH SUCH OBLIGEE HAS POSSESSION OF SHIPPING AND DELIVERY RECEIPTS;


(C)                                  THE ACCOUNT RECEIVABLE SHALL ARISE IN THE
ORDINARY COURSE OF BUSINESS, AND NO NOTICE OF BANKRUPTCY OR INSOLVENCY OF THE
ACCOUNT DEBTOR (UNLESS SUCH ACCOUNT DEBTOR’S OBLIGATIONS ARE SECURED BY A LETTER
OF CREDIT OR BOND), NOR ANY NOTICE OF SUCH ACCOUNT DEBTOR’S INABILITY TO PAY ITS
DEBTS GENERALLY AS THEY BECOME DUE, HAS BEEN RECEIVED BY THE BORROWER; AND


(D)                                 FOR WHICH THE ACCOUNT DEBTOR IS
CONTRACTUALLY OBLIGATED TO PAY.

In addition, pursuant to the requirements of Ex-Im Bank, in no event shall
Eligible Export-Related Accounts Receivable include any Export-Related Accounts
Receivable:

(I)                                     THAT DOES NOT ARISE FROM THE SALE OF
ITEMS IN THE ORDINARY COURSE OF THE BORROWER’S BUSINESS;

(II)                                  THAT IS NOT SUBJECT TO A VALID, PERFECTED
FIRST PRIORITY LIEN IN FAVOR OF THE BANK;

(III)                               AS TO WHICH ANY COVENANT, REPRESENTATION OR
WARRANTY CONTAINED IN THE INTERNATIONAL LOAN DOCUMENTS WITH RESPECT TO SUCH
ACCOUNT RECEIVABLE HAS BEEN BREACHED;

A-7


--------------------------------------------------------------------------------




(IV)                              THAT IS NOT OWNED BY A LOAN PARTY OR IS
SUBJECT TO ANY RIGHT, CLAIM OR INTEREST OF ANOTHER PERSON OTHER THAN THE LIEN IN
FAVOR OF THE BANK;

(V)                                 WITH RESPECT TO WHICH AN INVOICE HAS NOT
BEEN SENT;

(VI)                              THAT ARISES FROM THE SALE OF DEFENSE ARTICLES
OR DEFENSE SERVICES;

(VII)                           THAT IS DUE AND PAYABLE FROM AN ACCOUNT DEBTOR
LOCATED IN A PROHIBITED COUNTRY;

(VIII)                        THAT DOES NOT COMPLY WITH THE REQUIREMENTS OF THE
COUNTRY LIMITATION SCHEDULE;

(IX)                                THAT IS DUE AND PAYABLE MORE THAN 90 DAYS
FROM THE EARLIER OF THE SHIPMENT DATE OR THE DATE OF THE INVOICE;

(X)                                   THAT IS NOT PAID WITHIN 60 CALENDAR DAYS
FROM ITS ORIGINAL DUE DATE, UNLESS IT IS INSURED THROUGH EX-IM BANK EXPORT
CREDIT INSURANCE FOR COMPREHENSIVE COMMERCIAL AND POLITICAL RISK, OR THROUGH
EX-IM BANK APPROVED PRIVATE INSURERS FOR COMPARABLE COVERAGE, IN WHICH CASE IT
IS NOT PAID WITHIN 90 CALENDAR DAYS FROM ITS DUE DATE;

(XI)                                OF AN ACCOUNT DEBTOR FOR WHOM TWENTY-FIVE
PERCENT (25%) OR MORE OF THE ACCOUNTS RECEIVABLE OF SUCH ACCOUNT DEBTOR DO NOT
SATISFY THE REQUIREMENTS OF SUBCLAUSES (IX) AND (X) ABOVE;

(XII)                             EXCEPT WITH RESPECT TO ELIGIBLE JOINT
VENTURES, THAT ARISES FROM A SALE OF GOODS TO OR PERFORMANCE OF SERVICES FOR ANY
EMPLOYEE OF BORROWER, STOCKHOLDERS OF BORROWER, SUBSIDIARIES OF BORROWER, A
PERSON WITH A CONTROLLING INTEREST IN BORROWER OR A PERSON WHICH SHARES COMMON
CONTROLLING OWNERSHIP WITH BORROWER;

(XIII)                          THAT IS BACKED BY A LETTER OF CREDIT UNLESS THE
ITEMS COVERED BY THE SUBJECT LETTER OF CREDIT HAVE BEEN SHIPPED OR THE COVERED
SERVICES PROVIDED;

(XIV)                         THAT BANK OR EX-IM BANK, IN THE EXERCISE OF
REASONABLE JUDGMENT, DEEMS UNCOLLECTIBLE FOR ANY REASON;

(XV)                            THAT IS DUE AND PAYABLE IN A CURRENCY OTHER THAN
U.S. DOLLARS OR AN APPROVED CURRENCY, EXCEPT AS MAY BE APPROVED IN WRITING BY
BANK AND EX-IM BANK;

(XVI)                         THAT IS DUE AND PAYABLE FROM A MILITARY ACCOUNT
DEBTOR, EXCEPT AS MAY BE APPROVED IN WRITING BY EX-IM BANK;

(XVII)                      THAT DOES NOT COMPLY WITH THE TERMS OF SALE SET
FORTH IN SECTION 7 OF THE LOAN AUTHORIZATION AGREEMENT;

A-8


--------------------------------------------------------------------------------




(XVIII)                   THAT IS DUE AND PAYABLE FROM AN ACCOUNT DEBTOR WHO
(A) APPLIES FOR, SUFFERS, OR CONSENTS TO THE APPOINTMENT OF, OR THE TAKING OF
POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF ITSELF OR OF ALL
OR A SUBSTANTIAL PART OF ITS PROPERTY OR CALLS A MEETING OF ITS CREDITORS,
(B) ADMITS IN WRITING ITS INABILITY, OR IS GENERALLY UNABLE, TO PAY ITS DEBTS AS
THEY BECOME DUE OR CEASES OPERATIONS OF ITS PRESENT BUSINESS, (C) MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (D) COMMENCES A VOLUNTARY CASE
UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT),
(E) IS ADJUDICATED AS BANKRUPT OR INSOLVENT, (F) FILES A PETITION SEEKING TO
TAKE ADVANTAGE OF ANY OTHER LAW PROVIDING FOR THE RELIEF OF DEBTORS,
(G) ACQUIESCES TO, OR FAILS TO HAVE DISMISSED, ANY PETITION WHICH IS FILED
AGAINST IT IN ANY INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS, OR (H) TAKES ANY
ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

(XIX)                           THAT ARISES FROM A BILL-AND-HOLD, GUARANTEED
SALE, SALE-AND-RETURN, SALE ON APPROVAL, CONSIGNMENT OR ANY OTHER REPURCHASE OR
RETURN BASIS OR IS EVIDENCED BY CHATTEL PAPER;

(XX)                              FOR WHICH THE ITEMS GIVING RISE TO SUCH
ACCOUNT RECEIVABLE HAVE NOT BEEN SHIPPED TO THE ACCOUNT DEBTOR OR WHEN THE ITEMS
ARE SERVICES, SUCH SERVICES HAVE NOT BEEN PERFORMED OR WHEN THE EXPORT ORDER
SPECIFIES A TIMING FOR INVOICING THE ITEMS OTHER THAN SHIPMENT OR PERFORMANCE
AND THE ITEMS HAVE NOT BEEN INVOICED IN ACCORDANCE WITH SUCH TERMS OF THE EXPORT
ORDER, OR THE ACCOUNTS RECEIVABLE OTHERWISE DO NOT REPRESENT A FINAL SALE;

(XXI)                           THAT IS SUBJECT TO ANY OFFSET, DEDUCTION,
DEFENSE, DISPUTE, OR COUNTERCLAIM OR THE ACCOUNT DEBTOR IS ALSO A CREDITOR OR
SUPPLIER OF THE BORROWER OR THE ACCOUNT RECEIVABLE IS CONTINGENT IN ANY RESPECT
OR FOR ANY REASON;

(XXII)                        FOR WHICH THE BORROWER HAS MADE ANY AGREEMENT WITH
THE ACCOUNT DEBTOR FOR ANY DEDUCTION THEREFROM, EXCEPT FOR DISCOUNTS OR
ALLOWANCES MADE IN THE ORDINARY COURSE OF BUSINESS FOR PROMPT PAYMENT, ALL OF
WHICH DISCOUNTS OR ALLOWANCES ARE REFLECTED IN THE CALCULATION OF THE FACE VALUE
OF EACH RESPECTIVE INVOICE RELATED THERETO;

(XXIII)                     FOR WHICH ANY OF THE ITEMS GIVING RISE TO SUCH
ACCOUNT RECEIVABLE HAVE BEEN RETURNED, REJECTED OR REPOSSESSED;

(XXIV)                    THAT IS INCLUDED AS AN ELIGIBLE RECEIVABLE UNDER ANY
OTHER CREDIT FACILITY TO WHICH BORROWER IS A PARTY;

(XXV)                       ANY OF THE ITEMS GIVING RISE TO SUCH ACCOUNTS
RECEIVABLE ARE CAPITAL GOODS, UNLESS THE TRANSACTION IS IN ACCORDANCE WITH
SECTION 2.14 OF THE BORROWER AGREEMENT;

(XXVI)                    THAT IS DUE AND PAYABLE FROM AN ACCOUNT DEBTOR THAT
IS, OR IS LOCATED IN, THE UNITED STATES; PROVIDED, HOWEVER, THAT THIS SUBSECTION
(XXVI) SHALL NOT PRECLUDE AN EXPORT-RELATED ACCOUNTS RECEIVABLE ARISING FROM THE
SALE OF ITEMS TO FOREIGN CONTRACTORS OR SUBCONTRACTORS PROVIDING SERVICES TO A
UNITED STATES

A-9


--------------------------------------------------------------------------------




EMBASSY OR THE UNITED STATES MILITARY LOCATED OVERSEAS FROM BEING DEEMED AN
ELIGIBLE EXPORT-RELATED ACCOUNTS RECEIVABLE;

(XXVII)                 THAT ARISE FROM THE SALE OF ITEMS THAT DO NOT MEET THE
U.S. CONTENT REQUIREMENTS IN ACCORDANCE WITH SECTION 2.01(B)(II) OF THE BORROWER
AGREEMENT;

(XXVIII)              THAT ARISE FROM THE SALE OF ANY ITEMS TO BE USED IN THE
CONSTRUCTION, ALTERATION, OPERATION OR MAINTENANCE OF NUCLEAR POWER, ENRICHMENT,
REPROCESSING, RESEARCH OR HEAVY WATER PRODUCTION FACILITIES;

(XXIX)                      THAT, ACTING REASONABLY AND IN GOOD FAITH AND AFTER
CONSULTATION WITH THE BORROWER, THE BANK HAS DEEMED SUCH ACCOUNTS RECEIVABLE
INELIGIBLE BECAUSE OF UNCERTAINTY ABOUT THE CREDITWORTHINESS OF THE ACCOUNT
DEBTOR OR BECAUSE THE BANK OTHERWISE REASONABLY CONSIDERS THE COLLATERAL VALUE
THEREOF TO BE IMPAIRED OR ITS ABILITY TO REALIZE SUCH VALUE TO BE INSECURE. 
AMOUNTS PAYABLE TO ANY ACCOUNT DEBTOR SHALL BE NETTED OUT OF ELIGIBLE
EXPORT-RELATED ACCOUNTS RECEIVABLE OWING BY SUCH ACCOUNT DEBTOR.  IN THE EVENT
OF ANY DISPUTE UNDER THE FOREGOING CRITERIA, ABOUT WHETHER AN ACCOUNT RECEIVABLE
IS OR HAS CEASED TO BE AN ELIGIBLE EXPORT-RELATED ACCOUNT RECEIVABLE, THE
REASONABLE DECISION OF THE BANK, MADE IN GOOD FAITH, SHALL BE CONCLUSIVE AND
BINDING, ABSENT MANIFEST ERROR; OR

(XXX)                         THAT ARE EXCLUDED EXPORT-RELATED ACCOUNTS
RECEIVABLE.

In addition, “Eligible Export-Related Accounts Receivable” shall also mean any
account receivable of the Loan Parties that is approved in writing by the Bank
and Ex-Im Bank.  The Bank and Ex-Im Bank have specifically approved as Eligible
Export-Related Accounts Receivable those receivables due from the Eligible Joint
Ventures arising from billings to Durrat and Diyaar, provided that payments by
Durrat and Diyaar to the Eligible Joint Ventures are remitted to the Cash
Collateral Account in accordance with the requirements of Section 8.7.  As used
in this definition, “Letter of Credit” shall mean an irrevocable letter of
credit subject to the UCP 500, payable in the United States or at the issuing
bank and issued for the benefit of the Borrower on behalf of a Buyer in
connection with the purchase of Items.  The value of each Eligible
Export-Related Accounts Receivable shall be, at the date of determination
thereof, the aggregate face amount of such Eligible Export-Related Accounts
Receivable less taxes, discounts, credits, allowances and Retainages, except to
the extent otherwise permitted by the Bank in writing.

“Eligible Joint Venture” means, collectively, (i) the Durrat Joint Venture, (ii)
the Diyaar Joint Venture, provided the Borrower delivers standing instructions
to Ahli United Bank with respect to payments made to the Diyaar Joint Venture
and a consent to the pledge of Great Lakes equity interests in the Diyaar Joint
Venture, each in form and substance satisfactory to the Bank and (iii) any other
joint venture which is approved in writing from time to time by the Ex-Im Bank
and the Bank; provided, however, with respect to each joint venture set forth in
clause (i), (ii) and (iii) above, the equity interests of such joint venture
owned by a Borrower, a Guarantor or a Subsidiary of the Borrower or a Guarantor
shall be pledged to the Bank as security for the obligations pursuant to an
International Pledge Agreement.

A-10


--------------------------------------------------------------------------------


“Environmental Laws” means all international, foreign, federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, licenses, authorizations
and permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use and natural resource
matters now or hereafter in effect; including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, as amended, the Resource Conservation and Recovery
Act, the Toxic Substances Control Act, and the Emergency Planning and Community
Right-to-Know Act, and the Occupational Safety and Health Act, and any analogous
state or local laws.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the U.S. Department
of Labor thereunder.

“Event of Default” shall mean any of the events specified in Section 10.1,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Exceptions Approval Letter” means a letter from Ex-Im Bank approving any and
all applicable exceptions from the rules and regulations of Ex-Im Bank governing
its Working Capital Guaranty Program.

“Excluded Export-Related Accounts Receivable” shall have the meaning set forth
in Section 8.7.

“Ex-Im Bank” shall mean the Export-Import Bank of the United States.

“Ex-Im Bank Guaranty” shall mean that certain Master Guaranty Agreement No.
MN-MGA-05-001 dated as of November 1, 2005, between Ex-Im Bank and the Bank, as
the same may be amended, modified or supplemented from time to time.

“Ex-Im Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or financial or other condition of
Borrower or any Guarantor, (b) the Borrower’s ability to pay or perform the
Obligations in accordance with the terms thereof, (c) the Collateral or Bank’s
Liens on the Collateral or the priority of such Lien, or (d) the Bank’s rights
and remedies under the International Loan Documents.

“Existing Letters of Credit” shall mean the letters of credit issued under the
Domestic Credit Agreement and listed on Schedule 1.1.

“Exit Date” shall mean the date that none of Wells Fargo nor Bank nor an
Affiliate thereof are participants in the Domestic Credit Agreement (i.e., no
longer Domestic Lenders) unless prior to such date Ex-Im Bank has waived in
writing the requirement that (i) the Borrower maintain a domestic revolving
credit facility with a revolving commitment in an aggregate amount of at least
$5,000,000 and which facility is not guaranteed by Ex-Im Bank or any other
governmental program or (ii) Wells Fargo, Bank, or an Affiliate thereof are
participants in the Domestic Credit Agreement.

A-11


--------------------------------------------------------------------------------




“Exit Date Event of Default” shall mean the occurrence of the event specified in
Section 10.4, provided that there has been satisfied any requirement in
connection with such event for the giving of notice, or the lapse of time, or
the happening of any further condition, event or act.

“Export Order” shall mean a documented purchase order or contract evidencing a
Buyer’s agreement to purchase the Items from a Loan Party for export from the
United States, which documentation shall include written information that is
necessary to confirm such purchase order or contract, including identification
of the Items, the name of the Buyer, the country of destination, contact
information for the Buyer and the total amount of the purchase order or
contract.

“Export-Related Accounts Receivable” shall mean those Accounts Receivable
arising from the sale of Items which are due and payable to the Borrower or a
Guarantor in the United States, except for Excluded Export-Related Accounts
Receivable which shall not be required to be due and payable in the United
States and as otherwise approved of by Ex-Im Bank and Bank.

“Fast Track Agreement” shall mean the Fast Track Lender Agreement,
Number MN-FTLA-05-001 dated as of December 27, 2005, between Ex-Im Bank and the
Bank, as the same may be amended, restated, modified or supplemented from time
to time.

“Fast Track Borrower Supplement” shall mean the Fast Track Borrower Agreement
Supplement executed by the Borrower as of September 29, 2006, as the same may be
amended, restated, modified or supplemented from time to time.

“Final Disbursement Date” shall mean the date set forth in paragraph 10 of the
Loan Authorization Agreement.

“Fiscal Quarter” means any quarter of any Fiscal Year.

“Fiscal Year” means the Fiscal Year of the Borrower consisting of a period of
twelve consecutive months ending on December 31.

“GAAP” means generally accepted accounting principles set forth in the rules,
regulations, statements, opinions and pronouncements of the American Institute
of Certified Public Accountants and of the Financial Accounting Standards Board
(or agencies with similar functions of comparable stature and authority within
the accounting profession), except as provided in the definitions of “Debt” and
“Interest Expense” in respect of the treatment of Capital Stock of Holdings
pursuant to Statement of Financial Accounting Standards No. 150 (“FAS 150”),
which, subject to Section 1.3, are applicable to the circumstances as of the
date of determination.

“Governmental Approval” means any authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to, any
Governmental Authority.

“Governmental Authority” shall mean any foreign governmental authority, the
United States of America, any State of the United States of America and any
political subdivision of any of the foregoing, and any agency, department,
commission, board, bureau, court or other tribunal

A-12


--------------------------------------------------------------------------------




having jurisdiction over the Bank, any Guarantor or the Borrower, or any of
their respective assets or Property.

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, writ, edict, franchise, permit,
certificate, license, award, authorization or other direction, guideline, or
requirement of any Governmental Authority.

“Great Lakes LLC” means Great Lakes Dredge & Dock Company, LLC, a Delaware
limited liability company, and any successors and assigns.

“Guaranties” by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or in effect guaranteeing any Debt,
dividend or other obligation, of any other Person (the “Primary Obligor”) in any
manner, including, without limitation, all obligations incurred through an
agreement, contingent or otherwise, by such Person:  (i) to purchase such Debt
or obligation or any property or assets constituting security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of such Debt or
obligation or (y) to maintain working capital or other balance sheet condition
or otherwise to advance or make available funds for the purchase or payment of
such Debt or obligation, or (iii) to lease property or to purchase Securities or
other property or services primarily for the purpose of assuring the owner of
such Debt or obligation of the ability of the Primary Obligor to make payment of
the Debt or obligation, or (iv) otherwise to assure the owner of the Debt or
obligation of the Primary Obligor against loss in respect thereof.  For the
purposes of all computations made under this Agreement, a Guaranty in respect of
any Debt for borrowed money shall be deemed to be Debt equal to the principal
amount of such Debt for borrowed money which has been guaranteed (or the
aggregate amount of such Debt which is guaranteed under such Guaranty, whichever
is less), and a Guaranty in respect of any other obligation or liability or any
dividend shall be deemed to be Debt equal to the maximum aggregate amount of
such obligation, liability or dividend so guaranteed.  Guaranties shall not
include reimbursement obligations with respect to letters of credit but shall
include guaranties of reimbursement obligations with respect to such letters of
credit.

“Guaranty” shall mean each Guaranty executed by the Guarantors, substantially in
the form of Exhibit F.

“Guarantors” means Great Lakes LLC, and each Subsidiary of the Borrower which
executes and delivers a Guaranty and an International Security Agreement.

“Highest Lawful Rate” shall mean, with respect to the Bank, the maximum
nonusurious interest rate that at any time or from time to time may be
contracted for, taken, reserved, charged, or received with respect to the
Obligations or on other amounts due to the Bank pursuant to this Agreement or
any other International Loan Document, under laws applicable to the Bank which
are presently in effect, or, to the extent allowed by law, under such applicable
laws which may hereafter be in effect and which allow a higher maximum
nonusurious interest rate than applicable laws now allow.

A-13


--------------------------------------------------------------------------------




“Holdings” means GLDD Acquisitions Corp., a Delaware corporation, and any
successors and assigns.

“Indemnified Parties” shall have the meaning set forth in Section 11.12.

“Initial Date” shall have the meaning set forth in Section 7.5.

“Interest Coverage Ratio” have the meaning specified in Section 9.5(d).

“Interest Expense” means, for any Fiscal Quarter, the aggregate consolidated
interest expense (net of interest income) of the Borrower and its consolidated
Subsidiaries for such Fiscal Quarter, as determined in accordance with GAAP,
including (i) Commitment Fees (as defined in the Domestic Credit Agreement) paid
or payable during such Fiscal Quarter, (ii) all other fees paid or payable with
respect to the issuance or maintenance of any Guaranty or contingent Debt
(including Letters of Credit (as defined in the Domestic Credit Agreement) but
excluding fees paid under the Bonding Agreement (as defined in the Domestic
Credit Agreement)), which, in accordance with GAAP, would be included as
interest expense, (iii) net costs or benefits under any Rate Protection
Agreement (excluding (A) any gain or loss recognized under GAAP resulting from
the mark to market valuation of any Rate Protection Agreement and (B) the costs
of any commodity hedging transaction or foreign currency hedging transaction)
and (iv) the portion of any payments made in respect of Capitalized Rentals of
the Borrower and its consolidated Subsidiaries allocable to interest expense,
but excluding any amortization of costs and expenses incurred in connection
with, and relating to, this Agreement or other financings permitted by this
Agreement.  For the avoidance of doubt, “Interest Expense” shall not include any
non-cash dividends or other non-cash payments in respect of any Capital Stock of
Holdings that is not included in the definition of “Debt” pursuant to the last
sentence of such definition.

“International Borrowing Base” shall mean an amount equal to 90% of the Eligible
Export-Related Accounts Receivable of the Loan Parties which is supported by a
firm Export Order to which no party is in breach in any material respect of any
material provision thereof.

“International Loan Documents” shall mean this Agreement, the Note, the
Guaranty, the Standby Letter of Credit Agreement, all International Security
Documents, and all instruments, certificates and agreements now or hereafter
executed or delivered to the Bank pursuant to any of the foregoing and the
transactions connected therewith, and all amendments, restatements, supplements,
modifications, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing; provided that “International Loan
Documents” shall not include the Domestic Loan Documents, the Ex-Im Bank
Guaranty, the Fast Track Agreement, the Fast Track Borrower Agreement
Supplement, the Loan Authorization Agreement and the Borrower Agreement.

“International Security Agreements” shall mean the International Security
Agreements at any time executed and delivered by the Borrower and any Guarantor
for the benefit of the Bank, and any and all amendments, modifications, renewals
and extensions thereof.

“International Security Documents” shall mean this Agreement, the International
Security Agreements, the International Pledge Agreements and any guaranties, as
each may be amended or modified from time to time.

A-14


--------------------------------------------------------------------------------




“International Pledge Agreements” shall mean the International Pledge Agreements
at any time executed and delivered by the Borrower and any Guarantor for the
benefit of the Bank, and any and all amendments, modifications, renewals and
extensions thereof.

“Inventory” shall have the meaning set forth in the Borrower Agreement.

“Investments” means, as applied to any Person, any purchase or other acquisition
by that Person of Securities or Debt, or of a beneficial interest in Securities
or Debt, of any other Person, any loan, advance (other than deposits with
financial institutions available for withdrawal on demand, prepaid expenses,
advances to employees, officers and directors and similar items made or incurred
in the ordinary course of business), capital contribution by that Person to any
other Person, and all other items that are or would be classified as investments
on a balance sheet prepared in accordance with GAAP.  The amount of any
Investment shall be determined in conformity with GAAP.  The amount of any
Investment shall be the original principal or capital amount thereof less all
returns of principal or equity thereon.

“Items” shall have the meaning set forth in the Borrower Agreement.

“Letter of Credit” and “Letters of Credit” shall have the meanings provided in
Section 2.3(a).

“Letter of Credit Fee” shall have the meaning specified in Section 4.2.

“Letter of Credit Obligations” shall mean all undrawn amounts of outstanding
obligations incurred by the Bank, whether direct or indirect, contingent or
otherwise, due or not due, in connection with the issuance or guarantee by the
Bank of Letters of Credit.

“Letter of Credit Outstandings” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the amount of all Unpaid Drawings in respect of all Letters of
Credit.

“Letter of Credit Request” shall have the meaning specified in Section 2.4(a).

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance for the payment of money,
lien (statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financial lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement (other than a financing statement filed by a “true”
lessor pursuant to Section 9-408 of the Code or other comparable law of any
jurisdiction) naming the owner of the asset to which such Lien relates as debtor
under the Code or other comparable law of any jurisdiction but excluding
unauthorized financing statements filed under the UCC (or any similar law) with
respect to which no security interest exists in the assets described in such
financing statements.

“Loan Authorization Agreement” shall mean the duly-executed Fast Track Loan
Authorization Agreement, setting forth certain terms and conditions of the
credit facility, a copy of which is attached as Annex A to the Borrower
Agreement.

A-15


--------------------------------------------------------------------------------




“Loan Facility Anniversary Date” shall mean each one (1) year anniversary of
September 29, 2006.

“Loan Party” means the Borrower and each Guarantor.

“Material Adverse Effect” means (a) a material adverse effect upon (i) the
condition (financial or otherwise), operating results, assets, liabilities,
business or operations of the Borrower and its Subsidiaries, taken as a whole,
or (ii) the validity or enforceability of any of the International Loan
Documents, the Liens granted to the Bank pursuant to the International Loan
Documents, or the rights and remedies of the Bank thereunder.

“Maturity Date” shall mean December 31, 2008.

“Net Income” means, for any period, the aggregate of all amounts (exclusive of
all amounts in respect of any extraordinary or non-recurring gain or loss)
which, in accordance with GAAP, would be included as net income on a
consolidated statement of income of the Borrower and its Subsidiaries for such
period.

“Note” shall mean the International Revolving Note executed by the Borrower, as
of September 29, 2006, and payable to the Bank, in the original principal amount
of Twenty Million and No/100 Dollars ($20,000,000.00) and each renewal,
increase, extension, amendment, replacement, modification or other
re-arrangement thereof.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any, some or all of the Loan Parties arising under this
Agreement, the Note and the other International Loan Documents whether now or
hereafter arising, of any nature or amount whatsoever, and including any and all
interest and fees that accrue after the commencement of proceedings under Debtor
Laws, regardless of whether the same are allowed claims in such proceeding.

“OFAC” has the meaning specified in Section 11.17.

“Organization Document” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Borrower” shall mean Great Lakes Dredge & Dock Corporation, a Delaware
corporation.

A-16


--------------------------------------------------------------------------------




“Payment Office” means 1000 Louisiana, 4th Floor, Houston, Texas 77002,
Attention: Scott Gildea, or such other office or offices as the Bank may from
time to time notify the Borrower.

“Permitted Liens” shall mean (a) Liens for taxes, assessments or other
governmental charges or levies not delinquent, or, being contested in good faith
and by appropriate proceedings and with respect to which proper reserves have
been taken by the Borrower; provided, that, the Lien shall have no effect on the
priority of the Liens in favor of the Bank or the value of the assets in which
the Bank has such a Lien and a stay of enforcement of any such Lien shall be in
effect; (b) deposits or pledges securing obligations under worker’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) deposits or pledges securing bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of the Borrower’s business; (d) judgment Liens
that have been stayed or bonded; (e) mechanics’, workers’, materialmen’s or
other like Liens arising in the ordinary course of the Borrower’s business with
respect to obligations which are not due; (f) Liens placed upon fixed assets
hereafter acquired to secure a portion of the purchase price thereof, provided,
that, any such Lien shall not encumber any other property of Borrower; (g)
security interests being terminated concurrently with the execution of the
International Loan Documents; and (h) Liens disclosed in Section 6.D. of the
Loan Authorization Agreement, provided that, except as otherwise permitted by
Ex-Im Bank in writing, such Liens in Section 6.D. shall be subordinate to the
Liens in favor of the Bank on the Collateral.

“Person” shall mean an individual, partnership, joint venture, corporation,
joint stock company, bank, trust, unincorporated organization and/or a
government or any department or agency thereof.

“Plan” shall mean any plan subject to Title IV of ERISA or Section 412 of the
Code and maintained at any time since January 1, 1986 for employees of the
Borrower or any Subsidiary of the Borrower thereof or of any member of a
“controlled group of corporations” or “trade or business,” as such terms are
defined in Section 414(b) or (c) of the Code, of which the Borrower or any
Subsidiary of the Borrower thereof is a member, or any plan subject to Title IV
of ERISA or Section 412 of the Code to which the Borrower or any Subsidiary of
the Borrower thereof is required to contribute, or has been required to
contribute at any time since January 1, 1986, on behalf of its employees.

“Prime Rate” means the rate of interest from time to time announced publicly by
Wells Fargo, in San Francisco, California, as its prime rate.  Such rate is set
by Wells Fargo as a general reference rate of interest, taking into account such
factors as Wells Fargo may deem appropriate, it being understood that many of
Wells Fargo’s commercial or other loans are priced in relation to such rate,
that it is not necessarily the lowest or best rate actually charged to any
customer and that Wells Fargo may make various commercial or other loans at
rates of interest having no relationship to such rate.  In addition, such rate
is evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate, and each change in the
Prime Rate will be effective on the day the change is announced within Wells
Fargo; provided, however, such rate shall be a rate of interest generally
applied by Wells

A-17


--------------------------------------------------------------------------------




Fargo to other loan transactions to the extent such transactions include rates
based in whole or in part on the Prime Rate.

“Prohibited Country” shall mean any country in which Ex-Im Bank coverage is not
available for commercial reasons or in which Ex-Im Bank is legally prohibited
from doing business, as designated in the Country Limitation Schedule.

“Property” or “Properties” means any interest in any kind of property or assets,
whether real, personal or mixed, and whether tangible or intangible.

“Quarterly Unaudited Financial Statements” shall mean the unaudited quarterly
consolidated financial statements of a Person, which statements shall include a
consolidated and consolidating balance sheet as of the end of such Fiscal
Quarter and a consolidated and consolidating statement of earnings and
consolidated statement of cash flows for such Fiscal Quarter, and for the Fiscal
Year to date, subject to normal year-end adjustments, and certified on behalf of
such Person by an Authorized Officer of such Person who is the chief financial
officer, treasurer, assistant treasurer or controller of the Borrower

“Rate Protection Agreement” means any interest rate hedging transaction,
commodity hedging transaction, foreign currency hedging transaction or similar
arrangement.

“Rentals” means and includes as of the date of any determination thereof all
fixed rents (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property and
including all payments on Capital Leases) payable by the Borrower or a
Subsidiary, as lessee or sublessee under a lease of real or personal property,
but shall be exclusive of any amounts required to be paid by the Borrower or a
Subsidiary (whether designated as rents or additional rents) on account of
maintenance, repairs, insurance, taxes and similar charges.  Fixed rents under
any so-called “percentage leases” shall be computed not only on the basis of the
minimum rents, if any, required to be paid by the lessee but also on the basis
of any additional rents whether based on sales volume or gross revenues or
otherwise.  With respect to leases providing for period of free rent or
discounted rent, Rentals means the amount of the actual cash payments required
under the lease, even though accounting convention may require that the rents be
accrued on an amortized basis over the term of the lease.

“Restricted Payments” means (i) any dividend or other distribution on account of
any shares of any class of Capital Stock of the Borrower (including, without
limitation, any class of preferred stock) now or hereafter outstanding (except a
dividend payable solely in shares or any warrants, options or other rights with
respect thereto or rights to acquire shares, of common stock of the Borrower),
including, without limitation, all payments which are from time to time due and
owing by the Borrower pursuant to or with respect to the Acquisition Agreement
(as defined in the Domestic Credit Agreement) (other than for indemnification or
expense reimbursement pursuant to the terms thereof), (ii) any redemption,
retirement, repurchase, sinking fund or similar payment, purchase or other
acquisition for value of any shares of any class of Capital Stock of the
Borrower now or hereafter outstanding or any warrants, options or other rights
with respect thereto, (iii) any voluntary or mandatory redemption, repurchase,
retirement, sinking fund payment or other payment of principal with respect to
the Note Indenture Obligations (as

A-18


--------------------------------------------------------------------------------




defined in the Domestic Credit Agreement), or any voluntary payment or other
prepayment of interest with respect to the Note Indenture Obligations, (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of any outstanding warrants, options or other rights to acquire shares
of any class of Capital Stock of the Borrower, (v) any voluntary prepayment,
redemption, or repurchase or other voluntary payment of principal with respect
to the Bonding Agreement, or any voluntary payment or other prepayment of
interest with respect thereto, or (vi) the setting aside of funds for any of the
foregoing.

“Retainage” shall mean that portion of the purchase price of an Export Order
that a Buyer is not obligated to pay until the end of a specified period of time
following the satisfactory performance under such Export Order.

“Security” has the meaning specified in Section 2(1) of the 1933 Act.

“Senior Debt” means Total Funded Debt consisting of (i) the outstanding
principal balance of the Obligations (as defined in the Domestic Credit
Agreement) (other than the aggregate undrawn face amount of Letters of Credit
(as defined in the Domestic Credit Agreement)), (ii) Capitalized Rentals and
(iii) and all other Total Funded Debt owing by the Borrower or any of its
Subsidiaries which is secured in whole or in part by a Lien on any property of
the Borrower or any of its Subsidiaries.  “Senior Debt” shall be calculated net
of cash and Cash Equivalents (as defined in the Domestic Credit Agreement) held
by the Borrower and its Subsidiaries in the United States.

“Senior Leverage Ratio” have the meaning specified in Section 9.5(c).

“Standby Letter of Credit Agreement” shall mean the Standby Letter of Credit
Agreement, executed by the Borrower substantially in the form of Exhibit G.

“Stated Amount” shall mean, as to each Letter of Credit, at any time, the
maximum amount then available to be drawn thereunder (without regard to whether
any conditions to drawing could then be met).

“Subsidiary” of any Person means any corporation, partnership, limited liability
company or other association or entity of which more than fifty percent (50%) of
the Voting Stock of such entity is at any time, directly or indirectly, owned by
such Person.  Unless the context is to the contrary, any reference to a
Subsidiary herein shall mean a Subsidiary of the Borrower.

“Successor Borrower” shall mean Great Lakes Dredge & Dock Corporation (formerly
named Great Lakes Dredge & Dock Holdings Corp.), a Delaware corporation and
successor by merger to the Original Borrower.

“Total Funded Debt” of any Person means as of any date of determination, all
Debt of the Borrower and its consolidated Subsidiaries which, in accordance with
GAAP, should be included as liabilities in the consolidated balance sheet of the
Borrower and its Subsidiaries at such time (excluding, however, the undrawn face
amount of all letters of credit and all Capitalized Rentals due within one year
from the date of determination hereunder).  “Total Funded Debt,” when used with
respect to the Borrower, shall mean the aggregate amount of all such Total
Funded Debt of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP

A-19


--------------------------------------------------------------------------------




(eliminating intercompany items).  “Total Funded Debt” shall be calculated net
of cash and Cash Equivalents (as defined in the Domestic Credit Agreement) held
by the Borrower and its Subsidiaries in the United States.

“Total Leverage Ratio” have the meaning specified in Section 9.5(b).

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Unpaid Drawing” shall have the meaning specified in Section 2.5(a).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56, signed into law October 26, 2001).

“U.S. Content” shall have the meaning set forth in the Borrower Agreement.  The
parties hereto hereby agree that in the event any dispute arises as to the U.S.
Content of any good or service, the decision of Ex-Im Bank shall be final and
conclusive.

“Voting Stock” means Securities or other equity interests of any class or
classes of a corporation, partnership, limited liability company or other
association or entity the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the board of directors, managers,
general partners, managing members or Persons performing similar functions.

“Warranty Letter of Credit” shall have the meaning set forth in the Borrower
Agreement.

“Weekly International Borrowing Base Certificate” shall have the meaning set
forth in Section 2.2(a).

“Wells Fargo” shall mean Wells Fargo Bank, N.A.

A-20


--------------------------------------------------------------------------------